

Execution Version


2018 REPLACEMENT FACILITY AMENDMENT
2018 REPLACEMENT FACILITY AMENDMENT, dated as of December 6, 2018 (this
“Amendment”), to the Credit Agreement (as defined below), among WOLVERINE WORLD
WIDE, INC., a Delaware corporation (the “Parent Borrower”), the lenders from
time to time parties hereto, JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES,
LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND HSBC BANK USA, N.A.,
as lead arrangers, WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA,
N.A., AND HSBC BANK USA, N.A., as co-syndication agents, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of July 31, 2012, as amended
and restated as of October 10, 2013, as further amended and restated as of July
13, 2015 and as further amended as of September 15, 2016, among the Parent
Borrower, the several lenders from time to time parties thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, and the other parties party
thereto (the “Credit Agreement”), the Lenders have agreed to make, and have
made, certain loans and other extensions of credit to the Parent Borrower;


WHEREAS, the Parent Borrower has requested that (i) all of the outstanding Term
Loans (the “Existing Term Loans”, and the Lenders of such Existing Term Loans,
collectively, the “Existing Term Lenders”) be refinanced and/or replaced with a
new term facility (the “Amended Term Loan Facility”) in accordance with Section
10.1 of the Credit Agreement by obtaining New Term Loan Commitments (as defined
in Section 2 of this Amendment) and (ii) the Credit Agreement be amended in the
form attached hereto as Exhibit A (the “Amended Credit Agreement”), which
amendments shall (among other things) permit the outstanding Revolving
Commitments (the “Existing Revolving Commitments”; and the loans outstanding
thereunder immediately prior to the Effective Date (as defined below), the
“Existing Revolving Loans”) to be replaced with new revolving commitments (the
“New Revolving Commitments”; and the loans thereunder, the “New Revolving
Loans”) and the Existing Revolving Loans to be refinanced with New Revolving
Loans;


WHEREAS, Section 10.1 and, if applicable, Section 2.23 of the Credit Agreement
permit the Parent Borrower to amend the Credit Agreement, with the written
consent of the Administrative Agent, the Parent Borrower and the Lenders
providing Replacement Term Loans, to refinance the Existing Term Loans with the
proceeds of the Amended Term Loan Facility;


WHEREAS, Section 10.1 and, if applicable, Section 2.23 of the Credit Agreement
permit the Parent Borrower to amend the Credit Agreement, with the written
consent of the Administrative Agent, the Parent Borrower and the Lenders
providing a Replacement Revolving Facility, to replace the Existing Revolving
Commitments and refinance the Existing Revolving Loans with New Revolving
Commitments and New Revolving Loans;






--------------------------------------------------------------------------------




WHEREAS, upon the occurrence of the Effective Date, the new term loans under the
Amended Term Loan Facility (such new loans comprising the Continued Term Loans
and the Additional Term Loans (each as defined below), collectively, the “New
Term Loans”) will replace and refinance the Existing Term Loans;


WHEREAS, upon the occurrence of the Effective Date, the New Revolving
Commitments and the New Revolving Loans will replace and refinance the Existing
Revolving Commitments and the Existing Revolving Loans;


WHEREAS, upon the occurrence of the Effective Date, the Credit Agreement will be
deemed amended in the form of the Amended Credit Agreement, including to permit
the amount of New Term Loans thereunder to be $200,000,000 and the amount of New
Revolving Commitments and New Revolving Loans thereunder to be $800,000,000
following the replacement and refinancing of the Existing Term Loans, Existing
Revolving Commitments and Existing Revolving Loans;


WHEREAS, each Existing Term Lender that executes and delivers a signature page
to this Amendment (a “Lender Addendum”) and in connection therewith agrees (x)
to continue all of its Existing Term Loans as New Term Loans (such continued
Term Loans, the “Continued Term Loans” and such Lenders, collectively, the
“Continuing Term Lenders”) and (y) to the terms of the Amended Credit Agreement
will thereby (i) agree to the terms of this Amendment and the Amended Credit
Agreement, (ii) agree to continue all of its Existing Term Loans outstanding on
the Effective Date as New Term Loans in a principal amount equal to the
aggregate principal amount of such Existing Term Loans so continued (or such
lesser amount as notified to such Lender by JPMorgan Chase Bank, N.A. (the “Lead
Arranger”) prior to the Effective Date) and (iii) commit to make Additional Term
Loans (as defined below) to the Parent Borrower on the Effective Date as New
Term Loans in a principal amount (not in excess of any such commitment) as is
determined by the Lead Arranger and notified to such Additional Term Lender
prior to the Effective Date (but without duplication of the amount of its
Existing Term Loans continued under clause (ii));


WHEREAS, each Existing Revolving Lender that executes and delivers a Lender
Addendum and in connection therewith agrees (x) to continue all of its Existing
Revolving Commitments as New Revolving Commitments (such continued commitments,
the “Continued Revolving Commitments”; and such Lenders, the “Continuing
Revolving Lenders”; and the Continuing Revolving Lenders together with the
Continuing Term Lenders, the “Continuing Lenders”) and (y) to the terms of the
Amended Credit Agreement will thereby (i) agree to the terms of this Amendment
and the Amended Credit Agreement, (ii) agree to continue all of its Existing
Revolving Commitments in a principal amount equal to the aggregate amount of
such Existing Revolving Commitments so continued (or such lesser amount as
notified to such Lender by the Lead Arranger prior to the Effective Date), (iii)
commit to make Additional Revolving Commitments (as defined below) to the Parent
Borrower on the Effective Date as New Revolving Commitments in a principal
amount (not in excess of any such commitment) as is determined by the Lead
Arranger and notified to such Additional Revolving Lender prior to the Effective
Date (but without duplication of the amount of its Existing Revolving
Commitments continued under clause (ii)) and (iv) agree to make New Revolving
Loans from time to time;






2

--------------------------------------------------------------------------------




WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum and agrees in connection therewith (x) to fund its New Term Loans (such
New Term Loans, the “Additional Term Loans”, and the Lenders of such Additional
Term Loans, collectively, the “Additional Term Lenders”) and (y) to the terms of
the Amended Credit Agreement will thereby (i) agree to the terms of this
Amendment and the Amended Credit Agreement and (ii) commit to make Additional
Term Loans to the Parent Borrower on the Effective Date as New Term Loans in a
principal amount (not in excess of any such commitment) as is determined by the
Lead Arranger and notified to such Additional Term Lender prior to the Effective
Date;


WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Revolving Lender in its capacity as such) that executes and delivers a Lender
Addendum and agrees in connection therewith (x) to make New Revolving
Commitments (such New Revolving Commitments, the “Additional Revolving
Commitments”, and the loans thereunder, the “Additional Revolving Loans”, and
the Lenders of such Additional Revolving Commitments and Additional Revolving
Loans, the “Additional Revolving Lenders”, and the Additional Revolving Lenders
together with the Additional Term Lenders, the “Additional Lenders”) and (y) to
the terms of the Amended Credit Agreement will thereby (i) agree to the terms of
this Amendment and the Amended Credit Agreement, (ii) commit to make Additional
Revolving Commitments to the Parent Borrower on the Effective Date as New
Revolving Commitments in an amount as is determined by the Lead Arranger and
notified to such Additional Revolving Lender prior to the Effective Date and
(iii) agree to make Additional Revolving Loans from time to time;


WHEREAS, upon the occurrence of the Effective Date, (i) the proceeds of the
Additional Term Loans will be used by the Parent Borrower to repay in full the
outstanding principal amount of the Existing Term Loans that are not continued
as New Term Loans by Continuing Term Lenders and (ii) the proceeds of the New
Revolving Loans will be used by the Parent Borrower to repay in full the
outstanding principal amount of the Existing Revolving Loans;


WHEREAS, the Continuing Lenders and the Additional Lenders (collectively, the
“New Lenders”) are severally willing to (i) in the case of Continuing Term
Lenders and Additional Term Lenders, continue their Existing Term Loans as New
Term Loans and/or to make New Term Loans, as the case may be, (ii) in the case
of Continuing Revolving Lenders and Additional Revolving Lenders, (A) continue
their Existing Revolving Commitments as New Revolving Commitments and/or make
New Revolving Commitments, as the case may be, and (B) make New Revolving Loans
from time to time, (iii) agree that the amount of (A) the Amended Term Loan
Facility under the Amended Credit Agreement is $200,000,000 and (B) New
Revolving Commitments under the Amended Credit Agreement is $800,000,000, (iv)
agree to the terms of this Amendment and the Amended Credit Agreement and (v)
direct the Administrative Agent to enter into an amendment and restatement of
the Guarantee and Collateral Agreement as contemplated by Section 6 of this
Amendment;






3

--------------------------------------------------------------------------------




WHEREAS, the Parent Borrower, the other Borrowers, the Administrative Agent and
the New Lenders are willing to agree to this Amendment and the Amended Credit
Agreement on the terms set forth herein; and


WHEREAS, the other parties party hereto are willing to agree to the Amended
Credit Agreement on the terms set forth herein.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:



SECTION 1.Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2.New Term Loans and New Revolving Commitments.
(a)    Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to (x) continue all (or such lesser amount as notified to
such Lender by the Lead Arranger prior to the Effective Date) of its Existing
Term Loans as a New Term Loan on the date requested by the Parent Borrower to be
the Effective Date in a principal amount equal to such Continuing Term Lender’s
New Term Loan Commitment (as defined below) and (y) make a New Term Loan on such
date to the Parent Borrower in a principal amount equal to such Continuing Term
Lender’s New Term Loan Commitment less the amount of its Existing Term Loans
continued under clause (x), (ii) each Additional Term Lender agrees to make a
New Term Loan on such date to the Parent Borrower in a principal amount equal to
such Additional Term Lender’s New Term Loan Commitment and (iii) each Continuing
Term Lender and Additional Term Lender agrees to this Amendment and the terms of
the Amended Credit Agreement (including, following the replacement and
refinancing of the Existing Term Loans, that the amount of New Term Loans is
$200,000,000).
(b)    Subject to the terms and conditions set forth herein (i) each Continuing
Revolving Lender agrees to (x) continue all (or such lesser amount as notified
to such Lender by the Lead Arranger prior to the Effective Date) of its Existing
Revolving Commitments as New Revolving Commitments on the date requested by the
Parent Borrower to be the Effective Date in a principal amount equal to such
Continuing Revolving Lender’s New Revolving Commitment (as defined below) and
(y) to provide New Revolving Commitments on and after such date to the Parent
Borrower in a principal amount equal to such Additional Revolving Lender’s New
Revolving Commitment less the amount of its Existing Revolving Commitments
continued under clause (x), (ii) each Additional Revolving Lender agrees to
provide New Revolving Commitments on and after such date to the Parent Borrower
in a principal amount equal to such Additional Revolving Lender’s New Revolving
Commitment and (iii) each Continuing Revolving Lender and Additional Revolving
Lender agrees to this Amendment and the terms of the Amended Credit Agreement
(including, following the replacement and refinancing of the Existing Revolving
Commitments and Existing Revolving Loans, that the amount of New Revolving
Commitments is $800,000,000).




4

--------------------------------------------------------------------------------




(c)    For purposes hereof, a Person shall become a party to the Amended Credit
Agreement and an Additional Term Lender and/or an Additional Revolving Lender,
as the case may be, as of the Effective Date by executing and delivering to the
Administrative Agent, on or prior to the Effective Date, a Lender Addendum in
its capacity as an Additional Term Lender and/or an Additional Revolving Lender,
as the case may be. The Parent Borrower shall give notice to the Administrative
Agent of the proposed Effective Date not later than one Business Day prior
thereto, and the Administrative Agent shall notify each New Lender thereof. For
the avoidance of doubt, (x) the Existing Term Loans of a Continuing Term Lender
must be continued in whole and may not be continued in part unless approved by
the Lead Arranger and (y) the Existing Revolving Commitments of a Continuing
Revolving Lender must be continued in whole and may not be continued in part
unless approved by the Lead Arranger.
(d)    Each Continuing Term Lender (if applicable) and each Additional Term
Lender will make its New Term Loan on the Effective Date by making available to
the Administrative Agent, in the manner contemplated by Section 2.2 of the
Amended Credit Agreement, an amount equal to its New Term Loan Commitment. The
“New Term Loan Commitment” of (i) any Continuing Term Lender will be the sum of
the amount of its Existing Term Loans as set forth in the Register as of the
Effective Date (or such lesser amount as notified to such Lender by the Lead
Arranger prior to the Effective Date), which shall be continued as an equal
principal amount of New Term Loans, plus such amount (not exceeding any
commitment offered by such Continuing Term Lender) allocated to it by the Lead
Arranger and notified to it on or prior to the Effective Date, and (ii) any
Additional Term Lender will be such amount (not exceeding any commitment offered
by such Additional Term Lender) allocated to it by the Lead Arranger and
notified to it on or prior to the Effective Date. The commitments of the
Additional Term Lenders and the continuation undertakings of the Continuing Term
Lenders are several, and no such Lender will be responsible for any other such
Lender’s failure to make or acquire by continuation its New Term Loan.
(e)    The New Revolving Commitments of each Continuing Revolving Lender and
each Additional Revolving Lender will be available to the Parent Borrower on the
Effective Date. The “New Revolving Commitment” of (i) any Continuing Revolving
Lender will be the sum of the amount of its Existing Revolving Commitment as set
forth in the Register as of the Effective Date (or such lesser amount as
notified to such Lender by the Lead Arranger prior to the Effective Date), which
shall be continued as an equal amount of New Revolving Commitments, plus the
amount (not exceeding any commitment offered by such Continuing Revolving
Lender) allocated to it by the Lead Arranger and notified to it on or prior to
the Effective Date and (ii) any Additional Revolving Lender will be such amount
(not exceeding any commitment offered by such Additional Revolving Lender)
allocated to it by the Lead Arranger and notified to it on or prior to the
Effective Date. The Commitments of the Continuing Revolving Lenders and
Additional Revolving Lenders are several, and (subject to Section 2.24 of the
Amended Credit Agreement) no such Lender will be responsible for any other such
Lender’s failure to make or acquire its New Revolving Loans.
(f)    The obligation of each New Lender to make, provide or acquire by
continuation New Term Loans or New Revolving Commitments, as the case may be, on
the Effective Date is subject to the satisfaction of the conditions set forth in
Section 3 of this Amendment.




5

--------------------------------------------------------------------------------




(g)    On and after the Effective Date, each reference in the Amended Credit
Agreement to (i) “Term Loans” shall be deemed a reference to the New Term Loans
contemplated hereby, (ii) “Revolving Commitments” shall be deemed a reference to
the New Revolving Commitments contemplated hereby and (iii) “Revolving Loans”
shall be deemed a reference to New Revolving Loans, except in each case as the
context may otherwise require. Notwithstanding the foregoing, the provisions of
the Credit Agreement with respect to indemnification, reimbursement of costs and
expenses, increased costs and break funding payments shall continue in full
force and effect with respect to, and for the benefit of, each Existing Term
Lender in respect of such Lender’s Existing Term Loans and each Existing
Revolving Lender in respect of such Lender’s Existing Revolving Commitments and
Existing Revolving Loans.
(h)    On the Effective Date, all Existing Revolving Loans shall be deemed
repaid and reborrowed as New Revolving Loans in accordance with Section 2.5(c)
of the Amended Credit Agreement.
(i)    The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Lead Arranger, including by repayment of
Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of New Term Loans in the same amount.
(j)    For the avoidance of doubt, the Lenders hereby acknowledge and agree
that, at the sole option of the Lead Arranger, any Lender with Existing Term
Loans that are not continued as Continued Term Loans as contemplated hereby
(“Non-Continued Term Loans”) shall, automatically upon receipt of the amount
necessary to purchase such Lender’s Non-Continued Term Loans, at par, and with
all accrued interest thereon, be deemed to have assigned such Non-Continued Term
Loans pursuant to a form of Assignment and Assumption and, accordingly, no other
action by the Lenders, the Administrative Agent or the Loan Parties shall be
required in connection therewith.

SECTION 3.    Effective Date. This Amendment (subject to Section 4), and the
obligation of each Additional Term Lender to make or acquire by continuation New
Term Loans and the obligation of each Additional Revolving Lender to provide New
Revolving Commitments and make New Revolving Loans, shall become effective as of
the date (the “Effective Date”) on which the conditions set forth in Section 5.2
of the Amended Credit Agreement have been satisfied.

SECTION 4.    Representations and Warranties. The Parent Borrower and the other
Borrowers represents and warrants to each of the Lenders and the Administrative
Agent that, as of the Effective Date, (a) entry into this Amendment is within
the Parent Borrower’s and the other Borrowers’ corporate (or equivalent) powers,
(b) this Amendment has been duly authorized by all necessary corporate,
stockholder and shareholder action (or equivalent) of the Parent Borrower and
the other Borrowers and (c) assuming due execution and delivery by all parties
other than the Parent Borrower and the other Borrowers, the Credit Agreement, as
amended by this Amendment, constitutes a legal, valid and binding obligation of
the Parent Borrower and the other Borrowers, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’




6

--------------------------------------------------------------------------------




rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

SECTION 5.    Amendment to Credit Agreement. Effective as of the Effective Date:
(a) the Credit Agreement is hereby amended and restated in its entirety in the
form of the Amended Credit Agreement set forth as Exhibit A hereto, (b) the
Schedules to the Credit Agreement are amended and restated in their entirety in
the form appended to the Amended Credit Agreement or attached hereto, in the
case of Schedule 1.1A.
Except as set forth above, all exhibits to the Credit Agreement, in the forms
thereof immediately prior to the Effective Date, will continue to be exhibits to
the Amended Credit Agreement.



SECTION 6.    Amendment to Guarantee and Collateral Agreement. The New Lenders
hereby authorize the Administrative Agent to enter into an amended and restated
Guarantee and Collateral Agreement substantially in the form of Exhibit B
hereto.

SECTION 7.    Effect of Amendment.

7.1.Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. The Parent
Borrower, the other Borrowers and each Subsidiary Guarantor acknowledges and
agrees that all of the Liens and security interests created and arising under
any Loan Document remain in full force and effect and continue to secure its
Obligations (as such term is defined after giving effect to this Amendment and
the amendment and restatement of the Guarantee and Collateral Agreement),
unimpaired, uninterrupted and undischarged, regardless of the effectiveness of
this Amendment. Nothing herein shall be deemed to entitle the Parent Borrower or
any other Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. Nothing in this Amendment shall be deemed to
be a novation of any obligations under the Credit Agreement or any other Loan
Document.

7.2.     On and after the Effective Date, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import,
and each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Amended Credit
Agreement and the other Loan Documents (as defined in the Amended Credit
Agreement).

7.3.    Except as expressly provided herein or in the Amended Credit Agreement,
the Amended Term Loan Facility, the New Revolving Commitments and New Revolving
Loans




7

--------------------------------------------------------------------------------



Execution Version


shall be subject to the terms and provisions of the Amended Credit Agreement and
the other Loan Documents.

SECTION 8.    General.

8.1.     GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.2.     Costs and Expenses. The Parent Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

8.3.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

8.4.    Amendments. This Amendment may be amended, modified or supplemented only
by a writing signed by the Required Lenders (as defined in the Amended Credit
Agreement), the Parent Borrower and the other Borrowers; provided that any
amendment or modification that would require the consent of all Lenders or all
affected Lenders if made under the Amended Credit Agreement shall require the
consent of all Lenders (as defined in the Amended Credit Agreement) or all
affected Lenders (as defined in the Amended Credit Agreement), as applicable.

8.5.     Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[remainder of page intentionally left blank]




8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
WOLVERINE WORLD WIDE, INC., as Parent Borrower
By:
/s/ Kyle L. Hanson
 


Name:    Kyle L. Hanson
Title:    Senior Vice President, General
Counsel and Secretary




9

--------------------------------------------------------------------------------




WOLVERINE WORLD WIDE CANADA ULC, as a Borrower
By:
/s/ Kyle L. Hanson
 


Name:    Kyle L. Hanson
Title:    Vice President and Secretary




10

--------------------------------------------------------------------------------




WOLVERINE EUROPE B.V., as a Borrower
By:
/s/ James D. Zwiers
 


Name:    James D. Zwiers
Title:    Director




11

--------------------------------------------------------------------------------




WOLVERINE EUROPE LIMITED, as a Borrower
By:
/s/ James D. Zwiers
 


Name:    James D. Zwiers
Title:    Director




12

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
/s/ Sahir Hashmy
 


Name:    Sahir Hashmy
Title:    Managing Director






13

--------------------------------------------------------------------------------





CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
J.P Morgan Chase Bank N.A.
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Krys Szrenski
 
 
 
 
Name: Krys Szrenski
 
Title: Executive Director
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
J.P Morgan Chase Bank N.A.
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Krys Szrenski
 
 
 
 
Name: Krys Szrenski
 
Title: Executive Director
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 







--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
Wells Fargo Bank, National Association
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Charles W. Lott
 
 
 
 
Name: Charles W. Lott
 
Title: SVP
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
Wells Fargo Bank, National Association
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Charles W. Lott
 
 
 
 
Name: Charles W. Lott
 
Title: SVP
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
Bank of America, N.A.
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Gregory J. Bosio
 
 
 
 
Name: Gregory J. Bosio
 
Title: Senior Vice President
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
Bank of America, N.A.
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Gregory J. Bosio
 
 
 
 
Name: Gregory J. Bosio
 
Title: Senior Vice President
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
HSBC Bank USA, National Association
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Graeme Robertson
 
 
 
 
Name: Graeme Robertson
 
Title: Director
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
HSBC Bank USA, National Association
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Graeme Robertson
 
 
 
 
Name: Graeme Robertson
 
Title: Director
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
HSBC UK Bank PLC
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Adam Mahmoud
 
 
 
 
Name: Adam Mahmoud
 
Title: Relationship Director
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
HSBC Bank UK PLC
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Adam Mahmoud
 
 
 
 
Name: Adam Mahmoud
 
Title: Relationship Director
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
MUFG Union Bank, N.A.
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Katie Cunningham
 
 
 
 
Name: Katie Cunningham
 
Title: Director
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
MUFG Union Bank, N.A.
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Katie Cunningham
 
 
 
 
Name: Katie Cunningham
 
Title: Director
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
Sumitomo Mitsui Banking Corporation
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ James D. Weinstein
 
 
 
 
Name: James D. Weinstein
 
Title: Managing Director
 
 
        





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
Sumitomo Mitsui Banking Corporation
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ James D. Weinstein
 
 
 
 
Name: James D. Weinstein
 
Title: Managing Director
 
 
        





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
PNC Bank, National Association
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Sommer M. Bainbridge
 
 
 
 
Name: Sommer M. Bainbridge
 
Title: Senior Vice President
 
 
        





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
PNC Bank, National Association
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Sommer M. Bainbridge
 
 
 
 
Name: Sommer M. Bainbridge
 
Title: Senior Vice President
 
 
        





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
Branch Banking and Trust Company
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Trevor H. Williams
 
 
 
 
Name: Trevor H. Williams
 
Title: Assistant Vice President
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
Branch Banking and Trust Company
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Trevor H. Williams
 
 
 
 
Name: Trevor H. Williams
 
Title: Assistant Vice President
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
Citizens Bank, N.A.
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Megan Livingston
 
 
 
 
Name: Megan Livingston
 
Title: Senior Vice President
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
Citizens Bank, N.A.
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Megan Livingston
 
 
 
 
Name: Megan Livingston
 
Title: Senior Vice President
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
KeyBank National Association
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Marianne T. Meil
 
 
 
 
Name: Marianne T. Meil
 
Title: Senior Vice President
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
KeyBank National Association
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Marianne T. Meil
 
 
 
 
Name: Marianne T. Meil
 
Title: Senior Vice President
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
CIBC Bank USA
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Mark D. Debniak
 
 
 
 
Name: Mark D. Debniak
 
Title: Managing Director
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
CIBC Bank USA
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Mark D. Debniak
 
 
 
 
Name: Mark D. Debniak
 
Title: Managing Director
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
 
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING TERM
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Effective Date in the amount of its New Term Loan
Commitment and (C) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.


Name of Institution:
The Huntington National Bank
 
 
 




 
Executing as a Continuing Term Lender:
 
 
 
By:
/s/ Steven J. McCormack
 
 
 
 
Name: Steven J. McCormack
 
Title: Senior Vice President
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
N/A
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the 2018 Replacement Facility Amendment, dated as of December
6, 2018 (the “Amendment”) to the Credit Agreement dated as of July 31, 2012 as
amended and restated as of October 10, 2013, as further amended and restated as
of July 13, 2015 and as further amended as of September 15, 2016 (the “Credit
Agreement”), among, inter alia, WOLVERINE WORLD WIDE, INC. (“Parent Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.
Name of Institution:
The Huntington National Bank
 
 
 




 
Executing as a Continuing Revolving Lender:
 
 
 
By:
/s/ Steven J. McCormack
 
 
 
 
Name: Steven J. McCormack
 
Title: Senior Vice President
 
 
 
For any institution requiring a second signature line:
 
 
 
By:
N/A
 
 
 
 
Name:
 
Title:
 
 
 





--------------------------------------------------------------------------------





EXHIBIT A
AMENDED CREDIT AGREEMENT




Signature Page to Amendment

--------------------------------------------------------------------------------




Exhibit A



--------------------------------------------------------------------------------



CREDIT AGREEMENT
among
WOLVERINE WORLD WIDE, INC.,
as Parent Borrower,
the Additional Borrowers from Time to Time Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A.
and
HSBC BANK USA, N.A.,
as Co-Syndication Agents
Dated as of July 31, 2012
As Amended and Restated as of October 10, 2013
As further Amended and Restated as of July 13, 2015
As further Amended and Restated as of December 6, 2018
_____________________
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
HSBC BANK USA, N.A.,
as Lead Arrangers and as Joint Bookrunners

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Page


 
 
 
SECTION 1.
DEFINITIONS
1


 
 
 
1.1
Defined Terms
1


1.2
Other Interpretive Provisions
43


1.3
Quebec Matters
45


1.4
Interest Rates; LIBOR Notification
45


1.5
Limited Condition Acquisitions
46


 
 
 
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
46


 
 
 
2.1
Term Commitments
46


2.2
Procedure for Term Loan Borrowing
46


2.3
Repayment of Term Loans
47


2.4
Revolving Commitments
48


2.5
Procedure for Revolving Loan Borrowing
48


2.6
Swingline Commitment
50


2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans
50


2.8
Commitment Fees, Fees with respect to Foreign Currency Loans, etc.
51


2.10
Foreign Currency Participations; Conversion of Foreign Currency Loans
53


2.11
Optional Prepayments
54


2.12
Mandatory Prepayments
55


2.13
Conversion and Continuation Options
57


2.14
Limitations on Eurocurrency Tranches and Foreign Currency Loans
57


2.15
Interest Rates and Payment Dates
57


2.16
Computation of Interest and Fees
58


2.17
Inability to Determine Interest Rate
59


2.18
Pro Rata Treatment and Payments
60


2.19
Requirements of Law
62


2.20
Taxes.
65


2.21
Indemnity
69


2.22
Change of Lending Office
70


2.23
Replacement of Lenders
70


2.24
Defaulting Lenders
70


2.25
Incremental Facilities
73


2.26
Currency Fluctuations
75


2.27
Borrower Representative
75


2.28
Funding of Borrowings
76


 
 
 
SECTION 3.
LETTERS OF CREDIT
76


 
 
 
3.1
L/C Commitment
76


3.2
Procedure for Issuance of Letter of Credit
77


3.3
Fees and Other Charges
77


3.4
L/C Participations
78






--------------------------------------------------------------------------------



3.5
Reimbursement Obligation of the Borrowers
78


3.6
Obligations Absolute
79


3.7
Letter of Credit Payments
79


3.8
Applications
79


3.9
Cash Collateralization.
79


3.10
Currency Adjustments
79


3.10
Replacement and Resignation of an Issuing Lender
80


 
 
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
80


 
 
 
4.1
Financial Condition
80


4.2
No Change
81


4.3
Existence; Compliance with Law
81


4.4
Power; Authorization; Enforceable Obligations
81


4.5
No Legal Bar
81


4.6
Litigation
81


4.7
No Default
82


4.8
Ownership of Property; Liens
82


4.9
Intellectual Property
82


4.10
Taxes
82


4.11
Federal Regulations
82


4.12
Labor Matters
82


4.13
ERISA
83


4.14
Investment Company Act; Other Regulations
83


4.15
Subsidiaries
83


4.16
Use of Proceeds
83


4.17
Environmental Matters
83


4.18
Accuracy of Information, etc
84


4.19
Security Documents
84


4.20
Solvency
85


4.21
Certain Documents
85


4.22
OFAC; Anti-Money Laundering; Patriot Act
85


4.23
Centre of Main Interest of the Dutch Borrower
86


4.24
EEA Financial Institutions
86


 
 
 
SECTION 5.
CONDITIONS PRECEDENT
86


 
 
 
5.1
Conditions to Each Extension of Credit On or After the Third Restatement
Effective Date
86


5.2
Conditions to the Third Restatement Effective Date
87


5.3
Conditions to Initial Extension of Credit to Each Additional Borrower
88


 
 
 
SECTION 6.
AFFIRMATIVE COVENANTS
91


 
 
 
6.1
Financial Statements
91


6.2
Certificates; Other Information
92


6.3
Payment of Taxes
94


6.4
Maintenance of Existence; Compliance
94






--------------------------------------------------------------------------------



6.5
Maintenance of Property; Insurance
94


6.6
Inspection of Property; Books and Records; Discussions
94


6.7
Notices
95


6.8
Environmental Laws
95


6.9
Additional Collateral, etc
96


6.10
Post-Closing Covenants
97


6.11
Designation of Subsidiaries
98


6.12
Anti-Corruption Laws; Sanctions
99


 
 
 
SECTION 7.
NEGATIVE COVENANTS
99


 
 
 
7.1
Financial Condition Covenants
99


7.2
Indebtedness
100


7.3
Liens
103


7.4
Fundamental Changes
105


7.5
Disposition of Property
106


7.6
Restricted Payments
107


7.7
Investments
109


7.8
Optional Payments and Modifications of Certain Debt Instruments
112


7.9
Transactions with Affiliates
113


7.10
Swap Agreements
113


7.11
Changes in Fiscal Periods
113


7.12
Negative Pledge Clauses
113


7.13
Clauses Restricting Subsidiary Distributions
114


7.14
Lines of Business
115


7.15
Canadian Defined Benefit Plans
115


7.16
Anti-Corruption Laws; Sanctions
115


7.17
IP Reorganizations
115


 
 
 
SECTION 8.
EVENTS OF DEFAULT
116


 
 
 
SECTION 9.
THE AGENTS
119


 
 
 
9.1
Appointment
119


9.2
Delegation of Duties
119


9.3
Exculpatory Provisions
119


9.4
Reliance by Administrative Agent
120


9.5
Notice of Default
120


9.6
Non-Reliance on Agents and Other Lenders
120


9.7
Indemnification
121


9.8
Agent in Its Individual Capacity
121


9.9
Successor Administrative Agent
121


9.10
Arrangers and Co-Syndication Agents
122


9.11
Province of Quebec
122


9.12
Appointment of Administrative Agent as Security Trustee for English Security
Documents
122


9.13
Certain ERISA Matters
125


 
 
 




--------------------------------------------------------------------------------



SECTION 10.
MISCELLANEOUS
126


 
 
 
10.1
Amendments and Waivers
126


10.2
Notices
128


10.3
No Waiver; Cumulative Remedies
129


10.4
Survival of Representations and Warranties
129


10.5
Payment of Expenses and Taxes
129


10.6
Successors and Assigns; Participations and Assignments
131


10.7
Adjustments; Set‑off
134


10.8
Counterparts
135


10.9
Severability
135


10.10
Integration
135


10.11
Governing Law
135


10.12
Submission To Jurisdiction; Waivers
136


10.13
Acknowledgements
137


10.14
Releases of Guarantees and Liens
137


10.15
Judgment Currency.
138


10.16
Confidentiality
138


10.17
Interest Rate Limitation
139


10.18
WAIVERS OF JURY TRIAL
140


10.19
USA Patriot Act and Canadian Anti-Money Laundering Legislation
140


10.20
Existing Credit Agreement
140


10.21
Additional Borrowers
140


10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
141


 
 
 
SECTION 11.
DUTCH PARALLEL DEBT
141


 
 
 
11.1
Foreign Parallel Debt
141








--------------------------------------------------------------------------------




SCHEDULES:
1.1A    Commitments
1.1B    Mortgaged Property
1.1C    Specified Time
1.1D    Administrative Schedule
1.1E    Foreign Currency Lenders
4.4    Consents, Authorizations, Filings and Notices
4.13    ERISA Matters
4.15(a)    Subsidiaries
4.15(b) Existing Capital Stock Options
4.19(a)    UCC Filing Jurisdictions
4.19(b)    Mortgage Filing Jurisdictions
7.2(d)    Existing Indebtedness
7.3(b)    Existing Liens
7.3(i)    Foreign Subsidiary Real Property Liens
7.7(a)    Existing Investments
7.12    Existing Negative Pledge Clauses
7.13    Existing Subsidiary Distribution Clauses


EXHIBITS:
A    Form of Guarantee and Collateral Agreement
B    Form of Compliance Certificate
C    Form of Closing Certificate
D    [Intentionally Omitted]
E    Form of Assignment and Assumption
F    Form of U.S. Tax Compliance Certificate
G-1    Form of Incremental Facility Activation Notice—Incremental Term Loans
G-2    Form of Incremental Facility Activation Notice—Incremental Revolving
Commitments
G-3    Form of New Lender Supplement
H    Form of Borrowing Notice
I    [Intentionally Omitted]
J-1    Form of Additional Borrower Joinder Agreement for Domestic Subsidiaries
J-2    Form of Additional Borrower Joinder Agreement for Foreign Subsidiaries
K    Form of Foreign Guarantee Agreement









--------------------------------------------------------------------------------




1




CREDIT AGREEMENT (this “Agreement”), dated as of July 31, 2012, as amended and
restated as of October 10, 2013, as further amended and restated as of July 13,
2015 and as further amended and restated as of December 6, 2018, among WOLVERINE
WORLD WIDE, INC., a Delaware corporation (the “Parent Borrower”), the Canadian
Borrower, the Dutch Borrower, the U.K. Borrower and the other Additional
Borrowers (each as defined below) from time to time parties to this Agreement,
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
administrative agent.
The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS

1.1     Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“2018 Replacement Facility Amendment”: that certain 2018 Replacement Facility
Amendment, dated as of December 6, 2018.
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Eurocurrency Rate that would be calculated as of the Specified Time on
such day (or, if such day is not a Business Day, as of the next preceding
Business Day) in respect of a proposed Eurocurrency Loan in Dollars with a
one-month Interest Period plus 1.0%. Any change in the ABR due to a change in
the Prime Rate, the NYFRB Rate or such Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or such Eurocurrency Rate, respectively. If the ABR is being used as an
alternate rate of interest pursuant to Section 2.17, then the ABR shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above. For the avoidance of doubt, if the Alternate Base Rate as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acceptable Preferred Equity”: Capital Stock that is not Disqualified Capital
Stock.
“Additional Borrower”: subject to Section 10.21(b), any Subsidiary that has
become a party hereto as a borrower in accordance with Section 10.21(a);
provided that, for the avoidance of doubt, no Subsidiary shall be an Additional
Borrower hereunder unless and until the Parent Borrower and such Subsidiary have
executed and delivered an Additional Borrower Joinder Agreement and the other
conditions set forth in Section 5.3 have been satisfied with respect to such
Additional Borrower.
“Additional Borrower Joinder Agreement”: the Joinder Agreement to be executed
and delivered by the Parent Borrower and any Additional Borrower that is not a
party to this Agreement as of the Third Restatement Effective Date,
substantially in the form of Exhibit J-1 or J-2, as applicable.
“Adjusted Consolidated Net Income”: Consolidated Net Income; provided, that
there will not be included in Adjusted Consolidated Net Income on an after tax
basis: (a) any net after-tax effect of income (loss) from discontinued
operations and any net after-tax gain or loss on disposal of discontinued
operations; (b) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors or employees, including pursuant to any equity plan or
stock option plan or any other management or employee benefit plan or agreement;
(c) any impairment charges recorded in connection with the application of
Accounting Standards



--------------------------------------------------------------------------------



2


Codification Topic 350, Intangibles–Goodwill and Other; and (d) any income or
loss from the early extinguishment of Indebtedness or early termination of
Hedging Obligations or other derivative instruments.
“Adjustment Date”: as defined in the Applicable Pricing Grid.
“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.
“Administrative Schedule”: Schedule 1.1D to this Agreement, which contains
administrative information in respect of (i) each Foreign Currency and each
Foreign Currency Loan and (ii) each L/C Foreign Currency and each Letter of
Credit denominated in an L/C Foreign Currency.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“AML Legislation”: as defined in Section 10.19(b).
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Parent Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin”: (a) for each Type of Loan other than Incremental Term
Loans, the rate per annum set forth under the relevant column heading below:
 
ABR Loans
Eurocurrency Loans
Revolving Loans and
Swingline Loans
0.250%
1.250%
Tranche A Term Loans
0.250%
1.250%

; provided that on and after the Adjustment Date occurring three Business Days
after the date on which financial statements for the first fiscal quarter of
2019 are delivered to the Administrative Agent pursuant



--------------------------------------------------------------------------------



3


to Section 6.1, the Applicable Margin with respect to Revolving Loans, Swingline
Loans and Tranche A Term Loans will be determined pursuant to the Applicable
Pricing Grid; and
(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Parent Borrower and the applicable Incremental Term Lenders as shown in the
applicable Incremental Facility Activation Notice.
“Applicable Pricing Grid”: with respect to Tranche A Term Loans, Revolving
Loans, Swingline Loans and the Commitment Fee Rate, the table set forth below:
Level
Consolidated Leverage
Ratio
Tranche A Term Loans


Revolving Loans and
Swingline Loans
Commitment
Fee Rate
ABR
Eurocurrency
ABR
Eurocurrency
Level I
≥ 3.50:1.00
0.750%
1.750%
0.750%
1.750%
0.300%
Level II
≥ 2.50:1.00 but < 3.50:1.00
0.500%
1.500%
0.500%
1.500%
0.250%
Level III
≥ 1.50:1.00 but < 2.50:1.00
0.250%
1.250%
0.250%
1.250%
0.200%
Level IV
< 1.50:1.00
0.125%
1.125%
0.125%
1.125%
0.150%

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Administrative Agent
pursuant to Section 6.1 and shall remain in effect until the next change to be
effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified in Section 6.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Applicable Pricing Grid shall apply. Each determination of the Consolidated
Leverage Ratio pursuant to the Applicable Pricing Grid shall be made in a manner
consistent with the determination thereof pursuant to Section 7.1.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Arrangers”: the Lead Arrangers and Joint Bookrunners identified on the cover
page of this Agreement (and, with respect to Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, including any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement).



--------------------------------------------------------------------------------



4


“Asset Sale”: any Disposition constituting a sale of property or series of
related Dispositions constituting sales of property (excluding any such
Disposition permitted by any of clauses (a) through (k) of Section 7.5) that
yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,500,000.
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.
“Available Amount”: as of any date, (x) the sum of (without duplication):
(i)    50% of Adjusted Consolidated Net Income for the period (treated as one
accounting period) from June 19, 2016 to the end of the most recent fiscal
quarter ending prior to such date for which financial statements are available
(or, in case such Adjusted Consolidated Net Income is a deficit, minus 100% of
such deficit); plus
(ii)    100% of the aggregate Net Cash Proceeds and the fair market value (as
determined by the Parent Borrower in good faith) of marketable securities or
other property received by the Parent Borrower from the issue or sale of its
Capital Stock (other than Disqualified Capital Stock) or other capital
contributions subsequent to the First Amendment Effective Date, other than:
(x)
Net Cash Proceeds received from an issuance or sale of such Capital Stock to a
Subsidiary of the Parent Borrower or to an employee stock ownership plan, option
plan or similar trust to the extent such sale to an employee stock ownership
plan, option plan or similar trust is financed by loans from or guaranteed by
the Parent Borrower or any Restricted Subsidiary unless such loans have been
repaid with cash on or prior to the date of determination; and

(y)
Net Cash Proceeds received by the Parent Borrower from the issue and sale of
such Capital Stock or capital contribution and, to the extent contributed to the
Parent Borrower, the Net Cash Proceeds from the sale of Capital Stock of any of
the Parent Borrower’s direct or indirect parent companies, in each case to
existing or former directors, officers or employees of the Parent Borrower, or
any of its Subsidiaries that occurs after the First Amendment Effective Date, to
the extent the Net Cash Proceeds from the sale of such Capital Stock have not
otherwise been applied to the payment of Restricted Payments; plus

(iii)    the amount by which Indebtedness of the Parent Borrower or its
Restricted Subsidiaries is reduced on the Parent Borrower’s consolidated balance
sheet upon the conversion or exchange (other than Indebtedness held by a
Subsidiary of the Parent Borrower) subsequent to the First Amendment Effective
Date of any Indebtedness of the Parent Borrower or its Restricted Subsidiaries
convertible or exchangeable for Capital Stock (other than Disqualified Stock) of
the Parent Borrower (less the amount of any cash, or the fair market value (as
determined by the Parent Borrower in good faith) of any other property,
distributed by the Parent Borrower upon such conversion or exchange); plus



--------------------------------------------------------------------------------



5


(iv)    $75,000,000; less
(y) Restricted Payments made in reliance on the Available Amount and Investments
made in reliance on the Available Amount from and after the Third Restatement
Effective Date.
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or, with respect to any entity
organized under any federal, provincial or territorial laws of Canada, obtains a
stay or compromise of the claims of its creditors against it, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person or, with respect to any entity organized
under any federal, provincial or territorial laws of Canada, an interim receiver
or receiver-manager, charged with the reorganization or liquidation of its
business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefitted Lender”: as defined in Section 10.7(a).
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.



--------------------------------------------------------------------------------



6


“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowers”: collectively, the Parent Borrower, WEBV, WEL, WWWCULC and the other
Additional Borrowers, if any. The parties acknowledge and agree that as of the
Third Restatement Effective Date the Parent Borrower, WEBV, WEL and WWWCULC are
the only Borrowers hereunder.
“Borrowing Date”: any Business Day specified by applicable Borrower as a date on
which such Borrower requests the relevant Lenders to make Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or London are authorized or required by law to
close, provided, that (i) with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans
denominated in Dollars, such day is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market and (ii) with respect to
notices and determinations in connection with, and payments of principal and
interest on, Loans denominated in a Foreign Currency (x) such day is also a day
for trading by and between banks in deposits for the applicable currency in the
interbank eurocurrency market, (y) with respect to Loans denominated in Euros,
such day is also a TARGET Day (as determined by the Administrative Agent) and
(z) with respect to Loans denominated in a Foreign Currency other than Euros,
such day is also a day on which banks are open for dealings in such currency in
the city which is the principal financial center of the country of issuance of
the applicable currency.
“Calculation Date”: (a) with respect to any Loan denominated in any Foreign
Currency, each of the following: (i) the Borrowing Date of such Loan and (ii)
each date of a conversion into or continuation of such Loan pursuant to the
terms of this Agreement; (b) with respect to any Letter of Credit denominated in
a Foreign Currency, each of the following: (i) the date on which such Letter of
Credit is issued, (ii) the first Business Day of each calendar month and (iii)
the date of any amendment of such Letter of Credit that has the effect of
increasing the face amount thereof; and (c) any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.
“Canadian Borrower”: WWWCULC and any other Additional Borrower that is treated
as a resident of Canada for the purposes of the Income Tax Act (Canada).
“Canadian Dollars”: the lawful currency of Canada.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that,
for the avoidance of doubt, the adoption or issuance of ASC 842 or any other
accounting standards after the Original Closing Date will not cause any rental
obligation that was not or would not have been a Capital Lease Obligation prior
to such adoption or issuance to be deemed a Capital Lease Obligation.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.



--------------------------------------------------------------------------------



7


“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-2 by
S&P or P-2 by Moody’s, or carrying an equivalent rating by another nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
one year from the date of acquisition; (d) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than 90 days, with respect to securities
issued or fully guaranteed or insured by the United States government; (e)
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds for which substantially all of their
investments are in assets satisfying the requirements of clauses (a) through (f)
of this definition; (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P, Aaa by Moody’s or AAA by Fitch and (iii) have
portfolio assets of at least $1,000,000,000 and (i) to the extent not included
in clauses (a) through (h) of this definition, any “cash equivalents” as
determined in accordance with GAAP.
“CDOR”: in relation to any Loan denominated in Canadian Dollars:
(a)    the applicable Screen Rate; or
(b)    (if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan,
as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for Canadian Dollars and for a period equal in length to the Interest Period
of that Loan.
“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.
“CFC Debt”: as defined in the definition of “Foreign Holding Company”.
“Change of Control”: as defined in Section 8(k).
“Charges”: as defined in Section 10.17.
“Co-Syndication Agents”: the Co-Syndication Agents identified on the cover page
of this Agreement.
“Code”: the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------



8


“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document; provided
that the Collateral shall not include any Excluded Collateral.
“Collective”: Collective Brands, Inc., a Delaware corporation.
“Commencement Date”: as defined in Section 8(c).
“Commitment”: as to any Lender, the sum of the Tranche A Term Commitment and the
Revolving Commitment of such Lender.
“Commitment Fee Rate”: 0.20% per annum; provided, that on and after the
Adjustment Date occurring three Business Days after the date on which financial
statements for the first fiscal quarter of 2019 are delivered to the
Administrative Agent pursuant to Section 6.1, the Commitment Fee Rate will be
determined pursuant to the Applicable Pricing Grid.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated November 2018 and furnished to certain Lenders.
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any non-cash expenses or
losses (including (i) whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, non-cash losses
on sales of assets outside of the ordinary course of business and (ii) non-cash
expenses resulting from the grant of equity interests pursuant to any equity
plan or stock option plan or any other management or employee benefit plan or
agreement), (f) any extraordinary losses, (g) non-recurring restructuring
charges and other related non-recurring transition costs (i.e., incremental
costs related to the restructuring charges that do not qualify as restructuring
charges under FASB ASC Topic 120), provided that the amount of such cash charges
shall not exceed (i) $30,000,000 in the aggregate for any four consecutive
fiscal quarters or (ii) $100,000,000 in the aggregate after the Third
Restatement Effective Date and during the term of this Agreement, (h)
non-recurring charges, provided that the amount of such charges shall not exceed
$25,000,000 in the aggregate for any four consecutive fiscal quarters, (i) any
expenses or charges (other than depreciation or amortization expense) related to
the Transactions and the amendment of this Agreement as of the Third Restatement
Effective Date, provided that such expenses or charges are incurred within one
fiscal quarter of the Third Restatement Effective Date, (j) any expenses or
charges in respect of any offering of Capital Stock of the Parent Borrower or
any of its Restricted Subsidiaries, any Permitted Acquisition, acquisition,
disposition, recapitalization or incurrence of Indebtedness, in each case
permitted under this Agreement (whether or not successful), (k) the amount of
“run rate” net cost savings, synergies and operating expense reductions
projected by the Parent Borrower in good faith to be realized as a result of
specified actions taken, committed to be taken or with respect to which
substantial steps have been taken or are expected in good faith to be taken no
later than 18 months after the end of the period (calculated on a pro forma
basis as though such cost savings, operating expense reductions and/or synergies
had been realized



--------------------------------------------------------------------------------



9


on the first day of such period and as if such cost savings, operating expense
reductions and/or synergies were realized during the entirety of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (x) such cost savings are reasonably identifiable and
factually supportable (it is understood and agreed that “run-rate” means the
full recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken) and (y) the aggregate amount of cost savings added
pursuant to this clause (k) shall not exceed 20.0% of Consolidated EBITDA
determined for the applicable period without giving effect to such added amount,
and (l) Consolidated EBITDA attributable to the percentage ownership of
Specified Permitted Joint Ventures by the Parent Borrower and its Restricted
Subsidiaries to the extent not included in Consolidated Net Income, and minus,
(a) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary income or
gains, (iii) any other non-cash income (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (iv) non-recurring income or gains, provided that the amount of such
income or gains shall not exceed $10,000,000 in the aggregate for any four
consecutive fiscal quarters and (v) income tax credits (to the extent not netted
from income tax expense) and (b) any cash payments made during such period in
respect of items described in clause (e) above subsequent to the fiscal quarter
in which the relevant non-cash expenses or losses were reflected as a charge in
the statement of Consolidated Net Income (provided that the foregoing shall not
apply to voluntary payments made in respect of underfundings in any Pension
Plans), all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated Leverage Ratio, the Consolidated Interest
Coverage Ratio or the Consolidated Secured Leverage Ratio, such calculation
shall be made on a pro forma basis (i) after giving effect to any Material
Acquisition, Material Investment and any Material Disposition during such
Reference Period and (ii) assuming that such Material Acquisition, Material
Investment or Material Disposition occurred at the beginning of such Reference
Period, all in accordance with the definition of “pro forma basis” as set forth
herein.
“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Consolidated Interest Expense”: for any period, total actual interest expense
(including that attributable to Capital Lease Obligations) of the Parent
Borrower and its Restricted Subsidiaries net of actual interest income on a
consolidated basis for such period with respect to all outstanding Indebtedness
of the Parent Borrower and its Restricted Subsidiaries (but (i) excluding (x)
amortization of fees in respect of any issuance, amendment to or modification of
Indebtedness and (y) fees in respect of the Transactions and (ii) including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).
“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day less Netted Cash on such day in an
amount not exceeding $400,000,000 to (b) Consolidated EBITDA for such period;
provided that for the purposes of any calculation of the Consolidated Leverage
Ratio on a pro forma basis, the proceeds of any Indebtedness being included in
the Consolidated Total Debt determination solely as a result of such pro forma
calculation shall not be included in determining Netted Cash as of such day.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower and its Restricted Subsidiaries and the consolidated net
income (or loss) attributable to the percentage ownership of Specified Permitted
Joint Ventures (if any) by the Parent Borrower and its



--------------------------------------------------------------------------------



10


Restricted Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP; provided that except as set forth herein with respect to
Specified Permitted Joint Ventures or in accordance with the definition of
Consolidated EBITDA, there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Restricted Subsidiary of the
Parent Borrower or is merged into or consolidated with the Parent Borrower or
any of its Restricted Subsidiaries, and (b) the income (or deficit) of any
Person (other than a Restricted Subsidiary of the Parent Borrower) in which the
Parent Borrower or any of its Restricted Subsidiaries has an ownership interest
(including Permitted Joint Ventures that are not Restricted Subsidiaries, if
any), except to the extent that any such income is actually received by the
Parent Borrower or such Restricted Subsidiary in the form of dividends or
similar equity distributions.
“Consolidated Secured Debt”: at any date, Consolidated Total Debt that is
secured by a Lien on the assets of the Parent Borrower or any of its Restricted
Subsidiaries or any Specified Permitted Joint Venture (it being understood that
any Factoring Indebtedness and any Receivables Transaction Attributed
Indebtedness shall be considered Consolidated Secured Debt).
“Consolidated Secured Leverage Ratio”: as of the last day of any period, the
ratio of (a) Consolidated Secured Debt on such day less Netted Cash on such day
in an amount not exceeding $400,000,000 to (b) Consolidated EBITDA for such
period; provided that for the purposes of any calculation of the Consolidated
Secured Leverage Ratio on a pro forma basis, the proceeds of any Indebtedness
being included in the Consolidated Secured Debt determination solely as a result
of such pro forma calculation shall not be included in determining Netted Cash
as of such day.
“Consolidated Total Assets”: as of any date, the total assets of the Parent
Borrower and its Restricted Subsidiaries, calculated in accordance with GAAP on
a consolidated basis as of such date.
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Parent Borrower and its Restricted Subsidiaries and any
Specified Permitted Joint Venture at such date (other than (i) Indebtedness
under clause (g) of the definition of Indebtedness and (ii) Obligations in
respect of undrawn Letters of Credit not to exceed $10,000,000 in the aggregate
at any time), determined on a consolidated basis in accordance with GAAP.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.


“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied, including, in any event, a “Default” under and as defined in the
Senior Unsecured Debt Agreement.


“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit, Swingline
Loans or Foreign Currency Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Parent Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with



--------------------------------------------------------------------------------



11


any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit, Swingline Loans and
Foreign Currency Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event or, with respect to any Lender party to the First Amendment or that
becomes a Lender after the First Amendment Effective Date, a Bail-In Action.


“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction.
“Designated Non-Cash Consideration”: the fair market value (as determined by the
Parent Borrower in good faith) of non-cash consideration received by the Parent
Borrower or a Restricted Subsidiary in connection with a Disposition pursuant to
Section 7.5(l) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer delivered on the date of consummation
of such Disposition, setting forth the basis of such valuation.


“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (in one
transaction or in a series of related transactions and whether effected pursuant
to a Division or otherwise). The terms “Dispose” and “Disposed of” shall have
correlative meanings.


“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Capital Stock that
is not Disqualified Capital Stock and/or cash in lieu of fractional shares),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change in control or asset sale so long as any right of the holders thereof upon
the occurrence of a change in control or asset sale event shall be subject to
the occurrence of the Termination Date), (b) is redeemable at the option of the
holder thereof (other than solely for Capital Stock that is not Disqualified
Capital Stock and/or cash in lieu of fractional shares), in whole or in part
(except as a result of a change in control or asset sale so long as any right of
the holders thereof upon the occurrence of a change in control or asset sale
event shall be subject to the occurrence of the Termination Date), (c) requires
the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Maturity Date; provided that if such Capital Stock is issued
to any plan for the benefit of employees of the Parent Borrower or its
Restricted Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Parent Borrower or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.


“Disregarded Entity”: any entity treated as disregarded as an entity separate
from its owner under Treasury Regulations Section 301.7701-3.


“Dividing Person” has the meaning assigned to it in the definition of
“Division”.



--------------------------------------------------------------------------------



12


“Division”: the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons under Section 18-217 of
the Delaware Limited Liability Company Act or similar applicable partnership or
limited liability company law (whether pursuant to a “plan of division” or
similar arrangement), which may or may not include the Dividing Person and
pursuant to which the Dividing Person may or may not survive.
“Division Successor”: any Person that, upon the consummation of a Division of a
Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollar Equivalent”: for any amount, at the time of determination thereof, (a)
if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Foreign Currency last provided (either by publication or otherwise provided to
the Administrative Agent) by the applicable Thomson Reuters Corp. source on the
Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of dollars with the Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Thomson Reuters Corp. as may be
agreed on by the Administrative Agent and the Parent Borrower (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its reasonable
discretion) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its reasonable
discretion.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Parent Borrower organized under the
laws of any jurisdiction within the United States.
“Domestic Unrestricted Subsidiary”: any Unrestricted Subsidiary of the Parent
Borrower organized under the laws of any jurisdiction within the United States.
“DTTP Scheme”: as defined in Section 2.20(k).
“Dutch Borrower”: WEBV and any other Additional Borrower that is treated as a
resident of the Netherlands for the purposes of Dutch Taxes.
“Earnout Obligations”: those payment obligations of the Parent Borrower and its
Restricted Subsidiaries to former owners of businesses which were acquired by
the Parent Borrower or one of its Restricted Subsidiaries pursuant to an
acquisition which are in the nature of deferred purchase price to the extent
such obligations are required to be set forth with respect to such payment
obligations on a balance sheet of the Parent Borrower or one of its Restricted
Subsidiaries prepared in accordance with GAAP; provided, that Earnout
Obligations shall not include any such obligations that are payable after the
Maturity Date.
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any



--------------------------------------------------------------------------------



13


institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“England”: the jurisdiction of the countries of England and Wales, and England
shall be construed accordingly.
“English Security Documents”: the collective reference to any security documents
governed by the laws of England hereafter delivered to the Administrative Agent
in form and substance satisfactory to the Administrative Agent and any U.K.
Borrower for the purpose of granting a Lien on any property of that U.K.
Borrower.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.
“ERISA Event”: (a) the existence with respect to any Plan of a non-exempt
Prohibited Transaction; (b) any Reportable Event; (c) the failure of any Group
Member or ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing pursuant to Section 412 of the
Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (f) the occurrence of any
event or condition which would reasonably be expected to result in the
termination of, or the appointment of a trustee to administer, any Pension Plan
or the incurrence by any Group Member or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the failure by any Group Member or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (i) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (j) the receipt
by any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in “endangered” or
“critical” status (within the meaning of Section 432 of the



--------------------------------------------------------------------------------



14


Code or Section 305 of ERISA), or terminated (within the meaning of Section
4041A of ERISA); or (k) the failure by any Group Member or any of its ERISA
Affiliates to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability under Section 4201 of
ERISA.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“EURIBOR”: in relation to any Loan denominated in Euros:
(a)    the applicable Screen Rate; or
(b)    (if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan,
as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for euro and for a period equal in length to the Interest Period of that
Loan.
“Euro”: the single currency of participating member states of the European
Union.
“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, either CDOR, EURIBOR, HIBOR, LIBOR or STIBOR,
as applicable.


“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: as defined in Section 8(k).
“Excluded Collateral”: as defined in the Guarantee and Collateral Agreement. For
the avoidance of doubt, Excluded Collateral includes, solely with respect to the
Obligations or Guarantee Obligations of any U.S. Person (including any Guarantee
Obligations with respect thereto): (a) any property or assets held directly or
indirectly by any Foreign Subsidiary (including any Capital Stock owned directly
or indirectly by a Foreign Subsidiary) (b) any interests in Disregarded Entities
the assets of which include CFC Debt, and (c) in the case of (i) Disregarded
Entities not described in clause (b) the assets of which include stock in any
Foreign Subsidiaries, (ii) Foreign Subsidiaries, and (iii) Foreign Holdings
Companies, voting Capital Stock in excess of 65% of the voting Capital Stock
thereof. For the sake of clarity, no Excluded Collateral shall be required to be
pledged to secure any Obligations or Guarantee Obligations of any U.S. Loan
Party (including any Guarantee Obligations with respect thereto) under any Loan
Document.
“Excluded Domestic Subsidiary”: any (i) Domestic Subsidiary for which becoming a
Subsidiary Guarantor could reasonably be expected to result in material adverse
tax consequences as determined in good faith by the Parent Borrower in
consultation with the Administrative Agent and (ii) any Securitization
Subsidiary organized under the laws of any jurisdiction within the United
States.



--------------------------------------------------------------------------------



15


“Excluded Foreign Subsidiary”: any (i) CFC, (ii) Subsidiary that is owned
directly or indirectly by a CFC, (iii) Foreign Holding Company and (iv) any
Securitization Subsidiary not organized under the laws of any jurisdiction
within the United States.
“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, (a) any
Swap Obligation if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Subsidiary Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Subsidiary Guarantor as
specified in any agreement between the relevant Loan Parties and counterparty
applicable to such Swap Obligation, and agreed by the Administrative Agent. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income or overall gross income
(however denominated) and franchise Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes or similar
Taxes, or any alternative minimum tax, imposed on a Credit Party, (c) in the
case of a Lender, withholding Taxes imposed on amounts payable to or for the
account of such Lender (such as a withholding tax levied on interest payments
made to that Lender) with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Parent Borrower under Section 2.23) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.20, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, in each case of which the withholding Taxes levied are
treated under this Agreement as owed and paid to that previous Lender or
Lender’s office, (d) Taxes attributable to such Credit Party’s failure to comply
with Section 2.20(f), (e) any U.S. Federal withholding Taxes imposed under
FATCA, (f) any changes in the backup withholding rate and (g) arising as a
result of HM Revenue and Customs of the United Kingdom giving a direction under
section 931, Income Tax Act 2007 of the United Kingdom, (h) Taxes arising as a
result of such Credit Party or any other Person that has a beneficial interest
in any payment under the Loan Documents not dealing at arm’s length with a Loan
Party within the meaning of the Income Tax Act of Canada, and (i) all penalties
and interest with respect to any of the foregoing.
“Existing Credit Agreement”: that certain Credit Agreement, dated as of July 31,
2012, as amended as of September 28, 2012, as further amended as of October 8,
2012, as amended and restated as of October 10, 2013, as amended and restated as
of July 13, 2015 and as amended as of September 16, 2016, among the Parent
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto JPMorgan Chase Bank, N.A., as administrative agent,
and the other agents parties thereto.



--------------------------------------------------------------------------------



16


“Existing Revolving Commitments”: “Revolving Commitments” outstanding under the
Existing Credit Agreement immediately prior to the Third Restatement Effective
Date.
“Existing Revolving Lender”: a “Revolving Lender” under the Existing Credit
Agreement.
“Existing Revolving Loans”: “Revolving Loans” outstanding under the Existing
Credit Agreement immediately prior to the Third Restatement Effective Date.
“Existing Term Loans”: “Term Loans” outstanding under the Existing Credit
Agreement immediately prior to the Third Restatement Effective Date.
“Facility”: each of (a) the Tranche A Term Commitments and the Tranche A Term
Loans made thereunder (the “Tranche A Term Facility”), (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”); (c) the Incremental Term Loans (the “Incremental Term Facility”);
and (d) the Incremental Revolving Commitments and the extensions of credit made
thereunder (the “Incremental Revolving Facility”).
“Factoring Indebtedness”: at any time, the amount at such time of outstanding
receivables or similar obligations sold by the Parent Borrower or Restricted
Subsidiaries pursuant to factoring agreements with a non-affiliated third party
that would be characterized as principal with respect to Indebtedness if such
factoring agreement were structured as a secured lending transaction rather than
as a purchase of receivables. For the avoidance of doubt, Factoring Indebtedness
shall not include Receivables Transaction Attributed Indebtedness.


“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any applicable intergovernmental
agreements with respect thereto, and any fiscal or regulatory legislation or
rules adopted pursuant thereto.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided, that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
“First Amendment”: that certain First Amendment, dated as of the First Amendment
Effective Date, to this Agreement.
“First Amendment Effective Date”: September 15, 2016.
“Fitch”: Fitch Ratings Ltd. or any successor thereto.
“Flood Designated Lender” shall mean Bank of America, N.A., so long as Bank of
America, N.A. is a Lender.



--------------------------------------------------------------------------------



17


“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member.
“Foreign Currency”: Canadian Dollars, Pounds Sterling, the Euro, Hong Kong
Dollars, Swedish Kronor and Swiss Francs and any additional currencies
determined after the Third Restatement Effective Date by mutual agreement of the
Parent Borrower, the Foreign Currency Lenders and the Administrative Agent;
provided each such currency is a lawful currency that is readily available,
freely transferable and not restricted, able to be converted into Dollars and
available in the London interbank deposit market.
“Foreign Currency Lenders”: the Fronting Lender and, with respect to any Foreign
Currency, such other Lenders as may be designated in writing by the Parent
Borrower as Foreign Currency Lenders with respect to such Foreign Currency which
agree in writing to act as such in accordance with the terms hereof and are
reasonably acceptable to the Administrative Agent (which Foreign Currency
Lenders, as of the Third Restatement Effective Date, are listed on Schedule
1.1E), or any of their respective affiliates, in each case in their capacities
as the lenders of Foreign Currency Loans pursuant to Section 2.4(b).
“Foreign Currency Loan Participants”: with respect to each Foreign Currency
Loan, the collective reference to all Revolving Lenders other than the Foreign
Currency Lenders with respect to such Foreign Currency Loan.
“Foreign Currency Loans”: Revolving Loans denominated in any Foreign Currency.
“Foreign Currency Participation Fee”: as defined in Section 2.8(c).
“Foreign Currency Participating Interest”: as defined in Section 2.10(a).
“Foreign Currency Sublimit”: $200,000,000.
“Foreign Loan Parties”: any Additional Borrower that is a Foreign Subsidiary.
“Foreign Guarantee Agreement”: the Guarantee Agreement to be executed and
delivered by any Additional Borrower that is a Foreign Subsidiary, substantially
in the form of Exhibit K.
“Foreign Holding Company”: any (i) Domestic Subsidiary all or substantially all
of the assets of which consist of the Capital Stock of one or more CFCs and/or
intercompany loans, indebtedness or receivables owed or treated as owed by one
or more CFCs (“CFC Debt”), and (ii) Disregarded Entity all or substantially all
of the assets of which consist of the Capital Stock of one or more Subsidiaries
described in part (i) of this definition.
“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member.



--------------------------------------------------------------------------------



18


“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; (c) the failure of any Foreign Benefit Arrangement or
Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan; or (d) the occurrence of any event or the existence of any
circumstance which causes the termination or windup of a Foreign Plan or gives
any Governmental Authority the discretion to order the termination or windup of
a Foreign Plan.
“Foreign Subsidiary”: any Restricted Subsidiary of the Parent Borrower that is
not a Domestic Subsidiary.
“Fronted Foreign Currency Loans”: the Foreign Currency Loans made by the
Fronting Lender (other than Foreign Currency Loans made by it in an amount equal
to the Fronting Lender’s Revolving Percentage of the outstanding Foreign
Currency Loans).
“Fronting Lender”: JPMorgan Chase Bank, N.A.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, subject to Section 1.2(h); provided that, .
notwithstanding any other provisions of this Agreement, the adoption or issuance
of any accounting standards after the Original Closing Date (including without
limitation ASC 842) will not cause any rental obligation that was not or would
not have been a Capital Lease Obligation prior to such adoption or issuance to
be deemed a Capital Lease Obligation.
“Global Holdco”: one or more newly formed, indirect subsidiaries of the Parent
Borrower, to be organized under the laws of the Netherlands.
“Governmental Authority”: any nation or government (including any supra-national
bodies such as the European Union or the European Central Bank), any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
“Group Members”: the collective reference to the Parent Borrower and its
respective Restricted Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Parent Borrower and each other U.S. Loan Party,
substantially in the form of Exhibit A, as amended and restated on the Third
Restatement Effective Date.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any



--------------------------------------------------------------------------------



19


Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Parent Borrower in
good faith.
“HIBOR”: in relation to any Loan denominated in Hong Kong Dollars:
(a)    the applicable Screen Rate; or
(b)    (if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan,
as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for Hong Kong Dollars and for a period equal in length to the Interest
Period of that Loan.
“Hong Kong Dollars”: the lawful currency of Hong Kong.
“Hostile Acquisition”: (a) the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved (prior to such acquisition) by the board of
directors (or any other applicable governing body) of such Person or by similar
action if such Person is not a corporation and (b) any such acquisition as to
which such approval has been withdrawn.


“IBA”: as defined in Section 1.4.


“Immaterial Subsidiary”: at any date, a Restricted Subsidiary of the Parent
Borrower that is not a Material Subsidiary; provided that in no event shall any
Borrower be an Immaterial Subsidiary.


“Impacted Interest Period”: with respect to any Screen Rate, an Interest Period
which shall not be available at the applicable time.


“Impacted Lender”: as defined in Section 2.19(h).


“Incremental Equivalent Debt”: as defined in Section 7.2(n).
“Incremental Facility Activation Date”: any Business Day on which Parent
Borrower and any Lender shall execute and deliver to the Administrative Agent an
Incremental Facility Activation Notice.



--------------------------------------------------------------------------------



20


“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit G-1 or G-2, as applicable, or otherwise reasonably satisfactory to the
Administrative Agent and the Parent Borrower.
“Incremental Facility Closing Date”: any Business Day designated as such in an
Incremental Facility Activation Notice.
“Incremental Revolving Commitments”: as defined in Section 2.25(a).
“Incremental Revolving Loans”: any revolving loans made pursuant to Section
2.25(a).
“Incremental Revolving Facility”: as defined in the definition of “Facility”.
“Incremental Term Facility”: as defined in the definition of “Facility”.
“Incremental Term Lenders”: (a) on any Incremental Facility Closing Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Incremental Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loans.
“Incremental Term Facility”: the commitments (if any) of Lenders (including New
Lenders) to make Incremental Term Loans in accordance with Section 2.25(a) and
the Incremental Term Loans in respect thereof.
“Incremental Term Loans”: any term loans made pursuant to Section 2.25(a).
“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Incremental Facility Activation Notice, the maturity
date specified in such Incremental Facility Activation Notice, which date shall
not be earlier than the final maturity of the Tranche A Term Loans.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property (other than current trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of bankers’ acceptances, letters of credit, surety
bonds or similar arrangements, (g) the liquidation value of all Disqualified
Capital Stock of such Person, (h) all Receivables Transaction Attributed
Indebtedness of such Person, (i) [intentionally omitted], (j) all Factoring
Indebtedness of such Person, (k) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (j) above,
(l) all obligations of the kind referred to in clauses (a) through (k) above
secured by any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation; provided that the amount of such Indebtedness will
be the lesser of the fair market value of such asset at the date of
determination and the amount of Indebtedness so secured, and (m) for the
purposes of Section 8(e) only, all obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.



--------------------------------------------------------------------------------



21


“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.
“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, domain names,
trademark licenses, technology, know-how, methods and processes, and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December (or, if an Event of
Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.
“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
as selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurocurrency Loan and ending one, two, three or six months
thereafter, as selected by the applicable Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 P.M., Local Time, on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)     no Borrower may select an Interest Period under a particular Facility
that would extend beyond the Maturity Date or beyond the date final payment is
due on the relevant Term Loans, as the case may be; and
(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.



--------------------------------------------------------------------------------



22


“Interpolated Screen Rate”: at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. Notwithstanding anything to the contrary in this
Agreement, if any Interpolated Screen Rate shall be less than zero, such
Interpolated Screen Rate shall be deemed to be zero for purposes of this
Agreement.
“Investment Grade Condition”: the first day on which (1) the Parent Borrower’s
public corporate credit rating from Standard & Poor’s shall be BBB‑ (stable) or
better and the Parent Borrower’s public corporate family rating from Moody’s
shall be Baa3 (stable) or better, (2) no Default or Event of Default shall have
occurred and be continuing, (3) the Consolidated Leverage Ratio for the
Reference Period most recently ended on or prior to such date on a pro forma
basis for such transaction and any transaction to be consummated in connection
therewith does not exceed 3.75:1.00, (4) no other document granting a Lien
permitted by Section 7.3(n) has then granted a valid Lien on any Collateral that
will not concurrently become so released and (5) the Parent Borrower, in its
sole discretion, shall have delivered a written election to the Administrative
Agent attaching a certificate of a Responsible Officer, in form and substance
reasonably acceptable to the Administrative Agent, setting forth in reasonable
detail the calculations and representations necessary to demonstrate the Parent
Borrower’s satisfaction of the conditions set forth above.
“Investments”: as defined in Section 7.7.
“IP Assets”: as defined in the definition of “IP Reorganization”.
“IP Reorganization”: any direct or indirect transfer of the ownership of certain
Intellectual Property of the Parent Borrower and its Subsidiaries and related
agreements, licenses and other similar assets (such Intellectual Property and
related assets, collectively, the “IP Assets”) to one or more Foreign
Subsidiaries or Foreign Holding Companies that are Wholly Owned Subsidiaries of
the Parent Borrower.
“IP Reorganization Transactions”: a transaction or series of transactions
entered into by the Parent Borrower and any of its Restricted Subsidiaries the
purpose of which is to effect an IP Reorganization.
“IRS”: the United States Internal Revenue Service.
“Issuing Lender”: each of JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A.,
Bank of America, N.A., and HSBC Bank USA, N.A. and any other Revolving Lender
approved by the Administrative Agent and the Parent Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.
“Issuing Lender Commitment”: as to any Issuing Lender, the amount set forth
under the heading “Issuing Lender Commitment” opposite such Lender’s name on
Schedule 1.1A (after giving effect to the Third Restatement Effective Date) or
in the Assignment and Assumption pursuant to which such Issuing Lender became a
party hereto in such capacity, as the same may be changed from time to time
pursuant to the terms hereof.



--------------------------------------------------------------------------------



23


“Judgment Currency”: as defined in Section 10.15(a).
“Judgment Currency Conversion Date”: as defined in Section 10.15(a).
“L/C Commitment”: $50,000,000.
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.
“L/C Foreign Currency”: Canadian Dollars, Pounds Sterling, the Euro, Hong Kong
Dollars and any additional currencies determined after the Third Restatement
Effective Date by mutual agreement of the Parent Borrower, the Issuing Lenders
and the Administrative Agent; provided each such currency is a lawful currency
that is readily available, freely transferable and not restricted, able to be
converted into Dollars and available in the London interbank deposit market.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Lenders other than the Issuing Lender in respect
of such Letter of Credit.
“LCA Election”: as defined in Section 1.5.
“LCA Test Date”: as defined in Section 1.5.
“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Lenders”: as defined in the preamble hereto.
“Letters of Credit”: as defined in Section 3.1(a).
“LIBOR”: in relation to any Loan (other than a Loan denominated in Canadian
Dollars, Euros, Hong Kong Dollars, or Swedish Kronor):
(a)    the applicable Screen Rate; or
(b)    (if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan,
as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for the currency of that Loan and for a period equal in length to the
Interest Period of that Loan.
“Lien”: any mortgage, pledge, hypothecation, cash collateral or other similar
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or other security agreement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement) but not
including any operating lease.



--------------------------------------------------------------------------------



24


“Limited Condition Acquisition”: any Purchase or Investment permitted hereunder
the consummation of which by the Parent Borrower or any of its Restricted
Subsidiaries is not expressly conditioned on the availability of, or on
obtaining, third-party financing.
“Liquidity”: at any date, the sum of (a) Netted Cash as of such date plus (b)
the Available Revolving Commitments as of such date.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Foreign Guarantee
Agreement, the Notes and any amendment, waiver, supplement or other modification
to any of the foregoing.
“Loan Parties”: the collective reference to the U.S. Loan Parties and the
Foreign Loan Parties.
“Local Time”: (a) with respect to Foreign Currency Loans and Letters of Credit
denominated in Euros or Pounds Sterling, local time in London, (b) with respect
to Foreign Currency Loans denominated in currencies other than Euros and Pounds
Sterling and Letters of Credit denominated in L/C Foreign Currencies other than
Euros and Pounds Sterling, local time in the Principal Financial Center for the
applicable currency and (b) with respect to any other Loans, local time in New
York City. For purposes of this definition, “Principal Financial Center” means,
in the case of any currency other than Dollars, the principal financial center
where such currency is cleared and settled, as determined by the Administrative
Agent.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
“Material Acquisition”: as defined in the definition of “pro forma basis”.
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Parent Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other material Loan Documents or the rights or remedies,
taken as a whole, of the Administrative Agent or the Lenders hereunder or
thereunder.
“Material Disposition”: as defined in the definition of “pro forma basis”.
“Material Investment”: as defined in the definition of “pro forma basis”.
“Material Subsidiary”: as of any date of determination, any Restricted
Subsidiary (a) whose total assets on an unconsolidated basis at the last day of
the Reference Period ending on the last day of the most recent fiscal period for
which financials have been delivered pursuant to Section 6.1(a) or (b) were
equal to or greater than 10.0% of the Consolidated Total Assets of the Parent
Borrower and its Subsidiaries at such date or (b) whose revenues on an
unconsolidated basis during such Reference Period were equal to or greater than
10.0% of the consolidated revenues of the Parent Borrower and its Subsidiaries
for such period, in each case determined in accordance with GAAP; provided that
if, at any time and from time to time after the Third Restatement Effective
Date, Immaterial Subsidiaries have, in the aggregate, (i) total assets on an
unconsolidated basis at the last day of the most recently ended Reference Period
equal to or greater than 15.0% of the Consolidated Total Assets of the Parent
Borrower



--------------------------------------------------------------------------------



25


and its Subsidiaries at such date or (ii) revenues on an unconsolidated basis
during such Reference Period equal to or greater than 15.0% of the consolidated
revenues of the Parent Borrower and its Subsidiaries for such period, in each
case determined in accordance with GAAP, then the Parent Borrower shall, no
later than five Business Days subsequent to the date on which financial
statements for such fiscal period are delivered pursuant to this Agreement,
designate in writing to the Administrative Agent one or more of such
Subsidiaries as “Material Subsidiaries” such that, following such
designation(s), Immaterial Subsidiaries have, in the aggregate (i) total assets
on an unconsolidated basis at the last day of such Reference Period of less than
15.0% of the Consolidated Total Assets of the Parent Borrower and its
Subsidiaries at such date and (ii) total revenues on an unconsolidated basis
during such Reference Period of less than 15.0% of the consolidated revenues of
the Parent Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP. 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Maturity Date”: December 6, 2023.
“Maximum Rate”: as defined in Section 10.17.
“Moody’s”: Moody’s Investors Service, Inc. or any successor thereto.
“Mortgage Amendment” as defined in Section 6.10(a).
“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Secured Parties shall be granted
a Lien pursuant to the Mortgages.
“Mortgages”: each of the mortgages and deeds of trust made by any U.S. Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, in form and substance reasonably acceptable to the
Administrative Agent and the Parent Borrower (with such changes thereto as shall
be advisable under the law of the jurisdiction in which such mortgage or deed of
trust is to be recorded or are otherwise reasonably acceptable to the
Administrative Agent).
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by the Parent Borrower or any Restricted
Subsidiary in the form of cash, Cash Equivalents and marketable U.S. debt
securities (determined in accordance with GAAP) (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) (provided, that with respect to marketable U.S. debt
securities, such securities shall be included as Net Cash Proceeds only as and
when the proceeds thereof are received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien permitted hereunder on any asset that is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
incurrence of Indebtedness by the Parent Borrower or any Restricted Subsidiary,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees,



--------------------------------------------------------------------------------



26


investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
“Netted Cash”: at any day, the aggregate amount of (i) domestic unrestricted and
unencumbered cash and domestic Cash Equivalents of the Parent Borrower and its
Domestic Subsidiaries on such day and (ii) the Dollar Equivalent of unrestricted
and unencumbered cash and cash equivalents of Non-Domestic Subsidiaries on such
day.
“New Lender”: as defined in Section 2.25(b).
“New Lender Supplement”: as defined in Section 2.25(b).
“Non-Consenting Lender”: as defined in Section 2.23.
“Non-Domestic Subsidiary”: any Subsidiary of the Parent Borrower that is not (a)
a Domestic Subsidiary or (b) a Domestic Unrestricted Subsidiary. For the
avoidance of doubt, the term “Non-Domestic Subsidiary” shall include each
Foreign Subsidiary.
“Non-U.S. Lender”: a Lender that is not a U.S. Person.
“Notes”: the collective reference to any promissory note evidencing Loans.
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrowers to the Administrative Agent or to any Lender (or,
in the case of Specified Swap Agreements and Specified Cash Management
Agreements, any affiliate of any Lender), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, the Letters of Credit, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by any Borrower pursuant
hereto) or otherwise; provided that for purposes of determining any Guarantee
Obligations of (i) any U.S. Loan Party pursuant to the Guarantee and Collateral
Agreement, the definition of “Obligations” shall not create any guarantee by any
U.S. Loan Party of (or grant of security interest by any U.S. Loan Party to
support, if applicable) any Excluded Swap Obligations; and (ii) any Foreign Loan
Party pursuant to the Foreign Guarantee Agreement, the definition of
“Obligations” shall not create any guarantee by any Foreign Loan Party of any
Excluded Swap Obligations.



--------------------------------------------------------------------------------



27


“Original Closing Date”: October 9, 2012.
“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes imposed with respect to a
participation or that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.23).
“Overnight Bank Funding Rate: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.
“Overnight LIBO Rate”: with respect to any Loans or overdue amount in respect
thereof, the rate of interest per annum at which overnight deposits in the
applicable currency, in an amount approximately equal to the amount with respect
to which such rate is being determined, would be offered for such day by a
branch or affiliate of JPMorgan Chase Bank, N.A. in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Parent Borrower”: as defined in the preamble hereto.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“Patriot Act”: as defined in Section 10.19(a).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
and any successor entity performing similar functions.
“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.
“Permitted Acquisition”: a Purchase (including pursuant to any merger with any
Person that was not a Subsidiary prior to such merger in which the Parent
Borrower or any Restricted Subsidiary is the surviving party) by the Parent
Borrower or any Restricted Subsidiary in a transaction that satisfies each of
the following requirements:
(a)    such Purchase is not a Hostile Acquisition;





--------------------------------------------------------------------------------



28


(b)    both before and after giving effect to the consummation of such Purchase
and the Loans (if any) requested to be made in connection therewith, (x) each of
the representations and warranties in the Loan Documents is true and correct in
all material respects ((except that any representation or warranty which is
already qualified as to materiality or by reference to Material Adverse Effect
shall be true and correct in all respects) on and as of the date of such
Purchase, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date) and (y) no Default or Event of Default exists or would be caused thereby;
provided that, with respect to any Permitted Acquisition that is a Limited
Condition Acquisition for which the Parent Borrower has made an LCA Election,
(A) the relevant date for the determinations under clauses (x) and (y) above
shall be the LCA Test Date in accordance with Section 1.5 and (B) the conditions
set forth in clauses (x) and (y) shall be limited to customary specified or
certain funds representations and the absence of any Event of Default under
Section 8(a) or Section 8(f); and


(c)    if such Purchase is an acquisition of Capital Stock, such Purchase will
not result in any violation of Regulation U.


“Permitted Encumbrances”:


(a) Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 6.3;


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.3;


(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8(h);


(f) leases, subleases, licenses and sublicenses granted to others, easements,
zoning restrictions, rights-of-way and similar encumbrances that do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Parent Borrower or any Restricted
Subsidiary;


(g) Liens in favor or customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;


(h) banker’s liens, rights of set-off or similar rights, in each case, arising
by contract or operation of law;


(i) other Liens incidental to the normal conduct of the business of the Parent
Borrower or any Restricted Subsidiary or the ownership of their respective
properties which are not incurred in



--------------------------------------------------------------------------------



29


connection with the incurrence or maintenance of Indebtedness and which do not
in the aggregate materially impair the use of any property subject thereto in
the operation of the business of the Parent Borrower or any Restricted
Subsidiary, or materially detract from the value of such property; and


(j) statutory or customary contractual Liens in favor of landlords relating to
real property leases of the Parent Borrower or any Restricted Subsidiary;    
    
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Holders”: (a) the Section 16 Officers of the Parent Borrower from
time to time and (b) any group which includes and is under the general direction
of any of such Section 16 Officers.
“Permitted Joint Venture”: any joint venture created, entered into or acquired
by the Parent Borrower or its Restricted Subsidiaries and designated as such in
writing by the Parent Borrower pursuant to Section 6.11 and any Subsidiary of
any such joint venture; provided that in no event shall any Borrower be a
Permitted Joint Venture.
“Permitted Refinancing Indebtedness”: any Indebtedness issued in exchange for,
or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premium)
thereon, any committed or undrawn amounts and underwriting discounts, fees,
commissions and expenses, associated with such Permitted Refinancing
Indebtedness), (b) (i) such Permitted Refinancing Indebtedness has a final
maturity date equal to or later than the earlier of (x) the final maturity date
of the Indebtedness being Refinanced and (y) 91 days after the Maturity Date (it
being understood that, in each case, any provision requiring an offer to
purchase such Indebtedness as a result of a change of control or asset sale
shall not violate the foregoing restriction) and (ii) such Permitted Refinancing
Indebtedness has a weighted average life to maturity equal to or greater than
the weighted average life to maturity of the Indebtedness being Refinanced,
(c) if the Indebtedness being Refinanced is by its terms subordinated in right
of payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms not materially less favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, taken as a whole,
(d) no Permitted Refinancing Indebtedness as of the date of incurrence of such
Permitted Refinancing Indebtedness shall have obligors or contingent obligors
that were not as of such date obligors or contingent obligors (or that would not
have been required to become obligors or contingent obligors) in respect of the
Indebtedness being Refinanced (it being understood that the terms of any such
Permitted Refinancing Indebtedness shall not, as of the date of the incurrence
thereof, require any new obligors or contingent obligations that were not as of
such date obligors or required to become obligors or contingent obligors under
the Indebtedness being Refinanced) and (e) if the Indebtedness being Refinanced
is (or would have been required to be) secured by the Collateral, such Permitted
Refinancing Indebtedness may be secured by such Collateral on terms not
materially less favorable, taken as a whole, to the Secured Parties than the
Indebtedness being Refinanced; provided that with respect to any Indebtedness
secured by a Lien on the Collateral, any Liens securing such Permitted
Refinancing Indebtedness shall, to the extent the Indebtedness being Refinanced
was subject to an intercreditor agreement with respect to the Obligations
hereunder, be subject to an intercreditor agreement that is not materially less
favorable, taken as a whole, to the Credit Parties than the intercreditor
agreement outstanding in respect of the Indebtedness being Refinanced.



--------------------------------------------------------------------------------



30


“Permitted Unsecured Debt”: any unsecured notes or bonds or other unsecured debt
securities issued (including pursuant to an exchange offer) by the Parent
Borrower and designated by the Parent Borrower as Permitted Unsecured Debt
hereunder; provided that (a) any such Indebtedness shall have a final maturity
date at least 91 days after the Maturity Date, (b) any such Indebtedness shall
not have any scheduled amortization payments, mandatory redemptions or sinking
fund obligations or mandatory prepayments (including cash flow sweeps) prior to
the date that is 91 days after the Maturity Date (other than customary offers to
purchase upon a change of control, asset sale or event of loss, customary
acceleration rights after an event of default and payments in respect of
paid-in-kind interest previously accreted to principal as necessary to avoid
having the underlying debt obligation treated as an applicable high-yield
discount obligation under Sections 163(e)(5) and 163(i) of the Code, or any
successor provision thereto), (c) such Indebtedness shall not have any financial
maintenance covenants, (d) any such Indebtedness shall not have a definition of
“Change of Control” or “Change in Control” (or any other defined term having a
similar purpose) that is materially more restrictive than the definition of
Specified Change of Control set forth herein and (e) any such Indebtedness shall
not be subject to any guarantee by any Group Member (other than a Loan Party).
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.
“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.
“Pledged Stock”: as defined in the Guarantee and Collateral Agreement. For the
avoidance of doubt, the term “Pledged Stock” shall not include any Excluded
Collateral.
“Pounds Sterling”: the lawful currency of the United Kingdom.
“PPSA”: the Personal Property Security Act or such other applicable legislation
in effect from time to time in such applicable Canadian jurisdiction for
purposes of the provisions hereof or the other applicable Loan Documents
relating to perfection, effect of perfection or non-perfection or priority.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
“pro forma basis”: with respect to the calculation of any test, financial ratio,
basket or covenant under this Agreement, including the Consolidated Interest
Coverage Ratio, Consolidated Leverage Ratio and Consolidated Secured Leverage
Ratio and the calculation of Consolidated Total Assets, for which a
determination on a pro forma basis at any point in time (including without
limitation contemporaneously with any Material Acquisition, Material Investment
or any Material Disposition) or for any Reference Period is required to be made
hereunder, “pro forma basis” shall mean that pro forma effect shall be given to
any referenced transaction (including without limitation any Material
Acquisition, Material Investment and any Material Disposition) during such
Reference Period, or subsequent to the



--------------------------------------------------------------------------------



31


end of the Reference Period but prior to such date or prior to or simultaneously
with the event for which a determination under this definition is made
(including any such event occurring at a Person who became a Restricted
Subsidiary of the subject Person or was merged or consolidated with or into the
subject Person or any other Restricted Subsidiary of the subject Person after
the commencement of the Reference Period), assuming that each such event
occurred at the beginning of such Reference Period. As used in this definition,
“Material Acquisition” means any Purchase involves the payment of consideration
by the Parent Borrower and its Restricted Subsidiaries in excess of $5,000,000;
“Material Investment” means an Investment or series of related Investments
(including any Investment in a Permitted Joint Venture) not constituting a
Material Acquisition that involves the payment of consideration by the Parent
Borrower and its Restricted Subsidiaries in excess of $5,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that (a) comprises all or substantially all of an operating unit of
a business or constitutes all or substantially all of the common stock of a
Person and (b) that yields gross proceeds to the Parent Borrower or any of its
Restricted Subsidiaries in excess of $5,000,000.
“Prohibited Transaction”: as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Proposed Change”: as defined in Section 2.23.
“Protected Qualifying Lender”: any Lender who was a Qualifying Lender at the
time that it became a party to this Agreement, but who ceased to be a Qualifying
Lender solely by reason of a change in the law or the terms of a relevant double
Tax agreement or treaty.
“Purchase Money Note”: a promissory note of a Securitization Subsidiary
evidencing the deferred purchase price of receivables (and related assets)
and/or a line of credit, which may be irrevocable, from the Parent Borrower or
any Restricted Subsidiary in connection with a Qualified Receivables Transaction
with a Securitization Subsidiary, which deferred purchase price or line is
repayable from cash available to the Securitization Subsidiary, other than
amounts required to be established as reserves pursuant to agreements, amounts
paid to investors in respect of interest, principal and other amounts owing to
investors and amounts paid in connection with the purchase of newly generated
receivables.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Public-Sider”: a Lender whose representatives may trade in securities of the
Parent Borrower or its controlling Person or any of its Subsidiaries while in
possession of the financial statements provided by the Parent Borrower under the
terms of this Agreement.
“Purchase”: any transaction, or any series of related transactions, consummated
on or after the date of this Agreement, by which the Parent Borrower or any of
its Restricted Subsidiaries (i) acquires all or substantially all of the assets
of any firm, corporation or limited liability company, or business unit or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of votes
for the members of the board of directors) of the Capital Stock of a Person.





--------------------------------------------------------------------------------



32


“Qualified Acquisition”: (a) a Permitted Acquisition consummated after the Third
Restatement Effective Date for which the aggregate amount of cash consideration
paid by the Parent Borrower and its Subsidiaries for such transaction is at
least $100,000,000 and (b) for which the Parent Borrower notifies the
Administrative Agent in writing prior to or promptly upon consummation of its
election to have such transaction be a “Qualified Acquisition” for purposes of
this Agreement. There may be no more than two such elections with respect to
Qualified Acquisitions by the Parent Borrower.
“Qualified Receivables Account”: any deposit account of the Parent Borrower or
any Restricted Subsidiary that is designated to receive only amounts owing with
respect to receivables subject to a Qualified Receivables Transaction.
“Qualified Receivables Transaction”: any transaction or series of transactions
that may be entered into by the Parent Borrower or any Restricted Subsidiary
pursuant to which the Parent Borrower or any Restricted Subsidiary may sell,
convey or otherwise transfer to, either (a) a Person that is not a Restricted
Subsidiary or (b) a Restricted Subsidiary or Securitization Subsidiary that in
turn funds such purchase by selling its accounts receivable to a Person that is
not a Restricted Subsidiary or by borrowing from such a Person or from another
Securitization Subsidiary that in turn funds itself by borrowing from such a
Person, or may grant a security interest in, any accounts or notes receivable
(whether now existing or arising in the future) of the Parent Borrower or any of
its Restricted Subsidiaries, any assets related thereto, all contracts and all
Guarantees or other obligations in respect of such receivables, the proceeds of
such receivables and other assets that are customarily incurred, granted or
transferred, or in respect of which security interests are customarily granted,
in connection with an asset securitization involving receivables, provided that
(i) the obligations under such Qualified Receivables Transaction are
non-recourse (except Standard Securitization Undertakings) to the Parent
Borrower or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary) and (ii) the aggregate Receivables Transaction Attributed
Indebtedness incurred in all such transactions outstanding at any time does not
exceed $300,000,000.


“Qualifying Lender”:
(i) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:
(A)
a Lender:

(1) which is a bank (as defined for the purpose of section 879 of the Income Tax
Act 2007 (United Kingdom)) making an advance under a Loan Document and is within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance or would be within such charge as
respects such payment apart from section 18A of the Corporation Tax Act 2009
(United Kingdom); or
(2) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the Income Tax Act 2007
(United Kingdom)) at the time that that advance was made and within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance; or



--------------------------------------------------------------------------------



33


(B) a Lender which is:
(1)
a company resident in the United Kingdom for United Kingdom tax purposes;

(2) a partnership each member of which is:
(a)    a company so resident in the United Kingdom; or
(b)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009 (United Kingdom)) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the Corporation Tax Act 2009 (United Kingdom);
(3) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009
(United Kingdom)) of that company; or
(C) a Treaty Lender; or
(ii) a Lender which is a building society (as defined for the purposes of
section 880 of the Income Tax Act 2007 (United Kingdom)) making an advance under
a Loan Document.
“Quotation Day”: in relation to any period for which an interest rate is to be
determined:


(i) if the currency is Pounds Sterling or Canadian Dollars, the first day of
that period;
 
(ii) if the currency is the Euro, two TARGET Days before the first day of that
period; or


(iii) for any other currency, two Business Days before the first day of that
period,


unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).


“Receivables Transaction Attributed Indebtedness”: the amount of obligations
outstanding under the legal documents entered into as part of any Qualified
Receivables Transaction on any date of determination that would be characterized
as principal if such Qualified Receivables Transaction were structured as a
secured lending transaction rather than as a purchase.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
“Reference Period”: four consecutive fiscal quarters of the Parent Borrower for
which financial statements were delivered pursuant to Section 6.1.
“Refunded Swingline Loans”: as defined in Section 2.7.



--------------------------------------------------------------------------------



34


“Register”: as defined in Section 10.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the applicable Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.12(b) as a result of the delivery of a
Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Parent Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Parent Borrower (directly or indirectly through a Restricted Subsidiary) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire or repair assets useful in its business.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Parent Borrower’s business.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months (or, if the Parent Borrower or a
Subsidiary shall have entered into a legally binding commitment within twelve
months after such Reinvestment Event to acquire or repair assets useful in the
Parent Borrower’s or the applicable Subsidiary’s business with the applicable
Reinvestment Deferred Amount, eighteen months) after such Reinvestment Event and
(b) the date on which the Parent Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Parent
Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.
“Relevant Interbank Market”: (a) in relation to Swedish Kronor, the Stockholm
interbank market, (b) in relation to the Euro, the European interbank market,
(c) in relation to Hong Kong Dollars, the Hong Kong interbank market, (d) in
relation to Canadian Dollars, the Canadian interbank market and (e) in relation
to any other currency, the London interbank market.
“Replaced Revolving Facility”: as defined in Section 10.1.
“Replaced Term Loans”: as defined in Section 10.1.
“Replacement Revolving Facility”: as defined in Section 10.1.
“Replacement Term Loans”: as defined in Section 10.1.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived.



--------------------------------------------------------------------------------



35


“Required Lenders”: at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reset Date”: as defined in Section 2.26(a).
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Parent Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Parent Borrower.
“Restricted Payments”: as defined in Section 7.6.
“Restricted Subsidiary”: any Subsidiary that is not an Unrestricted Subsidiary
or a Permitted Joint Venture.
“Revolving Commitment”: on and after the Third Restatement Effective Date, as to
any Lender, the obligation of such Lender, if any, to make Revolving Loans and
participate in Swingline Loans, Letters of Credit and Foreign Currency Loans in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A (after giving effect to the Third Restatement Effective Date) or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
amount of the Total Revolving Commitments on the Third Restatement Effective
Date is $800,000,000.
“Revolving Commitment Period”: the period from and including the Third
Restatement Effective Date to the Maturity Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans (other than Foreign Currency Loans) held by such Lender then outstanding,
(b) such Lender’s Revolving Percentage of the L/C Obligations then outstanding
(including such Lender’s Revolving Percentage of the Dollar Equivalent of L/C
Obligations outstanding in a currency other than Dollars), (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding and (d) such Lender’s Revolving Percentage of the Dollar Equivalent
of the aggregate principal amount of Foreign Currency Loans then outstanding.
“Revolving Facility”: as defined in the definition of “Facility”.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the



--------------------------------------------------------------------------------



36


aggregate principal amount of such Lender’s Revolving Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Loans then
outstanding, provided, that, in the event that the Revolving Loans are paid in
full prior to the reduction to zero of the Total Revolving Extensions of Credit,
the Revolving Percentages shall be determined in a manner designed to ensure
that the other outstanding Revolving Extensions of Credit shall be held by the
Revolving Lenders on a comparable basis. Notwithstanding the foregoing, in the
case of Section 2.25 when a Defaulting Lender shall exist, Revolving Percentages
shall be determined without regard to any Defaulting Lender’s Revolving
Commitment.
“S&P”: Standard & Poor’s Financial Services LLC or any successor thereto.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.
“Sanctioned Country”: at any time, a country or territory which is itself the
subject or target of any Sanctions (as of the Third Restatement Effective Date,
Iran, North Korea, the Crimea region of Ukraine and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, Canada or any EU member state, (b)
any Person operating in a Sanctioned Country in violation of applicable
Sanctions or organized or resident in a Sanctioned Country or (c) any Person
owned or controlled by any such Person or Persons.
“Screen Rate”:
(a)    in relation to CDOR, on any day for the relevant Interest Period, the
annual rate of interest determined with reference to the arithmetic average of
the discount rate quotations of all institutions listed in respect of the
relevant Interest Period for CAD Dollar-denominated bankers’ acceptances
displayed and identified as such on the “Reuters Screen CDOR Page” as defined in
the International Swap Dealer Association, Inc. definitions, as modified and
amended from time to time (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion), rounded to the nearest 1/100th of 1% (with .005%
being rounded up);
(b)    in relation to EURIBOR, the euro interbank offered rate administered by
the European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters
(if such page or service ceases to be available, the Administrative Agent may
specify another page or service displaying the relevant rate after consultation
with the Company);
(c)    in relation to HIBOR, with respect to any Interest Period, the percentage
rate per annum for deposits in Hong Kong Dollars for a period beginning on the
first day of such Interest Period and ending on the last day of such Interest
Period, displayed under the heading “HKAB HKD Interest Settlement Rates” on the
Reuters Screen HKABHIBOR Page (or, in the event such rate does



--------------------------------------------------------------------------------



37


not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as selected by the Administrative
Agent from time to time in its reasonable discretion);
(d)    in relation to LIBOR, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for the relevant currency for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion); and
(e)    in relation to STIBOR, with respect to any Interest Period, the Stockholm
interbank offered rate administered by the Swedish Bankers’ Association (or any
other person that takes over the administration of that rate) for deposits in
Swedish Kronor with a term equivalent to such Interest Period as displayed on
the Reuters screen page that displays such rate (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion);
provided, however, that if any Screen Rate shall be less than zero, such Screen
Rate shall be deemed to be zero for purposes of this Agreement.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Second Restatement Date”: July 13, 2015.
“Section 16 Officer”: has the meaning assigned to the term “officer” as defined
in Rule 16a-1(f) under the Exchange Act.
“Secured Parties”: has the meaning assigned to such term in the Guarantee and
Collateral Agreement.


“Securities Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction or as defined in the PPSA, as applicable.
“Securitization Subsidiary”: a newly-formed (with respect to the entry into a
Qualified Receivables Transaction) Subsidiary or other special-purpose entity
formed for the purpose of, and that solely engages only in, one or more
Qualified Receivables Transactions and other activities reasonably related
thereto.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.



--------------------------------------------------------------------------------



38


“Senior Unsecured Debt”: the 5.000% senior notes of the Parent Borrower due 2026
issued pursuant to the Senior Unsecured Debt Agreement.
“Senior Unsecured Debt Agreement”: the Indenture entered into by the Parent
Borrower and, to the extent applicable, certain of its Restricted Subsidiaries
in connection with the issuance of the Senior Unsecured Debt, together with all
instruments and other agreements entered into by the Parent Borrower and/or such
Restricted Subsidiaries in connection therewith.
“Significant Subsidiary”: (i) any Restricted Subsidiary that would be a
Significant Subsidiary of the Parent Borrower under Regulation S-X promulgated
by the SEC or (ii) any group of Restricted Subsidiaries that, taken together (as
of the date of the latest group of Restricted Subsidiaries that, taken together
(as of the date of the latest audited consolidated financial statements of the
Parent Borrower and its Restricted Subsidiaries), would constitute a Significant
Subsidiary as defined in clause (i) above.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured; provided that the amount of any contingent or disputed liability
at any time shall be computed as the amount that would reasonably be expected to
become an actual and matured liability at such time.
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between a Borrower or any Subsidiary Guarantor and any Lender or affiliate
thereof, which has been designated by such Lender and the Parent Borrower, by
notice to the Administrative Agent not later than 90 days after the execution
and delivery by the applicable Borrower or such Subsidiary Guarantor, as
applicable, as a “Specified Cash Management Agreement”.
“Specified Change of Control”: a “Change of Control” as defined in the Senior
Unsecured Debt Agreement.
“Specified Permitted Joint Venture”: any Permitted Joint Venture that is
designated as such in writing by the Parent Borrower pursuant to Section 6.11(d)
and any Subsidiary of any such Specified Permitted Joint Venture; provided that
in no event shall any Borrower be a Specified Permitted Joint Venture.
“Specified Swap Agreement”: any Swap Agreement in respect of interest rates or
currency exchange rates entered into by a Borrower or any Subsidiary Guarantor
and any Person that is a Lender or an affiliate of a Lender at the time such
Swap Agreement is entered into.



--------------------------------------------------------------------------------



39


“Specified Time”: the applicable time and day as determined in accordance with
Schedule 1.1C.
“Standard Securitization Repurchase Obligation” means any customary obligation
of a seller (or any guaranty of such obligation) of assets subject to a
Qualified Receivables Transaction to repurchase such assets arising as a result
of a breach of a representation, warranty or covenant or otherwise, including,
without limitation, as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Parent Borrower or any Subsidiary
which the Parent Borrower has determined in good faith to be customary in a
Qualified Receivables Transaction, including, without limitation, those relating
to the servicing of the assets of a Securitization Subsidiary, it being
understood that any Standard Securitization Repurchase Obligation shall be
deemed to be a Standard Securitization Undertaking.
“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the relevant Lender is subject with respect to the Eurocurrency
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“STIBOR”: in relation to any Loan in Swedish Kronor:
(a)    the applicable Screen Rate; or
(b)    (if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan,
as of, in the case of paragraph (a) above, the Specified Time on the Quotation
Day for Swedish Kronor and for a period equal in length to the Interest Period
of that Loan.
“Stride Rite Canada”: Stride Rite Canada Limited.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. In the case of a Person subject to the laws of The
Netherlands, the term “Subsidiary” shall include any business entity that
constitutes a “Subsidiary” (dochtermaatschappĳ) as defined in article 2.24(a) of
the Dutch Civil Code. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.
“Subsidiary Co-Obligor”: any Additional Borrower that is (a) a Domestic
Subsidiary, (b) is designated in writing as a Subsidiary Co-Obligor by the
Parent Borrower and (c) jointly and severally



--------------------------------------------------------------------------------



40


liable for the Obligations of the Parent Borrower pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent;
provided, however, that no Excluded Foreign Subsidiary shall be liable for (or
provide collateral security for) any Obligations or Guarantee Obligations of any
U.S. Person (including any Guarantee Obligations with respect thereto), and no
Excluded Collateral shall be pledged with respect thereto.
“Subsidiary Guarantor”: each Restricted Subsidiary of the Parent Borrower that
is a Wholly-Owned Subsidiary other than any Excluded Foreign Subsidiary, any
Excluded Domestic Subsidiary and any Immaterial Subsidiary; provided that any
applicable Subsidiary Guarantor shall cease to be a Subsidiary Guarantor upon
release from its Guarantee Obligation in respect of the Obligations pursuant to
the terms hereof or any Security Document; provided further that any Restricted
Subsidiary not required to become a Subsidiary Guarantor pursuant to the terms
of this Agreement that elects by written notice to the Administrative Agent to
become a party to a Loan Document as a guarantor of the Obligations of the
Parent Borrower shall be a Subsidiary Guarantor.
“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Borrower or
any of its Restricted Subsidiaries shall be a “Swap Agreement”.
“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.
“Swedish Kronor”: the lawful currency of Sweden.
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $50,000,000.
“Swingline Exposure”: at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (i) for any Revolving Lender
(other than in the case of any Swingline Loan made by the Swingline Lender in
its capacity as the Swingline Lender), the amount equivalent to its Revolving
Percentage of the total Swingline Exposure at such time related to such
Swingline Loans, and (ii) for the Swingline Lender, the aggregate principal
amount of all Swingline Loans made by such Swingline Lender outstanding at such
time less the participation amounts otherwise funded by the Revolving Lenders
other than the Swingline Lender.
“Swingline Lender”: JPMorgan Chase Bank, N.A. in its capacity as the lender of
Swingline Loans.
“Swingline Loans”: as defined in Section 2.6.
“Swingline Participation Amount”: as defined in Section 2.7.



--------------------------------------------------------------------------------



41


“Swiss Francs”: the lawful currency of Switzerland.
“TARGET Day”: any day on which (i) TARGET2 is open for settlement of payments in
Euro and (ii) banks are open for dealings in deposits in Euro in the London
interbank market. 
“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007. 
“Tax Authority”: any government, state, or municipality or any local, state,
federal, or other fiscal, revenue, customs, or excise authority, body, or
official competent to impose, administer, levy, assess, or collect any Taxes. 
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term Lenders”: the collective reference to the Tranche A Term Lenders and the
Incremental Term Lenders.
“Term Loans”: the collective reference to the Tranche A Term Loans and the
Incremental Term Loans.
“Termination Date”: as defined in Section 10.14(c).
“Third Restatement Effective Date”: the first date on which the conditions
precedent set forth in Section 5.2 have been satisfied, which date is December
6, 2018.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
“Tranche A Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Tranche A Term Loan to the Parent Borrower hereunder on the Third
Restatement Effective Date in accordance with the 2018 Replacement Facility
Amendment in a principal amount not to exceed the amount set forth under the
heading “Tranche A Term Commitment” opposite such Lender’s name on Schedule
1.1A. The amount of each Tranche A Term Lender’s Tranche A Term Commitment on
the Third Restatement Effective Date is its “New Term Loan Commitment” as
defined in the 2018 Replacement Facility Amendment. The aggregate amount of the
Tranche A Term Commitments on the Third Restatement Effective Date is
$200,000,000.
“Tranche A Term Facility”: as defined in the definition of “Facility”.
“Tranche A Term Lender”: each Lender that has a Tranche A Term Commitment or
that holds a Tranche A Term Loan.
“Tranche A Term Loan”: as defined in Section 2.1.



--------------------------------------------------------------------------------



42


“Tranche A Term Percentage”: as to any Tranche A Term Lender at any time, the
percentage which the aggregate principal amount of such Lender’s Tranche A Term
Loans then outstanding constitutes of the aggregate principal amount of the
Tranche A Term Loans then outstanding.
“Transactions”: collectively, (i) the execution and delivery of this Agreement
and the Loans to be made hereunder and the use of proceeds thereof and (ii) the
payment of fees and expenses in connection with the foregoing.
“Transferee”: any Assignee or Participant.
“Treaty Lender”: with respect to any Borrower organized under the laws of the
United Kingdom, a Lender which is:
(a)treated as resident (for the purposes of the appropriate double Tax agreement
or treaty) in a jurisdiction having a double Tax agreement or treaty with the
United Kingdom which makes provision for full exemption from Tax imposed by the
United Kingdom on any payment of interest under a Loan Document; and
(b)    which does not carry on business in the United Kingdom through a
permanent establishment with which that Lender’s participation in the Loan or
Letter of Credit is effectively connected.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
“United States”: the United States of America.
“Unrestricted Subsidiary”: any Subsidiary designated by the Parent Borrower as
an Unrestricted Subsidiary pursuant to Section 6.11 and any Subsidiary of any
such Unrestricted Subsidiary; provided that in no event shall any Borrower be an
Unrestricted Subsidiary.
“U.K. Borrower”: WEL and any other Additional Borrower that is treated as a
resident of the United Kingdom for the purposes of United Kingdom Taxes.
“U.S. Loan Parties”: the Parent Borrower, each Additional Borrower that is a
Domestic Subsidiary and each Subsidiary Guarantor that is a Domestic Subsidiary.
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f)(ii)(B).
“WBG Holdings”: WBG-PSS Holdings, LLC.
“WEBV”: Wolverine Europe B.V., a private limited liability company organized and
existing under the laws of the Netherlands and registered with the Dutch trade
register under number 34125356.
“WEL”: Wolverine Europe Limited, a limited liability company company
incorporated in England with company registered number 04283166.
“WWWCULC”: Wolverine World Wide Canada ULC, an Alberta unlimited liability
corporation.



--------------------------------------------------------------------------------



43


“Wholly Owned Domestic Subsidiary”: any Domestic Subsidiary that is a Wholly
Owned Subsidiary of the Parent Borrower.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries;
provided, that for purposes of the definition of “Subsidiary Guarantor” and
Section 6.9 hereunder, the definition of “Wholly-Owned Subsidiary” shall exclude
any such Subsidiary that has issued any such directors’ qualifying shares.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2     Other Interpretive Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member or any Unrestricted Subsidiary or any Permitted
Joint Venture not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP (provided that all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent Borrower or any
Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof), (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, (v)
references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time, and (vi) references to accounting determinations to be made “on” or “as
of” a particular day or date shall, unless otherwise specified, be construed to
mean as of the close of business in Local Time on such day.
(c) For the avoidance of doubt, if any transaction (including without limitation
any Investment, any incurrence of Indebtedness, and any Restricted Payment) is
permitted at the time of



--------------------------------------------------------------------------------



44


consummation of such transaction under Sections 7.2 through 7.17 of the Credit
Agreement based on the calculation of a financial test or definition (including
without limitation any financial test or definition based on Consolidated Net
Income, Adjusted Consolidated Net Income, the Consolidated Leverage Ratio, the
Consolidated Secured Leverage Ratio or Consolidated Total Assets, and including
without limitation any such financial test or definition determined on a pro
forma basis) then such transaction will be deemed to be in compliance with
Sections 7.2 through 7.17 of the Credit Agreement notwithstanding any future
change in such financial test or definition.
(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(f) Notwithstanding any other provision hereof or of any other Loan Document,
any transaction permitted hereunder among or between the Parent Borrower and one
or more Subsidiary Guarantors, or among one or more Subsidiary Guarantors, shall
also be permitted among and between (i) the Parent Borrower and any one or more
Subsidiary Co-Obligors, (ii) any one or more Additional Borrowers and any one or
more Subsidiary Co-Obligors and (iii) any one or more Subsidiary Co-Obligors.
(g) Notwithstanding any other provision hereof or of any other Loan Document, no
Excluded Foreign Subsidiary shall be required to guarantee (or provide
collateral security for), any Obligations or Guarantee Obligations of any U.S.
Person (including any Guarantee Obligations with respect thereto), and no
Excluded Collateral shall be pledged with respect thereto. Notwithstanding any
other provision hereof or of any other Loan Document, the provisions set forth
herein and in the other Loan Documents applicable to any Additional Borrower
shall be inapplicable to any Subsidiary unless and until such Subsidiary becomes
an Additional Borrower pursuant to the provisions of Section 10.21 (and shall be
effective as to such Additional Borrower only so long as such Subsidiary remains
an Additional Borrower).
(h) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Parent Borrower notifies the Administrative
Agent that the Parent Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change (as defined below) occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. “Accounting Change” refers to any
change in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
SEC. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any



--------------------------------------------------------------------------------



45


treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

1.3     Quebec Matters. For purposes of any assets, liabilities or entities
located in the Province of Québec and for all other purposes pursuant to which
the interpretation or construction of this Agreement may be subject to the laws
of the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall include “movable property”,
(b) “real property” or “real estate” shall include “immovable property”, (c)
“tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “lien” shall include a “hypothec”, “right of retention”, “prior
claim” and a resolutory clause, (f) all references to filing, perfection,
priority, remedies, registering or recording under the Uniform Commercial Code
or the PPSA shall include publication under the Civil Code of Québec, (g) all
references to “perfection” of or “perfected” liens or security interest shall
include a reference to an “opposable” or “set up” lien or security interest as
against third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”; (l) “joint and
several” shall include “solidary”; (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”; (n) “registered ownership
held for a beneficial owner” shall include “ownership on behalf of another as
mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”.

1.4    Interest Rates; LIBOR Notification. The interest rate on Eurocurrency
Loans is determined by reference to LIBOR, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.17(b) of this Agreement,
such Section 2.17(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Parent Borrower, pursuant to
Section 2.17(b), in advance of any proposed change to the reference rate upon
which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBOR” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.17(b),
will be similar to, or produce the same value or economic equivalence of, the
LIBOR or have the same volume or liquidity as did the London interbank offered
rate prior to its discontinuance or



--------------------------------------------------------------------------------



46


unavailability; provided that the foregoing shall not apply to any liability
arising out of the bad faith, willful misconduct or gross negligence of the
Administrative Agent.

1.5    Limited Condition Acquisitions. Notwithstanding anything to the contrary
herein, for purposes of determining (i) pro forma compliance with the
Consolidated Secured Leverage Ratio or the Consolidated Leverage Ratio, (ii) the
amount of any basket set forth in Section 7 which is based on a percentage of
Consolidated Total Assets or (iii) whether a Default or Event of Default has
occurred and is continuing, in each case, required to be satisfied under this
Agreement as a condition in connection with the consummation of a Limited
Condition Acquisition, the date of such determination shall, at the written
election of the Parent Borrower (with such election to be made on or prior to,
or reasonably promptly following, the date on which the definitive agreements
for such Limited Condition Acquisition are executed by the parent Borrower or
its applicable Restricted Subsidiary) (an “LCA Election”), be the time the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”) after giving pro forma effect to such Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof), in each case, as if they occurred at the beginning of the applicable
Reference Period, and, for the avoidance of doubt, (x) if any of such ratios or
amounts are exceeded following the LCA Test Date as a result of fluctuations in
such ratio or amount including due to fluctuations in Consolidated EBITDA of the
Parent Borrower or the Person subject to such Limited Condition Acquisition, at
or prior to the consummation of the relevant transaction or action, such ratios
will not be deemed to have been exceeded as a result of such fluctuations solely
for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken and (y) if any of such ratios or amounts
improve following the LCA Test Date as a result of the information in the
financial statements delivered pursuant to Section 6.1, the Parent Borrower may
provide a written election to have such ratios recalculated as of the end of the
fiscal quarter related to such financial statements for purposes of determining
whether other transactions or actions are permitted to be consummated or taken
from and after such date; provided, in connection with an LCA Election, the
Indebtedness (including any Indebtedness incurred pursuant to Section 2.25) to
be incurred in connection with the applicable Limited Condition Acquisition (and
any associated Lien) shall be deemed incurred at the LCA Test Date (until such
time as the Indebtedness is actually incurred or the applicable acquisition
agreement is terminated without actually consummating the applicable Limited
Condition Acquisition (in which case such Limited Condition Acquisition and the
incurrence of related Indebtedness will not be treated as having occurred)) and
outstanding thereafter for purposes of pro forma compliance with any applicable
ratios, tests or other baskets, as the case may be (other than any ratio
contained in Section 7.1, any determination of the Applicable Margin, or any
ratios, tests or baskets relating to permitting Restricted Payments). The
conditions set forth in Section 5.1 may, at the election of Parent Borrower for
any Limited Condition Acquisition be limited to, with respect to Section 5.1(a),
those customary specified or certain funds representations and, with respect to
Section 5.1(b), the absence of any Event of Default under Section 8(a) or
Section 8(f), as are the limited conditions to the applicable Limited Condition
Acquisition.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1     Term Commitments. Subject to the terms and conditions hereof, each
Tranche A Term Lender severally agrees to make a term loan (a “Tranche A Term
Loan”) in Dollars to the Parent Borrower on the Third Restatement Effective Date
in an amount not to exceed the amount of the Tranche A Term Commitment of such
Lender in accordance with the 2018 Replacement Facility Amendment. The Term
Loans may from time to time be Eurocurrency Loans or ABR Loans, as determined by
the Parent Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.13.

2.2     Procedure for Term Loan Borrowing. The Parent Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent



--------------------------------------------------------------------------------



47


prior to 1:00 P.M., New York City time, one Business Day prior to the
anticipated Third Restatement Effective Date), substantially in the form of
Exhibit H, requesting that the Term Lenders make the Term Loans on the Third
Restatement Effective Date and specifying the amount to be borrowed. Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof. Not later than 12:00 Noon, New York City time, on the Third
Restatement Effective Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds in Dollars equal to the Term Loan or Term Loans to be made by such Lender.
The Administrative Agent shall credit the account of the Parent Borrower on the
books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.

2.3     Repayment of Term Loans. (a) The Tranche A Term Loan of each Tranche A
Term Lender shall mature in consecutive quarterly installments, beginning on
March 31, 2019, each of which shall be in an amount in Dollars equal to such
Lender’s Tranche A Term Percentage multiplied by the percentage set forth below
of the original principal amount of the Tranche A Term Loans; provided that each
installment set forth hereunder shall be reduced by the application of any
prepayments of the Tranche A Term Loans as provided in Sections 2.11 and 2.12
hereof; provided further that the outstanding balance of the Tranche A Term
Loans shall be paid on the Maturity Date:
Date
Percentage of the original principal amount of the Tranche A Term Loans
outstanding as of the Third Amendment Effective Date to be repaid
March 31, 2019
1.25
%
June 30, 2019
1.25
%
September 30, 2019
1.25
%
December 31, 2019
1.25
%
March 31, 2020
1.25
%
June 30, 2020
1.25
%
September 30, 2020
1.25
%
December 31, 2020
1.25
%
March 31, 2021
1.25
%
June 30, 2021
1.25
%
September 30, 2021
1.25
%
December 31, 2021
1.25
%
March 31, 2022
1.25
%
June 30, 2022
1.25
%
September 30, 2022
1.25
%
December 31, 2022
1.25
%
March 31, 2023
1.25
%
June 30, 2023
1.25
%
September 30, 2023
1.25
%



(b) The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Incremental Facility Activation Notice pursuant to which such
Incremental Term Loans were made; provided that each



--------------------------------------------------------------------------------



48


installment with respect to any tranche of Incremental Term Loans shall be
reduced by the application of any prepayments to such tranche of Incremental
Term Loans as provided in Sections 2.11 and 2.12 hereof.

2.4     Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars to the Borrowers from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added (after giving effect to the use of proceeds
thereof) to the sum of (i) such Lender’s Revolving Percentage of the sum of (x)
the L/C Obligations then outstanding and (y) the aggregate principal amount of
the Revolving Loans (including the Dollar Equivalent of Foreign Currency Loans)
then outstanding and (ii) such Lender’s Swingline Exposure then outstanding,
does not exceed the amount of such Lender’s Revolving Commitment. During the
Revolving Commitment Period the Borrowers may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. Revolving Loans may from
time to time be Eurocurrency Loans or ABR Loans, as determined by the applicable
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.13.
(b) Subject to the terms and conditions hereof, each Foreign Currency Lender
agrees, with respect to any Foreign Currency Loan in a Foreign Currency for
which it is designated a Foreign Currency Lender, to make Foreign Currency Loans
to the Borrowers from time to time during the Revolving Commitment Period;
provided that (i) after giving effect to the requested Foreign Currency Loan,
the Dollar Equivalent of the aggregate principal amount of Foreign Currency
Loans outstanding at such time does not exceed the Foreign Currency Sublimit,
(ii) after giving effect to the requested Foreign Currency Loan (and the use of
proceeds thereof), the sum of (x) such Lender’s Revolving Percentage of the sum
of (1) the L/C Obligations then outstanding and (2) the aggregate principal
amount of the Revolving Loans (including the Dollar Equivalent of Foreign
Currency Loans) then outstanding and (y) such Lender’s Swingline Exposure then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment
and (iii) the Total Revolving Extensions of Credit outstanding at such time
(including the Dollar Equivalent of any Revolving Extensions of Credit
outstanding in currencies other than Dollars) does not exceed the Total
Revolving Commitments. The Foreign Currency Loans shall be Eurocurrency Loans.
(c) Each Borrower shall repay all of its outstanding Revolving Loans and Foreign
Currency Loans on the Maturity Date.
(d) Notwithstanding anything to the contrary contained herein, each Lender at
its option may make any Loan to any Additional Borrower by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of such Additional
Borrower to repay such Loan in accordance with the terms of this Agreement and
shall not cause any Borrower or other Loan Party to incur as of the date of the
exercise of such option any greater liability than it shall then have under
Section 2.19 or Section 2.20(a).

2.5     Procedure for Revolving Loan Borrowing. (a) Any Borrower may borrow
under the Revolving Commitments in Dollars during the Revolving Commitment
Period on any Business Day, provided that such Borrower shall give the
Administrative Agent irrevocable notice, substantially in the form of Exhibit H
(which notice must be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurocurrency Loans, or (b) one Business Day prior to the
requested Borrowing Date, in the case of ABR Loans) (provided that any such
notice of a borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 10:00 A.M., New
York City time, on the date of the proposed borrowing), specifying (i) the
applicable Borrower, (ii) the amount and Type



--------------------------------------------------------------------------------



49


of Revolving Loans to be borrowed, (iii) the requested Borrowing Date and (iv)
in the case of Eurocurrency Loans, the respective amounts of each such Type of
Loan (and the respective lengths of the initial Interest Period therefor). Each
borrowing under the Revolving Commitments in Dollars shall be in an amount equal
to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if
the then aggregate Available Revolving Commitments are less than $1,000,000,
such lesser amount) and (y) in the case of Eurocurrency Loans, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; provided, that the Swingline
Lender may request, on behalf of the Borrowers, borrowings under the Revolving
Commitments that are ABR Loans in other amounts pursuant to Section 2.7. Upon
receipt of any such notice from the applicable Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof. Each Revolving Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the applicable Borrower at the Funding
Office prior to 1:00 P.M., New York City time, on the Borrowing Date requested
by the applicable Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the applicable Borrower by
the Administrative Agent crediting the account of the applicable Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.
(b) Any Borrower may borrow under the Revolving Commitments in any Foreign
Currency during the Revolving Commitment Period on any Business Day; provided
that such Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 3:00 P.M., Local
Time, four Business Days prior to the requested Borrowing Date), specifying (i)
the applicable Borrower, (ii) the amount of Foreign Currency Loans to be
borrowed, (iii) the Foreign Currency in which such Foreign Currency Loans will
be denominated, (iv) the requested Borrowing Date, (v) the length of the initial
Interest Period therefor and (vi) the applicable account of such Borrower to
which such funds will be credited or disbursed. Upon receipt of any such notice
from the applicable Borrower, the Administrative Agent shall promptly notify
each Foreign Currency Lender thereof. Each borrowing of Foreign Currency Loans
in a particular Foreign Currency shall be in a minimum amount as set forth on
the Administrative Schedule. With respect to any borrowing of Foreign Currency
Loans, the Foreign Currency Loan of each applicable Foreign Currency Lender
(other than the Fronting Lender) shall be in an amount equal to its Revolving
Percentage of the applicable borrowing and the Foreign Currency Loan of the
Fronting Lender shall be in an amount equal to the aggregate amount of such
borrowing less the amount of the Foreign Currency Loans being made by other
Foreign Currency Lenders and comprising part of such borrowing. On each
Borrowing Date, each applicable Foreign Currency Lender will make the amount of
its share of such borrowing available to the Administrative Agent, prior to the
time specified on the Administrative Schedule for the relevant Foreign Currency,
in the relevant Foreign Currency in funds immediately available. Such borrowing
will then be made available to the applicable Borrower in like funds as received
by the Administrative Agent, by the Administrative Agent crediting or disbursing
the aggregate of the amounts made available to the Administrative Agent by the
Foreign Currency Lenders to the account set forth by the applicable Borrower in
the applicable borrowing notice.
(c) On the Third Restatement Effective Date, all Existing Revolving Loans shall
be deemed repaid and (i) such portion thereof that were ABR Loans shall be
reborrowed as ABR Loans by the Parent Borrower and such portion thereof that
were Eurocurrency Loans shall be reborrowed as Eurocurrency Loans by the Parent
Borrower (it being understood that for each tranche of Existing Revolving Loans
that were Eurocurrency Loans, (x) the initial Interest Period for the relevant
reborrowed Eurocurrency Loans shall equal the remaining length of the Interest
Period for such tranche and (y) the Eurocurrency Rate for the relevant
reborrowed Eurocurrency Loans during such initial Interest Period shall be the
Eurocurrency Rate for such tranche immediately prior to the Third Restatement
Effective Date) and (ii) each such reborrowed Revolving Loan shall be deemed
made in the same currency as the relevant Existing Revolving Loan. Any Revolving
Lenders that are not Existing Revolving Lenders (and



--------------------------------------------------------------------------------



50


any Existing Revolving Lenders with Revolving Commitments as of the Third
Restatement Effective Date that are greater than their Existing Revolving
Commitments) shall advance funds (in the relevant currency) to the
Administrative Agent no later than 3:00 P.M., New York City time on the Third
Restatement Effective Date as shall be required to repay the Revolving Loans of
Existing Revolving Lenders such that (A) each Revolving Lender’s share of
outstanding Revolving Loans denominated in Dollars on the Third Restatement
Effective Date is equal to its Revolving Percentage (after giving effect to the
Third Restatement Effective Date) and (B) each Foreign Currency Lender’s (other
than the Fronting Lender’s) share of outstanding Foreign Currency Loans is equal
to its Revolving Percentage (after giving effect to the Third Restatement
Effective Date) of Foreign Currency Loans.

2.6     Swingline Commitment. (a) Subject to the terms and conditions hereof,
(i) the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrowers under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) in Dollars to the Borrowers; provided that (i) any Swingline Loan shall
be made in the sole discretion of the Swingline Lender, (ii) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment then in effect)
and, (iii) the sum of (x) the Swingline Exposure of such Swingline Lender (in
its capacity as a Swingline Lender and a Revolving Lender), (y) the aggregate
principal amount of outstanding Revolving Loans made by such Swingline Lender
(in its capacity as a Revolving Lender) and (z) the L/C Exposure of such
Swingline Lender (in its capacity as a Revolving Lender) shall not exceed its
Revolving Commitment then in effect and (iv) no Borrower shall request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero. During the Revolving Commitment
Period, the Borrowers may use the Swingline Commitment by borrowing, repaying
and reborrowing, all in accordance with the terms and conditions hereof.
Swingline Loans shall be ABR Loans only.
(b) Each Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan made to such Borrower on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the applicable Borrower shall repay all of its Swingline Loans then
outstanding.

2.7     Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever any Borrower desires that the Swingline Lender make Swingline Loans, it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the applicable Borrower, (ii) the amount to be borrowed and (iii)
the requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period). Each Swingline Loan made under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. If the Swingline Lender agrees, in its sole discretion, to make
a Swingline Loan, not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender. The Administrative Agent shall make the proceeds
of such Swingline Loan available to the applicable Borrower on such Borrowing
Date by depositing such proceeds in the account of the applicable Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.



--------------------------------------------------------------------------------



51


(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the applicable Borrower (and each Borrower
hereby irrevocably directs the Swingline Lender to act on its behalf), on one
Business Day’s notice given by the Swingline Lender no later than 12:00 Noon,
New York City time, request each Revolving Lender to make, and each Revolving
Lender hereby agrees to make, a Revolving Loan in an amount equal to such
Revolving Lender’s Revolving Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”), outstanding on the date of such notice,
to repay the Swingline Lender. Each Revolving Lender shall make the amount of
such Revolving Loan available to the Administrative Agent at the Funding Office
in immediately available funds, not later than 10:00 A.M., New York City time,
one Business Day after the date of such notice. The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans. Each Borrower irrevocably authorizes the Swingline
Lender to charge such Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans of such Borrower to the extent amounts
received from the Revolving Lenders are not sufficient to repay in full such
Refunded Swingline Loans.
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to any Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.
(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or any Borrower may have against the Swingline Lender, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.8     Commitment Fees, Fees with respect to Foreign Currency Loans, etc. (a)
The Parent Borrower agrees to pay in Dollars to the Administrative Agent for the
account of each Revolving



--------------------------------------------------------------------------------



52


Lender a commitment fee for the period from and including the Third Restatement
Effective Date to the last day of the Revolving Commitment Period, computed at
the Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the Third Restatement Effective Date.
(b) The Parent Borrower agrees to pay to the Administrative Agent, for the
account of the Fronting Lender, a fronting fee with respect to each Fronted
Foreign Currency Loan for the period from and including the Borrowing Date of
such Foreign Currency Loan to but excluding the date of repayment thereof
computed at a rate of 0.125% per annum on the average daily principal amount of
such Fronted Foreign Currency Loan outstanding during the period for which such
fee is calculated. Such fronting fee shall be payable quarterly in arrears on
each Fee Payment Date to occur after the making of such Foreign Currency Loan
and on the Maturity Date.
(c) With respect to any Foreign Currency Loan made to a Borrower, such Borrower
shall pay to the Administrative Agent, for the account of the applicable Foreign
Currency Loan Participants, a participation fee (the “Foreign Currency
Participation Fee”) for the period from and including the borrowing date of such
Foreign Currency Loan to but excluding the date of repayment thereof, computed
at a rate per annum equal to the Applicable Margin in respect of Eurocurrency
Loans that are Revolving Loans from time to time in effect on the average
aggregate daily principal amount of such Fronted Foreign Currency Loan
outstanding during the period for which such fee is calculated, which fee shall
be paid in Dollars based on the Dollar Equivalent thereof. Such fee shall, with
respect to each Foreign Currency Loan, be payable in arrears on each Interest
Payment Date to occur after the making of such Foreign Currency Loan and on the
Maturity Date.
(d) The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
(e) Each of the parties hereto acknowledges and agrees that, if there are any
Mortgaged Properties, any increase, extension or renewal of any of the
Commitments or Loans (including the provision of Incremental Term Loans,
Incremental Revolving Commitments or any other incremental credit facilities
hereunder, but excluding (i) any continuation or conversion of borrowings, (ii)
the making of any Revolving Loans or (iii) the issuance, renewal or extension of
Letters of Credit) shall be subject to (and conditioned upon): (1) the prior
delivery of all flood hazard determination certifications, acknowledgements and
evidence of flood insurance and other flood-related documentation with respect
to such Mortgaged Properties as required by Flood Insurance Laws and as
otherwise reasonably required by the Administrative Agent and (2) the
Administrative Agent shall have received written confirmation from the Flood
Designated Lender that flood insurance due diligence and flood insurance
compliance has been completed by the Flood Designated Lender (such written
confirmation not to be unreasonably withheld, conditioned or delayed).

2.9     Termination or Reduction of Revolving Commitments. The Parent Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.
Any notice of termination given by the Parent Borrower may state that such
notice is conditioned upon the effectiveness



--------------------------------------------------------------------------------



53


of other credit facilities or capital raising, in which case such notice may be
revoked by the Parent Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

2.10     Foreign Currency Participations; Conversion of Foreign Currency Loans.
(a) With respect to each Foreign Currency Loan in any Foreign Currency, the
Fronting Lender irrevocably agrees to grant and hereby grants to each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency, and, to induce the Fronting Lender to make
Foreign Currency Loans in any applicable Foreign Currency hereunder, each Lender
that is a Foreign Currency Loan Participant with respect to Foreign Currency
Loans made in such Foreign Currency irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Fronting Lender, on the terms and
conditions hereinafter stated, for such Foreign Currency Loan Participant’s own
account and risk, with respect to any Fronted Foreign Currency Loan in any
Foreign Currency in which such Lender is a Foreign Currency Loan Participant, an
undivided interest (a “Foreign Currency Participating Interest”), in an amount
equal to such Foreign Currency Loan Participant’s Revolving Percentage of the
outstanding principal amount of such Foreign Currency Loan (it being understood
that such calculation shall be made in respect of the outstanding principal
amount of such Foreign Currency Loan, and not the portion thereof constituting a
Fronted Foreign Currency Loan), in the Fronting Lender’s obligations and rights
under such Fronted Foreign Currency Loan made hereunder. Each Revolving Lender
that is a Foreign Currency Loan Participant with respect to any Foreign Currency
unconditionally and irrevocably agrees with the Fronting Lender that, solely
upon the occurrence of an event set forth in Section 2.10(d)(i) or (ii), such
Revolving Lender shall pay to the Fronting Lender upon demand an amount equal to
(i) in the case of an event set forth in Section 2.10(d)(i) with respect to a
Foreign Currency Loan for which such Revolving Lender is a Foreign Currency Loan
Participant, the Dollar Equivalent of such Foreign Currency Loan Participant’s
Revolving Percentage of the amount of such payment which is not so paid as
required under this Agreement and (ii) in the case of an event set forth in
Section 2.10(d)(ii), the Dollar Equivalent of such Revolving Lender’s Revolving
Percentage of the Foreign Currency Loans then outstanding in any Foreign
Currency in which such Revolving Lender is a Foreign Currency Loan Participant.
(b) If any amount required to be paid by any Foreign Currency Loan Participant
to the Fronting Lender pursuant to Section 2.10(a) or Section 2.10(d) is not
made available to the Fronting Lender when due, such Foreign Currency Loan
Participant shall pay to the Fronting Lender, on demand, such amount with
interest thereon at a rate equal to the greater of the daily average Overnight
LIBO Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for the period until such
Foreign Currency Loan Participant makes such amount immediately available to the
Fronting Lender. If such amount is not made available to the Fronting Lender by
such Foreign Currency Loan Participant within three Business Days of such due
date, the Fronting Lender shall also be entitled to recover such amount with
interest thereon at the rate per annum applicable to Eurocurrency Loans under
the Revolving Facility, on demand. A certificate of the Fronting Lender
submitted to any Foreign Currency Loan Participant with respect to amounts owed
under this Section shall be conclusive absent manifest error.
(c) Whenever, at any time after the Fronting Lender has received from any
Foreign Currency Loan Participant its pro rata share of such payment in
accordance with Section 2.10(a) in respect of any Fronted Foreign Currency Loan,
the Fronting Lender receives any payment related to such Foreign Currency Loan
(whether directly from a Borrower or otherwise, including proceeds of collateral
applied thereto by the Fronting Lender or the Administrative Agent, on behalf of
the Fronting Lender), or any payment of interest on account thereof, the
Fronting Lender will, within three Business Days after receipt thereof,
distribute to such Foreign Currency Loan Participant its pro rata share thereof
(and hereby directs the Administrative Agent to remit such pro rata share to
such Foreign Currency Loan Participant



--------------------------------------------------------------------------------



54


out of any such payment received by the Administrative Agent for the account of
the Fronting Lender (it being understood that any such payment shall be made in
Dollars and the Fronting Lender or Administrative Agent, as applicable, shall
convert any such amounts received by it in a currency other than Dollars into
the Dollar Equivalent thereof for purposes of such payment)); provided, however,
that in the event that any such payment received by the Fronting Lender shall be
required to be returned by the Fronting Lender, such Foreign Currency Loan
Participant shall, within three Business Days, return to the Fronting Lender the
portion thereof previously distributed by the Fronting Lender to it. If any
amount required to be paid under this paragraph is paid within three Business
Days after such payment is due, the Foreign Currency Loan Participant or
Fronting Lender, as the case may be, which owes such amount shall pay to the
Fronting Lender or Foreign Currency Loan Participant, as the case may be, to
which such amount is owed, on demand, such amount with interest thereon at a
rate equal to the greater of the daily average Overnight LIBO Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Foreign Currency Loan
Participant or the Fronting Lender, as the case may be, makes such amount
immediately available to the Fronting Lender or Foreign Currency Loan
Participant, as the case may be. If such amount is not made available to the
Fronting Lender or Foreign Currency Loan Participant, as the case may be, by
such Foreign Currency Loan Participant or Fronting Lender, as the case may be,
within three Business Days of such due date, the Fronting Lender or Foreign
Currency Participant, as the case may be, shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Eurocurrency
Loans under the Revolving Facility, on demand.
(d) In the event that any Foreign Currency Loan shall be outstanding and (i) the
principal of or interest on such Foreign Currency Loan shall not be paid (x)
with respect to a payment due on a scheduled payment date, on such Business Day
(with respect to principal) and within five Business Days after such date (with
respect to interest) and (y) with respect to a payment due on any other date,
within five Business Days after the Parent Borrower receives notice of such due
date from the Administrative Agent or Required Lenders, and, in either case, the
Fronting Lender shall deliver to the Administrative Agent and the Parent
Borrower a request that the provisions of this Section 2.10(d) take effect with
respect to such Foreign Currency Loan or (ii) the Commitments shall be
terminated or the Loans accelerated pursuant to Section 8, then (unless such
request is revoked by the applicable Fronting Lender) (x) the obligations of the
applicable Borrower in respect of the principal of and interest on such Fronted
Foreign Currency Loan shall without further action be converted into obligations
denominated in Dollars based upon the Dollar Equivalent amount therefor for the
day on which such conversion occurs, as determined by the Administrative Agent
in accordance with the terms hereof, (y) such converted obligations will bear
interest at the rate applicable to overdue Eurocurrency Loans under the
Revolving Facility and (z) each applicable Foreign Currency Loan Participant
shall pay the purchase price for its Foreign Currency Participating Interest in
such Foreign Currency Loan by wire transfer of immediately available funds in
Dollars to the Administrative Agent in the manner provided in Section 2.10(a)
and (b) (and the Administrative Agent shall promptly wire the amounts so
received to the Fronting Lender). Upon any event specified in clause (ii) above,
the commitments of the Foreign Currency Lenders to make Foreign Currency Loans
pursuant to Section 2.4(b) shall be permanently terminated. The obligations of
the Revolving Lenders to acquire and pay for their Foreign Currency
Participating Interests pursuant to this Section 2.10(d) shall be absolute and
unconditional under any and all circumstances.

2.11     Optional Prepayments. The Borrowers may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than (a) 12:00
P.M., New York City time, three Business Days prior thereto, in the case of
Eurocurrency Loans (other than Foreign Currency Loans), (b) no later than 12:00
P.M., New York City time, one Business Day prior thereto, in the case of ABR
Loans and (c) no later than the time set forth thereof for the relevant Foreign
Currency on the Administrative Schedule in the case of Foreign Currency Loans,
which notice shall, in each case, specify the date and amount of prepayment, the



--------------------------------------------------------------------------------



55


Loans to be prepaid and whether the prepayment is of Eurocurrency Loans
denominated in Dollars, Foreign Currency Loans (and if a Foreign Currency Loan
is to be prepaid, the Foreign Currency in which such Loans are denominated) or
ABR Loans; provided, that if a Eurocurrency Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the applicable
Borrower shall also pay any amounts owing pursuant to Section 2.21. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid; provided, however, that any notice
of prepayment given by any Borrower may state that such prepayment notice is
conditioned upon the effectiveness of other credit facilities or capital
raising, in which case such notice may be revoked by such Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Partial prepayments of Term Loans and Revolving
Loans (other than Foreign Currency Loans) shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof. Partial prepayments of Foreign Currency Loans shall be in a
minimum amount as set forth for the relevant Foreign Currency on the
Administrative Schedule. Optional prepayments shall be applied to the prepayment
of Term Loans as directed by the Parent Borrower.

2.12     Mandatory Prepayments . (a) If any Indebtedness shall be issued or
incurred by any Group Member (excluding any Indebtedness incurred in accordance
with Section 7.2 (other than Indebtedness incurred pursuant to Section
7.2(f)(ii))), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Term Loans as set forth in Section 2.12(c).
(b) Subject to Section 2.12(d), if on any date any Group Member shall receive
Net Cash Proceeds from any Asset Sale or Recovery Event, which, together with
the Net Cash Proceeds received from all other Asset Sales or Recovery Events in
such fiscal year exceed the greater of $75,000,000 and 5.0% of Consolidated
Total Assets of the Parent Borrower and its Subsidiaries at such date, then,
unless a Reinvestment Notice shall be delivered in respect thereof, an amount
equal to such Net Cash Proceeds in excess of the greater of $75,000,000 and 5.0%
of Consolidated Total Assets of the Parent Borrower and its Subsidiaries at such
date, and an amount equal to all Net Cash Proceeds received thereafter in such
fiscal year, shall be applied on such date of receipt toward the prepayment of
the Term Loans as set forth in Section 2.12(c); provided, that, notwithstanding
the foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans as set forth in Section
2.12(c).
(c) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b). The application of any prepayment pursuant to this Section
2.12 shall be made, first, to ABR Loans and, second, to Eurocurrency Loans. Each
prepayment of the Term Loans under this Section 2.12 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.
(d) Notwithstanding any provision to the contrary in this Agreement, the
following amounts shall be excluded from the calculation of the amount of Net
Cash Proceeds from any Asset Sale or Recovery Event, as applicable:
(i) any Net Cash Proceeds from any Asset Sale by a Foreign Subsidiary or Net
Cash Proceeds from any Recovery Event with respect to a Foreign Subsidiary, as
applicable, the distribution of which by a Foreign Subsidiary to the Parent
Borrower or a Domestic Subsidiary or any holder of Capital Stock of such Foreign
Subsidiary is prohibited or delayed by applicable



--------------------------------------------------------------------------------



56


local law. Any amount that is excluded from the calculation of Net Cash Proceeds
in accordance with this Section 2.12(d)(i) will not be required to be applied to
repay Loans at the times provided in Section 2.12(b) and may be deducted from
any amounts otherwise due under Section 2.12(b), so long, but only so long, as
the applicable local law will not permit a distribution of those funds by the
Foreign Subsidiary (the Parent Borrower hereby agreeing to use commercially
reasonable efforts to take and to use commercially reasonable efforts to cause
the applicable Foreign Subsidiary to take all commercially reasonable actions
required by the applicable by the applicable law to eliminate such limitations).
Once the distribution of any of such affected Net Cash Proceeds is permitted
under the applicable local law, the Parent Borrower shall prepay the Term Loans
(not later than five (5) Business Days after such distribution is permitted) by
an amount equal to such portion of such affected amount, except, for the
avoidance of doubt, to the extent that a Reinvestment Notice has been or shall
be validly delivered pursuant to Section 2.12(b) in respect of such Net Cash
Proceeds or to the extent Section 2.12(d)(ii) precludes such prepayment; and
(ii) any Net Cash Proceeds from any Asset Sale by a Foreign Subsidiary or Net
Cash Proceeds from any Recovery Event with respect to a Foreign Subsidiary, in
each case, to the extent that the Parent Borrower has determined in its
reasonable judgment that the distribution of any of or all such items to the
Parent Borrower or any Domestic Subsidiary or any holder of Capital Stock of
such Foreign Subsidiary would have any adverse tax consequence. Any amount that
is excluded from the calculation of Net Cash Proceeds in accordance with this
Section 2.12(d)(ii) will not be required to be applied to repay Loans at the
times provided in Section 2.12(b) and may be deducted from any amounts otherwise
due under Section 2.12(b). Once the Parent Borrower determines in its reasonable
judgment that a distribution of any of such affected Net Cash Proceeds would
cease to result in adverse tax consequences, the Parent Borrower shall prepay
the Term Loans (not later than five (5) Business Days after such determination)
by an amount equal to such portion of such affected amount, except, for the
avoidance of doubt, to the extent that a Reinvestment Notice has been or shall
be validly delivered pursuant to Section 2.12(b) in respect of such Net Cash
Proceeds or to the extent Section 2.12(c)(i) precludes such prepayment.


Notwithstanding anything to the contrary in this Section 2.12, in no event shall
any Group Member be required to repatriate cash of Non-Domestic Subsidiaries to
the United States or include such amounts in any mandatory prepayment formula in
respect of any obligations of the Parent Borrower or any of its U.S.
Subsidiaries arising out of the Loan Documents.


(e) If, on any Calculation Date, (i) the aggregate Dollar Equivalents of the
aggregate outstanding principal amounts of Foreign Currency Loans exceeds an
amount equal to 105% of the Foreign Currency Sublimit, the Borrowers shall,
without notice or demand, immediately repay such of the outstanding Foreign
Currency Loans in an aggregate principal amount such that, after giving effect
thereto, the aggregate Dollar Equivalents of the outstanding principal amounts
of Foreign Currency Loans does not exceed the Foreign Currency Sublimit or (ii)
the Total Revolving Extensions of Credit (including the Dollar Equivalents of
any Revolving Extensions of Credit outstanding in a currency other than Dollars)
exceed the Total Revolving Commitments, and the Total Revolving Extensions of
Credit (including the Dollar Equivalents of any Revolving Extensions of Credit
outstanding in a currency other than Dollars) exceed the Total Revolving
Commitments for four consecutive Business Days thereafter, then on such fourth
Business Day thereafter, the Borrowers shall, without notice or demand,
immediately repay such of the outstanding Revolving Extensions of Credit in an
aggregate principal amount such that, after giving effect thereto, the Total
Revolving Extensions of Credit (including the Dollar Equivalents of any
Revolving Extensions of Credit outstanding in a currency other than Dollars) do
not exceed the Total Revolving Commitments.



--------------------------------------------------------------------------------




57


2.13     Conversion and Continuation Options. (a) The applicable Borrower may
elect from time to time to convert Eurocurrency Loans that are denominated in
Dollars to ABR Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 P.M., New York City time, on the Business
Day preceding the proposed conversion date, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The applicable Borrower may elect from time to time to convert
ABR Loans to Eurocurrency Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 1:00 P.M., New York City time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor), provided that
no ABR Loan under a particular Facility may be converted into a Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the applicable Borrower
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations or (ii) if an Event of Default specified in clause (i) or (ii) of
Section 8(f) with respect to any Borrower is in existence, provided, further,
that (i) with respect to Eurocurrency Loans denominated in Dollars, if the
applicable Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso any such Loans shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period and (ii) with respect to
Eurocurrency Loans denominated in a currency other than Dollars, (x) if the
applicable Borrower shall fail to give any required notice as described above in
this paragraph, such Loans shall be continued as Eurocurrency Loans with a
three-month Interest Period and (y) if such continuation is not permitted
pursuant to the preceding proviso any such Loans shall be due and payable on the
last day of the then-current Interest Period; and provided further that any such
Eurocurrency Loan is continued in the same currency. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.14     Limitations on Eurocurrency Tranches and Foreign Currency Loans.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurocurrency Loans denominated in Dollars and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans denominated in Dollars comprising
each Eurocurrency Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurocurrency Tranches
denominated in Dollars shall be outstanding at any one time. There shall be no
more than six Foreign Currency Loans denominated in Foreign Currencies
outstanding at any time.

2.15     Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest in the currency of such Eurocurrency Loan for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin; provided
that each Fronted Foreign Currency Loan shall bear interest in the currency of
such Fronted Foreign Currency Loan for each day during each Interest Period with
respect thereto at a rate per annum equal to the Eurocurrency Rate determined
for such day.



--------------------------------------------------------------------------------



58


(b) Each ABR Loan shall bear interest in Dollars at a rate per annum equal to
the ABR plus the Applicable Margin.
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest in the
currency of such overdue amount at a rate per annum equal to (x) in the case of
the Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to ABR Loans under the Revolving Facility plus
2% and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest in the applicable currency
at a rate per annum equal to the rate then applicable to ABR Loans (assuming
such amount is an ABR Loan in Dollars) under the relevant Facility plus 2% (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the Revolving Facility
plus 2%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non‑payment until such amount is paid in full (as well after as
before judgment).
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.15(c) shall be payable from time to
time on demand.

2.16     Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to (i) ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed and (ii) Loans denominated in Pounds
Sterling, Canadian Dollars or Hong Kong Dollars, the interest thereon shall be
calculated on the basis of a 365-day year for the actual days elapsed; provided
that with respect to Loans denominated in a Foreign Currency, the interest
thereon shall be calculated in accordance with market practice, if market
practice differs from the foregoing. The Administrative Agent shall as soon as
practicable notify the Parent Borrower and the relevant Lenders of each
determination of a Eurocurrency Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Parent Borrower and the relevant
Lenders of the effective date and the amount of each such change in interest
rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Parent Borrower, deliver to the Parent
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a).
(c) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
and if applicable, to be computed on the basis of any period of time less than
the actual number of days in the calendar year for which the calculation is
made) are equivalent are the rates so determined multiplied by the actual number
of days in the applicable calendar year for which the calculation is made and
divided by such period of time. The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement and the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields. The Administrative Agent agrees that if requested in
writing by the Parent Borrower it shall calculate the nominal and effective per
annum rate of interest on any outstanding Loan at any time and provide such
information to the Parent Borrower promptly on request, provided that any error
in any such calculation,



--------------------------------------------------------------------------------



59


or any failure to provide such information on request, shall not relieve the
Parent Borrower or any of the other Loan Parties of any of its obligations under
this Agreement or any other Loan Documents, nor result in any liability to the
Administrative Agent or the Lenders. The Parent Borrower hereby irrevocably
agrees not to plead or assert, whether by way of defence or otherwise, in any
proceeding relating to the Loan Documents, that the interest payable under the
Loan Documents and the calculation thereof has not been adequately disclosed to
the Borrowers or any Loan Party, whether pursuant to Section 4 of the Interest
Act (Canada) or any other applicable law or legal principle.


(d) If any provision of this Agreement or of any of the other Loan Documents
would obligate the Canadian Borrower to make any payment of interest or other
amount payable to the Lenders in an amount or calculated at a rate which would
be prohibited by law or would result in a receipt by the Lenders of interest at
a criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under Sections
2.15 and 2.16, and (2) thereafter, by reducing any fees, commissions, premiums
and other amounts required to be paid to the Lenders which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Lenders shall have received an amount in excess of
the maximum permitted by that section of the Criminal Code (Canada), the
Canadian Borrower shall be entitled, by notice in writing to the Administrative
Agent, to obtain reimbursement from the Lenders in an amount equal to such
excess and, pending such reimbursement, such amount shall be deemed to be an
amount payable by the Lenders to the Canadian Borrower. Any amount or rate of
interest referred to in this Section 2.16(d) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Third
Restatement Effective Date to the Maturity Date and, in the event of a dispute,
a certificate of a Fellow of the Canadian Institute of Actuaries appointed by
the Administrative Agent shall be conclusive for the purposes of such
determination.

2.17     Inability to Determine Interest Rate. (a) If prior to the first day of
any Interest Period:
(i) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of temporary circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period, or
(ii) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Parent Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (A) in respect of Eurocurrency Loans denominated in
Dollars, (x) any Eurocurrency Loans under the relevant Facility requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the



--------------------------------------------------------------------------------



60


relevant Facility that were to have been converted on the first day of such
Interest Period to Eurocurrency Loans shall be continued as ABR Loans and (z)
any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans and
(B) in respect of Foreign Currency Loans, (x) any Foreign Currency Loans
requested to be made on the first day of such Interest Period shall not be made
and (y) any outstanding Foreign Currency Loans shall be due and payable on the
last day of the then-current Interest Period. Until such notice has been
withdrawn by the Administrative Agent, no further Eurocurrency Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrowers
have the right to convert Loans under the relevant Facility to Eurocurrency
Loans.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), or (y) the supervisor for the
administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent
shall give telecopy or telephonic notice thereof to the Parent Borrower as soon
as practicable thereafter and the Administrative Agent and the Parent Borrower
shall endeavor to establish an alternate rate of interest to the LIBOR Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 10.01,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment, which such
notice shall note with specificity the particular provisions of such amendment
to which such Lender objects. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.17(b), only to the extent the LIBOR Screen Rate for such Interest Period is
not available or published at such time on a current basis), (x) any request by
the Parent Borrower for the conversion of any Loan to, or continuation of any
Loan as, a Eurocurrency Loan shall be ineffective and (y) if any request for the
making of any Loan requests Eurocurrency Loans, such Loans shall be made as
ABR Loans.

2.18     Pro Rata Treatment and Payments. (a) Each borrowing by any Borrower
from the Lenders hereunder (other than with respect to Foreign Currency Loans),
each payment by the Parent Borrower on account of any commitment fee and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Tranche A Term Percentages or Revolving Percentages, as the case
may be, of the relevant Lenders. Each payment by any Borrower of the Foreign
Currency Participation Fee with respect to any Foreign Currency Loan made in a
particular Foreign Currency shall be made pro rata among the Revolving Lenders
that are Foreign Currency Loan Participants in respect of Foreign Currency Loans
made in such Foreign Currency in accordance with their respective Foreign
Currency Participating Interests.
(b) Each payment (including each prepayment pursuant to Section 2.12 but
excluding any prepayment pursuant to Section 2.11) by the Parent Borrower on
account of principal of and interest on



--------------------------------------------------------------------------------



61


the Term Loans shall be made pro rata according to the respective outstanding
principal amounts of the Term Loans then held by the Term Lenders. The amount of
each principal prepayment of the Term Loans pursuant to Section 2.12 shall be
applied, within each Tranche A Term Facility, (i) first to scheduled
installments of the Tranche A Term Loans occurring within the next 12 months in
direct order of maturity and (ii) thereafter, to reduce the then remaining
installments of the Tranche A Term Loans pro rata based upon the respective then
remaining principal amounts thereof. Each prepayment pursuant to Section 2.11 by
the Parent Borrower on account of principal of and interest on the Tranche A
Term Loans shall be made pro rata according to the respective principal amounts
of the Tranche A Term Loans then held by the Tranche A Term Lenders. Amounts
prepaid on account of the Term Loans may not be reborrowed.
(c) Each payment (including each prepayment) by any Borrower on account of
principal of and interest on the Revolving Loans (other than Foreign Currency
Loans) shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders.
(d) Each borrowing by any Borrower of Foreign Currency Loans in any particular
Foreign Currency shall be made among the Foreign Currency Lenders with respect
to such Foreign Currency, with the Foreign Currency Loan of each such Foreign
Currency Lender (other than the Fronting Lender) to be in an amount equal to its
Revolving Percentage of the applicable borrowing and the Foreign Currency Loan
of the Fronting Lender to be in an amount equal to the aggregate amount of such
borrowing less the amount of the Foreign Currency Loans being made by other
Foreign Currency Lenders and comprising part of such borrowing. Each payment
(including each prepayment) by any Borrower on account of principal of and
interest on any Foreign Currency Loan shall be made pro rata according to the
respective outstanding principal amounts of such Foreign Currency Loan then held
by the applicable Foreign Currency Lenders.
(e) All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise (other than in
respect of the principal or interest on, or the fronting fee with respect to the
Foreign Currency Loans), shall be made without setoff or counterclaim and shall
be made prior to 1:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds. Other than as set forth in Section
2.10(d), all payments (including prepayments) to be made by any Borrower
hereunder on account of principal or interest on, or the fronting fee with
respect to the Foreign Currency Loans shall be made in the relevant Foreign
Currency, without setoff and counterclaim and shall be made on the due date
thereof to the Administrative Agent, for the account of the applicable Foreign
Currency Lenders (or, with respect to the fronting fee, the Fronting Lender),
prior to the time for payment for the relevant currency set forth on the
Administrative Schedule. The Administrative Agent shall distribute such payments
to each relevant Lender or Fronting Lender, as the case may be, promptly upon
receipt in like funds as received, net of any amounts owing by such Lender
pursuant to Section 9.7. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender



--------------------------------------------------------------------------------



62


is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon, at a rate equal to the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the applicable Borrower.
(g) Unless the Administrative Agent shall have been notified in writing by any
Borrower prior to the date of any payment due to be made by such Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by such Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against
such Borrower.
(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.11, 2.18(e), 2.18(f), 2.20(e), 3.4(a) or
9.7, then the Administrative Agent may, in its discretion and notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender, any Fronting Lender or the Issuing
Lender to satisfy such Lender’s obligations to it under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

2.19     Requirements of Law. (a) If any Governmental Authority shall have in
effect at any time during the term of this Agreement any reserve requirements
(including basic, supplemental, marginal and emergency reserves) under any
regulations dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board) maintained by a member bank of the Federal Reserve System, and the
result of such requirement shall be to increase the cost to any Lender of making
or maintaining any Eurocurrency Loans and such Lender shall have requested, by
notice to the Parent Borrower and the Administrative Agent (which notice shall
specify the Statutory Reserve Rate applicable to such Lender), compensation
under this paragraph, then the Parent Borrower will pay to such Lender (until
the earlier of the date such requirement is no longer in effect or the date such
Lender shall withdraw such request) amounts sufficient to compensate such Lender
for such additional costs of making or maintaining such Eurocurrency Loans.
(b) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any central bank or other Governmental
Authority or compliance by any Lender



--------------------------------------------------------------------------------



63


with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Third
Restatement Effective Date:
(i) shall subject any Credit Party to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
(ii) shall, without duplication of reserves or other deposits contemplated by
Section 2.19(a), impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurocurrency Rate; or
(iii) shall impose on such Lender any other condition (other than Taxes);
and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
reasonably deems to be material, of making, converting into, continuing or
maintaining Loans or issuing or participating in Letters of Credit, or to reduce
any amount receivable hereunder in respect thereof, then, in any such case, the
Parent Borrower shall promptly pay such Lender or such other Credit Party, upon
its demand, any additional amounts necessary to compensate such Lender or such
other Credit Party for such increased cost or reduced amount receivable. If any
Lender or such other Credit Party becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Parent Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.
(c) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the Third Restatement Effective
Date shall have the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Parent Borrower (with a copy to the Administrative Agent)
of a written request therefor, the Parent Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.
(e) If by reason of any change in a Requirement of Law subsequent to the Third
Restatement Effective Date, disruption of currency or foreign exchange markets,
war or civil disturbance or similar event, the funding of any Foreign Currency
Loan in any relevant Foreign Currency or the funding of any Foreign Currency
Loan in any relevant Foreign Currency to an office located other than in



--------------------------------------------------------------------------------



64


New York shall be impossible or, in the reasonable judgment of any Fronting
Lender, such Foreign Currency is no longer available or readily convertible to
Dollars, or the Dollar Equivalent of such Foreign Currency is no longer readily
calculable, then, at the election of any Fronting Lender, no Foreign Currency
Loans in the relevant currency shall be made or any Foreign Currency Loan in the
relevant currency shall be made to an office of the Administrative Agent located
in New York, as the case may be.
(f) (i) If payment in respect of any Foreign Currency Loan shall be due in a
currency other than Dollars and/or at a place of payment other than New York and
if, by reason of any change in a Requirement of Law subsequent to the Third
Restatement Effective Date, disruption of currency or foreign exchange markets,
war or civil disturbance or similar event, payment of such Obligations in such
currency or such place of payment shall be impossible or, in the reasonable
judgment of any Fronting Lender, such Foreign Currency is no longer available or
readily convertible to Dollars, or the Dollar Equivalent of such Foreign
Currency is no longer readily calculable, then, at the election of any affected
Lender, the applicable Borrower shall make payment of such Loan in Dollars
(based upon the Dollar Equivalent therefor for the day on which such payment
occurs, as determined by the Administrative Agent in accordance with the terms
hereof) and/or in New York or (ii) if any Foreign Currency in which Loans are
outstanding is redenominated then, at the election of any affected Lender, such
affected Loan and all obligations of the applicable Borrower in respect thereof
shall be converted into obligations in Dollars (based upon the Dollar Equivalent
therefor on such date, as determined by the Administrative Agent in accordance
with the terms hereof), and, in each case, the applicable Borrower shall
indemnify the Lenders, against any currency exchange losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.
(g) A certificate as to any additional amounts payable pursuant to Sections
2.19(a), (b) or (c) submitted by any Lender to the Parent Borrower (with a copy
to the Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, no Borrower
shall be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Parent Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such nine-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrowers pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
(h) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any central bank or other Governmental
Authority or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the Third Restatement Effective Date shall make it
unlawful for any Lender to issue, make, maintain, fund or charge interest with
respect to any extension of credit to any Additional Borrower or to give effect
to its obligations as contemplated by this Agreement with respect to any
extension of credit to any Additional Borrower, then, upon written notice by
such Lender (each such Lender providing such notice, an “Impacted Lender”) to
the Parent Borrower and the Administrative Agent:
(i) the obligations of the Lenders hereunder to make extensions of credit to
such Additional Borrower shall forthwith be (x) suspended until each Impacted
Lender notifies the Parent Borrower and the Administrative Agent in writing that
it is no longer unlawful for such Lender to issue, make, maintain, fund or
charge interest with respect to any extension of credit to such Additional
Borrower or (y) to the extent required by law, cancelled;



--------------------------------------------------------------------------------



65


(ii) if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Loan to such Additional Borrower, such
Additional Borrower shall repay (or at its option and to the extent permitted by
law, assign to the Parent Borrower) (x) all outstanding ABR Loans made to such
Additional Borrower within three Business Days or such earlier period as
required by law and (y) all outstanding Eurocurrency Loans made to such
Additional Borrower on the last day of the then current Interest Periods with
respect to such Eurocurrency Loans or within such earlier period as required by
law; and
(iii) if it shall be unlawful for any Impacted Lender to maintain, charge
interest or hold any participation with respect to any Letter of Credit issued
on behalf of such Additional Borrower, such Additional Borrower shall deposit in
a cash collateral account opened by the Administrative Agent an amount equal to
the L/C Obligations with respect to such Letters of Credit within three Business
Days or within such earlier period as required by law.

2.20     Taxes. (a) Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. Notwithstanding
the preceding sentence, if any applicable law (as determined in the good faith
discretion of an applicable withholding agent or Loan Party, as the case may be)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent or Loan Party, as the case may be, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party to the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section 2.20), the amount received by the applicable Credit Party equals
the sum it would have received had no such deduction or withholding been made,
unless such withholding or deduction is solely attributable to the willful
misconduct of the Administrative Agent as found by a final and nonappealable
decision of a court of competent jurisdiction.
(b) The Loan Parties shall severally timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.
(c) As soon as practicable after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority pursuant to this Section 2.20,
such Loan Party shall deliver to the Administrative Agent, or the Administrative
Agent shall deliver to the Loan Party, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent or the Loan
Party, as the case may be.
(d) The Loan Parties shall jointly and severally (provided, however, that no
Excluded Foreign Subsidiary shall be liable for (or provide collateral security
for) any Obligations or Guarantee Obligations of any U.S. Person (including any
Guarantee Obligations with respect thereto) and no Excluded Collateral shall be
pledged with respect thereto) indemnify each Credit Party (but, in the case of
any Credit Party that is a Lender, only if such Lender shall be a Qualifying
Lender as of the Third Restatement Effective Date), within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by such Credit Party and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Parent



--------------------------------------------------------------------------------



66


Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e) Each Lender shall severally indemnify, within 10 days after demand therefor
(i) the Administrative Agent for any Taxes attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so) and (ii) the Administrative Agent and the Borrowers, as
applicable, for any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.6(c) relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
or any Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent or the Borrowers
to set off and apply any and all amounts at any time owing to such Lender under
any Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent or the
Borrowers under this paragraph (e).
(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Parent Borrower and the Administrative Agent, at the time or
times reasonably requested by the Parent Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Parent Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), whichever of the following is applicable:
(1)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments




--------------------------------------------------------------------------------



67


of interest under any Loan Document, executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)
executed originals of IRS Form W-8ECI;

(3)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any of the Borrowers within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)
to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Parent
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative



--------------------------------------------------------------------------------



68


Agent as may be necessary for the Parent Borrower and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Third Restatement Effective Date, the Borrowers and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(iii) Each Lender shall, to the extent it is legally entitled to do so, deliver
to the Parent Borrower and Administrative Agent, at the time or times and in
such number of copies as shall be reasonably requested by the recipient,
executed copies of any form prescribed by applicable law (other than any form
required to be delivered pursuant to Section 2.20(f)(i) or (ii)) as a basis for
claiming exemption from or a reduction in withholding Tax imposed by the
jurisdiction in which any relevant Loan Party is organized or located, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to (X) permit such Loan Party or Administrative Agent to
determine the withholding or deduction required to be made; or (Y) obtain
authorization from any relevant Tax Authority to permit such Loan Party to make
that payment without, or with a reduction in, withholding Tax. The Lender shall
cooperate with such Loan Party, the Administrative Agent, and the Tax Authority
in doing anything necessary to enable payment to be made without, or with a
reduction in, withholding Tax. Notwithstanding anything to the contrary in this
Section 2.20(f)(iii), the completion, execution and submission of such forms or
other documentation shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
unreimbursed cost or would materially prejudice the legal or commercial position
of such Lender.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund or credit (but only to the
extent of indemnity payments made, including additional amounts paid, under this
Section with respect to the Taxes giving rise to such refund or credit), net of
all reasonable out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund or credit to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund or
credit had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.



--------------------------------------------------------------------------------



69


(h) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.
(i) For purposes of this Section 2.20, the term “Lender” includes the Issuing
Lender and the Swingline Lender.
(j) Notwithstanding any provision of this Agreement to the contrary, in the case
of Loans to a U.K. Borrower, a Lender who is not a Protected Qualifying Lender
shall not be entitled to any additional payments under this Section for withheld
or any Taxes payable by such Lender unless and until such Lender and such U.K.
Borrower have obtained the appropriate approvals from the United Kingdom Tax
Authorities that payments to be received by such Lender would be free from Tax.
Thereafter, the additional amounts under this Section shall only apply to future
Taxes.


(k) In the event that a Lender is a Treaty Lender that holds a passport under
the United Kingdom HM Revenue & Customs Double Taxation Treaty Passport scheme
(the “DTTP Scheme”) and that Treaty Lender wishes that scheme to apply to this
Agreement in respect of a U.K. Borrower, that Lender shall confirm its scheme
reference number and its jurisdiction of tax residence in writing to the
relevant Borrower and the Administrative Agent within 5 Business Days of the
date on which it becomes a Lender hereunder (or, if later, within 5 Business
Days of the date on which such Borrower becomes a Borrower hereunder). Following
receipt of such notification, the relevant Borrower shall, in respect of each
Treaty Lender that has provided it with a DTTP Scheme reference number, submit a
duly completed form DTTP2 (or such alternative form as may be specified by HM
Revenue & Customs from time to time) to HM Revenue & Customs within 30 Business
Days of the later of the date of this Agreement and the date of such
notification or, where the relevant Treaty Lender becomes a Lender after the
date of this Agreement, within 30 Business Days of the later of the date of the
relevant Assignment and Acceptance executed by that Lender and the date of such
notification, or where a relevant Person becomes an Additional Borrower, within
30 Business Days of the date on which that Additional Borrower becomes a
Borrower in accordance with Section 10.21 of this Agreement (provided that the
relevant Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in writing to the relevant Additional Borrower and
the Administrative Agent within 5 Business Days of that date), and the relevant
Borrower shall promptly provide the relevant Treaty Lender and the
Administrative Agent with a copy of that filing.

2.21     Indemnity. Each Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by such Borrower in making a borrowing
of, conversion into, conversion from or continuation of Eurocurrency Loans after
such Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment of or conversion from Eurocurrency Loans after such Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment by such Borrower of Eurocurrency Loans on a day
that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency



--------------------------------------------------------------------------------



70


market. A certificate as to any amounts payable pursuant to this Section
submitted to the Parent Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.22     Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19 or 2.20(a) with
respect to such Lender, it will, if requested by the Parent Borrower, use
reasonable efforts to designate another lending office for any Loans affected by
such event or assign its rights and obligations hereunder to another of its
offices, branches or affiliates with the object of avoiding or minimizing the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
offices to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrowers or the rights of any Lender pursuant to Section
2.19 or 2.20(a).

2.23     Replacement of Lenders. The Parent Borrower shall be permitted to
replace any Lender if (a) the Lender requests reimbursement for amounts owing
pursuant to Section 2.19 or 2.20(a) or if the Loan Parties are required to pay
Indemnified Taxes or additional amounts with respect thereto to any Governmental
Authority for the account of any Lender pursuant to Section 2.20(a), (b) the
Lender is then a Defaulting Lender, or (c) the Lender (the “Non-Consenting
Lender”) does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
(a “Proposed Change”) that requires the consent of each of the Lenders or each
of the Lenders affected thereby (so long as the consent of the Required Lenders
has been obtained), with a replacement financial institution; provided that (i)
such replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.22 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.19 or 2.20(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) each Borrower shall
be liable to such replaced Lender under Section 2.21 if any Eurocurrency Loan of
such Borrower owing to such replaced Lender shall be purchased other than on the
last day of the Interest Period relating thereto, (vi) to the extent the
Administrative Agent would have consent rights over an assignment of the
applicable Loans or Commitments to the replacement financial institution
pursuant to Section 10.6, the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Parent Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrowers shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20(a), as the case may
be and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrowers, the Administrative Agent or any other Lender shall
have against the replaced Lender. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Parent Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment need not be a
party thereto.

2.24     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a);



--------------------------------------------------------------------------------



71


(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;  
(c) if any Swingline Exposure or L/C Exposure exists or any Foreign Currency
Loans are outstanding at the time such Lender becomes a Defaulting Lender then:
(i)     all or any part of the Swingline Exposure (other than the portion of
such Swingline Exposure referred to in clause (ii) of the definition of such
term), L/C Exposure and Foreign Currency Participating Interest of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure, L/C Exposure and Foreign Currency
Participating Interest does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure,
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrowers’ obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Exposure is outstanding and (z) third, cash collateralize for the benefit of the
Fronting Lender, only the Borrowers’ obligations corresponding to such
Defaulting Lender’s Foreign Currency Participating Interest (after giving effect
to any partial reallocation pursuant to clause (i) above) for so long as the
circumstances giving rise to such obligation to provide such cash collateral
remain relevant (which cash collateralization requirement shall be satisfied by
the Borrowers depositing such cash collateral into an account opened by the
Administrative Agent);
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
(iv)    if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lender’s Revolving Percentages;
(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized;



--------------------------------------------------------------------------------



72


(vi)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Foreign Currency Participating Interest pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.8(c) with respect to such Defaulting Lender’s Foreign
Currency Participating Interest during the period such Defaulting Lender’s
Foreign Currency Participating Interest is cash collateralized;
(vii)    if the Foreign Currency Participating Interests of the non-Defaulting
Lenders are reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.8(c) shall be readjusted in accordance with
such non-Defaulting Lender’s Revolving Percentages; and
(viii)    if all or any portion of such Defaulting Lender’s Foreign Currency
Participating Interest is neither reallocated nor cash collateralized pursuant
to clause (i) or (ii) above, then, without prejudice to any rights or remedies
of the Fronting Lender or any other Lender hereunder, the fee payable under
Section 2.8(c) with respect to such Defaulting Lender’s Foreign Currency
Participating Interest that has not been reallocated or cash collateralized
shall be payable to the Fronting Lender until and to the extent that such
Foreign Currency Participating Interest is reallocated and/or cash
collateralized;
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.24(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.24(c)(i) (and such Defaulting Lender shall not participate therein); and
(e) so long as such Lender is a Defaulting Lender, the Fronting Lender shall not
be required to fund any Fronted Foreign Currency Loan unless it is satisfied
that the related exposure and the Defaulting Lender’s Foreign Currency
Participating Interest will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.24(c).
If a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of any
Lender shall occur following the Third Restatement Effective Date and for so
long as such event shall continue, the Swingline Lender shall not be required to
fund any Swingline Loan, the Fronting Lender shall not be required to fund any
Fronted Foreign Currency Loan and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Swingline Lender, the
Fronting Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Parent Borrower or such Lender, satisfactory to the
Swingline Lender, the Fronting Lender or the Issuing Lender, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Parent Borrower, the Swingline
Lender, the Fronting Lender and the Issuing Lender each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment, and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans and (other than in the case of
any such Defaulting Lender that is a Foreign Currency Lender) Foreign Currency
Loans) and the Foreign Currency Participating Interests of the other



--------------------------------------------------------------------------------



73


Revolving Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Revolving
Percentage or Foreign Currency Participating Interests, as the case may be, in
accordance with its ratable share thereof.

2.25     Incremental Facilities. (a) The Parent Borrower and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall make, obtain or increase the amount of their Incremental Term Loans or
Revolving Commitments (any such increased Revolving Commitments, “Incremental
Revolving Commitments”), as applicable, by executing and delivering to the
Administrative Agent an Incremental Facility Activation Notice specifying
(i) the amount of such increase and the Facility or Facilities involved,
(ii) the applicable Incremental Facility Closing Date and (iii) in the case of
Incremental Term Loans, (w) the applicable Incremental Term Maturity Date,
(x) the amortization schedule for such Incremental Term Loans and (y) the
Applicable Margin for such Incremental Term Loans; provided, that:
(A) the aggregate principal amount (or committed amount, if applicable) of all
Incremental Term Loans and Incremental Revolving Commitments, together with the
aggregate principal amount of any Incremental Equivalent Debt and the
outstanding principal amount (or committed amount, if applicable) of any Term
Loans or Revolving Commitments, shall not exceed the greater of (x)
$1,750,000,000 and (y) an amount such that, on a pro forma basis, after giving
effect to the incurrence of such Indebtedness (and after giving effect to any
transaction to be consummated in connection therewith and assuming that, in the
case of Incremental Revolving Commitments, all such Incremental Revolving
Commitments are fully drawn), the Consolidated Secured Leverage Ratio,
recomputed as of the last day of the most recently ended fiscal quarter of the
Parent Borrower for which financial statements are available, is less than or
equal to 3.00:1.00; provided that, with respect to any Incremental Term Loans or
Incremental Revolving Commitments being incurred to finance a Limited Condition
Acquisition for which the Parent Borrower has made an LCA Election, the relevant
date for such determination of the Consolidated Secured Leverage Ratio shall be
the LCA Test Date in accordance with Section 1.5;
(B) as of the applicable Incremental Facility Activation Date, immediately prior
to and after giving effect to any Incremental Facility Activation Notice
(including the making of any Incremental Term Loans or Incremental Revolving
Commitments pursuant thereto), no Event of Default has occurred and is
continuing or shall result therefrom; provided that, with respect to any
Incremental Term Loans or Incremental Revolving Commitments being incurred to
finance a Limited Condition Acquisition for which the Parent Borrower has made
an LCA Election, the relevant date for such determination shall be the LCA Test
Date in accordance with Section 1.5 (provided that, if agreed by the Lenders
providing such Incremental Term Loans or Incremental Revolving Commitments, then
at the written election of the Parent Borrower, this condition shall require
only the absence of any Event of Default under Section 8(a) and Section 8(f));
(C) the Parent Borrower shall be in compliance, as of any Incremental Facility
Activation Date, on a pro forma basis (including giving pro forma effect to the
applicable Incremental Facility Activation Notice (including the making of any
Incremental Term Loans and any Incremental Revolving Commitments thereunder (and
assuming, in the case of any Incremental Facility Activation Notice with respect
to Incremental Revolving Commitments that such commitments are fully drawn) and
any Permitted Acquisition made with the proceeds thereof)), with the financial
covenants set forth in Section 7.1, recomputed as of the last day of the most
recently ended fiscal quarter of the Parent Borrower for which financial
statements are available; provided that, with respect to any Incremental Term
Loans or Incremental Revolving Commitments being incurred to finance a Limited
Condition Acquisition for which the Parent Borrower has made an LCA Election,
the relevant date for such determination shall be the LCA Test Date in
accordance with Section 1.5;



--------------------------------------------------------------------------------



74


(D) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (except that any representation or warranty which is already qualified
as to materiality or by reference to Material Adverse Effect shall be true and
correct in all respects) as of the applicable Incremental Facility Activation
Date, immediately prior to and after giving effect to the applicable Incremental
Facility Activation Notice (including the making of any Incremental Term Loans
or Incremental Revolving Commitments (or Revolving Loans in respect thereof)
pursuant thereto), in each case, unless stated to relate to a specific earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects as of such earlier date; provided that, with
respect to any Incremental Term Loans or Incremental Revolving Commitments being
incurred to finance a Limited Condition Acquisition for which the Parent
Borrower has made an LCA Election, the relevant date for such determination
shall be the LCA Test Date in accordance with Section 1.5 (provided that, if
agreed by the Lenders providing such Incremental Term Loans or Incremental
Revolving Commitments, then at the written election of the Parent Borrower, the
only representations and warranties that shall be required to be true and
correct shall be those as are customarily required to be so true and correct in
an acquisition subject to limited conditionality (which representations and
warranties shall be required to be true and correct in all material respects as
of the applicable Incremental Facility Activation Date, unless stated to relate
to a specific earlier date, in which case, such representations and warranties
shall be required to be so true and correct in all material respects as of such
earlier date));
(E) the weighted average life to maturity of any Incremental Term Facility shall
be no earlier than the weighted average life to maturity of the Tranche A Term
Facility;
(F) all Incremental Term Loans and any Revolving Loans made in respect of
Incremental Revolving Commitments shall rank pari passu in right of payment and
right of security in respect of the Collateral with the Tranche A Term Loans and
the Revolving Loans;
(G) except with respect to pricing and fees or as otherwise set forth in this
Section 2.25(a), all terms of any Incremental Term Facility, if not consistent
with the applicable existing Tranche A Term Facility, shall be reasonably
satisfactory to the Administrative Agent; provided that each Incremental Term
Facility shall share ratably in any prepayments of the applicable Tranche A Term
Facility unless the Parent Borrower and the lenders in respect of such
Incremental Term Facility elect lesser payments;
(H) any Incremental Revolving Commitments and the Revolving Loans in respect
thereof shall be pursuant to the terms hereof otherwise applicable to the
Revolving Facility and such Incremental Revolving Commitments shall become
Revolving Commitments under this Agreement after giving effect to such
Incremental Facility Activation Notice;
(I) without the consent of the Administrative Agent, (x) each increase effected
pursuant to this paragraph shall be in a minimum amount of at least $20,000,000
and (y) no more than five Incremental Facility Closing Dates may be selected by
the Parent Borrower after the Third Restatement Effective Date; and
(J) no Lender shall have any obligation to participate in any increase described
in this paragraph unless it agrees to do so in its sole discretion.
(b) Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent (which consent shall
not be unreasonably withheld), elects to become a “Lender” under this Agreement
in connection with any transaction described in Section 2.25(a) shall execute a
New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit G-3, whereupon such bank, financial institution or other entity
(a



--------------------------------------------------------------------------------



75


“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.
(c) Unless otherwise agreed by the Administrative Agent, on each Incremental
Facility Closing Date with respect to the Revolving Facility, each Borrower
shall borrow Revolving Loans under the relevant increased Revolving Commitments
from each Lender participating in the relevant increase in an amount determined
by reference to the amount of each Type of Loan of such Borrower (and, in the
case of Eurocurrency Loans, of each Eurocurrency Tranche) which would then have
been outstanding from such Lender if (i) each such Type or Eurocurrency Tranche
had been borrowed or effected by such Borrower on such Incremental Facility
Closing Date and (ii) the aggregate amount of each such Type or Eurocurrency
Tranche requested to be so borrowed or effected by such Borrower had been
proportionately increased. The Eurocurrency Rate applicable to any Eurocurrency
Loan borrowed pursuant to the preceding sentence shall equal the Eurocurrency
Rate then applicable to the Eurocurrency Loans of the other Lenders in the same
Eurocurrency Tranche (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the Parent Borrower and
the relevant Lender).
(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Incremental Facility Closing Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans or Revolving
Commitments evidenced thereby. Any such amendment may be effected in writing by
the Administrative Agent and the Parent Borrower and furnished to the other
parties hereto.

2.26     Currency Fluctuations
(a) No later than 11:00 A.M. (London time) on each Calculation Date, the
Administrative Agent shall determine the Dollar Equivalent as of such
Calculation Date with respect to each applicable Foreign Currency, provided
that, upon receipt of a borrowing notice pursuant to Section 2.5(b), the
Administrative Agent shall determine the Dollar Equivalent with respect to the
relevant Foreign Currency on the related Calculation Date (it being acknowledged
and agreed that the Administrative Agent shall use such Dollar Equivalent for
the purposes of determining compliance with Section 2.4(b) with respect to such
borrowing notice). The Dollar Equivalent so determined shall become effective on
the relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Section 10.15 and any other provision expressly requiring the use of a
current Dollar Equivalent) be the Dollar Equivalent employed in converting any
amounts between Dollars and any Foreign Currency.


(b) No later than 11:00 A.M. (London time) on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of (i) the principal amounts of the Foreign Currency Loans then
outstanding (after giving effect to any Foreign Currency Loans to be made or
repaid on such date) and (ii) the L/C Obligations then outstanding in a currency
other than Dollars.
(c) The Administrative Agent shall promptly notify the Parent Borrower and the
Foreign Currency Lenders of each determination of a Dollar Equivalent hereunder.

2.27     Borrower Representative
(a) Each Additional Borrower hereby irrevocably designates and appoints the
Parent Borrower as its agent, attorney-in-fact and legal representative on its
behalf for all purposes hereunder, including delivering borrowing and conversion
notices, compliance or similar certificates; giving instructions with respect to
the disbursement of the proceeds of the Loans; paying, prepaying and



--------------------------------------------------------------------------------



76


reducing Loans, Commitments or any other amounts owing under the Loan Documents;
selecting interest rate options; giving, receiving, accepting and rejecting all
other notices, consents or other communications hereunder or under any of the
other Loan Documents; and taking all other actions (including in respect of
compliance with covenants) on behalf of such Additional Borrower under the Loan
Documents. The Parent Borrower hereby accepts such appointment. The
Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from the Parent Borrower on behalf
of any Additional Borrower as a notice or communication from such Additional
Borrower. Each warranty, covenant, agreement and undertaking made by the Parent
Borrower on behalf of any Additional Borrower shall be deemed for all purposes
to have been made by such Additional Borrower and shall be binding upon and
enforceable against such Additional Borrower to the same extent as if the same
had been made directly by such Additional Borrower. Any action, notice,
delivery, receipt, acceptance, approval, rejection or any other undertaking
under any of the Loan Documents to be made by the Parent Borrower in respect of
the Obligations of any Additional Borrower shall be deemed, where applicable, to
be made in the Parent Borrower’s capacity as representative and agent on behalf
of such Additional Borrower, and any such action, notice, delivery, receipt,
acceptance, approval, rejection or other undertaking shall be deemed for all
purposes to have been made by such Additional Borrower, and shall be binding
upon and enforceable against such Additional Borrower to the same extent as if
the same had been made directly by such Additional Borrower.


(b) Each Additional Borrower that is not an Excluded Foreign Subsidiary hereby
severally agrees to indemnify each Lender and the Administrative Agent and hold
each Lender and the Administrative Agent harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lenders and the
Administrative Agent by such Additional Borrower or by any third party
whosoever, arising from or incurred by reason of the Lenders’ or the
Administrative Agent’s relying on any instructions of the Parent Borrower on
behalf of such Additional Borrower, except that such Additional Borrower will
have no liability under this Section 2.27(b) with respect to any liability that
is found by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Lender or the Administrative Agent or
such Lender or the Administrative Agent’s material breach of this Agreement.

2.28     Funding of Borrowings
(a) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any funding of Loans that such Lender will not
make available to the Administrative Agent such Lender’s share of such Loans,
the Administrative Agent may assume that such Lender has made such share
available on such date and may, in reliance upon such assumption, make available
to the applicable Borrower a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree, and the Borrowers jointly and severally agree, to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of a
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 3. LETTERS OF CREDIT

3.1     L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to



--------------------------------------------------------------------------------



77


issue letters of credit (“Letters of Credit”) for the account of the Borrowers
or (so long as the Parent Borrower is a co-applicant with respect to any such
Letter of Credit any of its Restricted Subsidiaries (other than an Additional
Borrower)) on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations (including the
Dollar Equivalent of any L/C Obligations outstanding in any currency other than
Dollars) would exceed the L/C Commitment or, (ii) the L/C Obligations in respect
of all Letters of Credit issued by such Issuing Lender would exceed such Issuing
Lender’s Issuing Lender Commitment or (iii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars or another L/C Foreign Currency and (ii)
expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date that is five Business Days prior to the Maturity Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).
(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
(c) For the avoidance of doubt, the Letters of Credit outstanding immediately
prior to giving effect to the Third Restatement Effective Date shall continue to
be Letters of Credit outstanding hereunder immediately after giving effect to
the Third Restatement Effective Date.

3.2     Procedure for Issuance of Letter of Credit. Any Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit for its account
by delivering to the Issuing Lender at its address for notices specified herein
an Application therefor, completed to the satisfaction of the Issuing Lender,
and such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Upon receipt of any Application, the
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the applicable Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the applicable Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3     Fees and Other Charges. (a) Each Borrower will pay a fee on all
outstanding Letters of Credit requested by it at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurocurrency Loans under the
Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date. In
addition, each Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit requested by it, payable quarterly in arrears on each Fee
Payment Date after the issuance date.
(b) In addition to the foregoing fees, the Parent Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.



--------------------------------------------------------------------------------




78


3.4     L/C Participations. (a) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the applicable Borrower in accordance with the terms of this Agreement
(or in the event that any reimbursement received by the Issuing Lender shall be
required to be returned by it at any time), such L/C Participant shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, any Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
any Borrower, (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from a Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof (it being
understood that any such distribution shall be in Dollars and the Issuing Lender
shall convert any amounts received by it in a currency other than Dollars into
the Dollar Equivalent thereof for purposes of such distribution); provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5     Reimbursement Obligation of the Borrowers. If any draft is paid under
any Letter of Credit requested by a Borrower, such Borrower shall reimburse the
Issuing Lender for the amount of



--------------------------------------------------------------------------------



79


(a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 1:00 P.M., Local Time on the Business Day immediately following the
day that such Borrower receives such notice. Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in the same
currency as such draft was paid and in immediately available funds. Interest
shall be payable on any such amounts from the date on which the relevant draft
is paid until payment in full at the rate set forth in (x) until the Business
Day next succeeding the date of the relevant notice, Section 2.15(b) and (y)
thereafter, Section 2.15(c).

3.6     Obligations Absolute. Each Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that such
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of any Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrowers and shall not result in any
liability of the Issuing Lender to any Borrower.

3.7     Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower that requested such Letter of Credit of the date and amount thereof.
The responsibility of the Issuing Lender to the applicable Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

3.8     Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

3.9     Cash Collateralization. If on any date the L/C Obligations (including
the Dollar Equivalent of any L/C Obligations outstanding in a currency other
than Dollars) exceeds the L/C Commitment, then the Borrowers shall within three
Business Days after notice thereof from the Administrative Agent deposit in a
cash collateral account opened by the Administrative Agent an amount equal to
such excess plus accrued and unpaid interest thereon.

3.10     Currency Adjustments. (a) Notwithstanding anything to the contrary
contained in this Agreement, for purposes of calculating any fee in respect of
any Letter of Credit in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in a currency other than Dollars into an amount of Dollars based
upon the Dollar Equivalent.



--------------------------------------------------------------------------------



80


(b)    Notwithstanding anything to the contrary contained in this Section 3,
prior to demanding any reimbursement from the L/C Participants pursuant to
Section 3.4 in respect of any Letter of Credit denominated in a currency other
than Dollars, the Issuing Lender shall convert the Borrowers’ obligations under
Section 3.4 to reimburse the Issuing Lender in such currency into an obligation
to reimburse the Issuing Lender in Dollars. The Dollar amount of the
reimbursement obligation of the Borrowers and the L/C Participants shall be
computed by the Issuing Lender based upon the Dollar Equivalent for the day on
which such conversion occurs, as determined by the Administrative Agent in
accordance with the terms hereof.

3.10     Replacement and Resignation of an Issuing Lender. (a) An Issuing Lender
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Lender. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Lender pursuant to Section 3.3. From and after the effective
date of any such replacement, (x) the successor Issuing Lender shall have all
the rights and obligations of Issuing Lenders under this Agreement with respect
to Letters of Credit to be issued thereafter and (y) references herein to the
term “Issuing Lender” shall be deemed to refer to such successor or to any
previous Issuing Lenders, or to such successor and all previous Issuing Lenders,
as the context shall require. After the replacement of an Issuing Lender
hereunder, the replaced Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Lender under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(b)    Subject to the appointment and acceptance of a successor Issuing Lender,
any Issuing Lender may resign as an Issuing Lender at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such resigning Issuing Lender shall be replaced in accordance
with Section 3.10(a) above.

SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower hereby represents and warrants to the Administrative Agent and
each Lender that (i) as of the Third Restatement Effective Date and (ii) as of
any other date such representations and warranties must be made hereunder:

4.1     Financial Condition.
(a) The audited consolidated balance sheets of the Parent Borrower as at
December 30, 2017, and the related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from Ernst & Young,
present fairly, in all material respects, the consolidated financial condition
of the Parent Borrower and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended. The unaudited consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at the last day of each fiscal quarter
thereafter ended at least 40 days prior to the Third Restatement Effective Date
and the related unaudited consolidated statements of income and cash flows for
the three-month periods ended on such dates, present fairly, in all material
respects, the consolidated financial condition of the Parent Borrower and its
Subsidiaries as at such dates, and the consolidated results of its operations
and its consolidated cash flows for the three-month periods then ended (subject
to normal year‑end audit adjustments). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein).



--------------------------------------------------------------------------------



81


(b) As of the Third Restatement Effective Date, no Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long‑term leases or unusual forward or long‑term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are required to be reflected in
financial statements in accordance with GAAP and are not reflected in the most
recent financial statements referred to in paragraph (b). During the period from
December 30, 2017 to and including the Third Restatement Effective Date there
has been no Disposition by any Group Member of any material part of its business
or property (other than as permitted by Section 7.5(b) or otherwise in the
ordinary course of business).

4.2     No Change. Since December 30, 2017, including after giving effect to the
Transactions, there has been no development or event that has had or could
reasonably be expected to result in a Material Adverse Effect.

4.3     Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization; provided that the foregoing shall not prohibit any merger,
consolidation, Division, liquidation or dissolution permitted under Section 7.4,
(b) has all requisite power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is qualified to do business
in, and is in good standing (or, if applicable in a foreign jurisdiction, enjoys
the equivalent status under the laws of any jurisdiction of organization outside
the United States) in, every jurisdiction where such qualification is required,
and (d) is in compliance with all Requirements of Law and its Contractual
Obligations except, in each case (other than with respect to any Borrower in
connection with clause (a) above) to the extent that the failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

4.4     Power; Authorization; Enforceable Obligations. The Transactions are
within each Loan Party’s corporate powers and (i) in the case of U.S. Loan
Parties, have been duly authorized by all necessary corporate, stockholder, and
shareholder action and (ii) in the case of Foreign Loan Parties, will have been
duly authorized by all necessary corporate stockholder and shareholder action as
of the date when the first Loan is made to the applicable Additional Borrower
hereunder. As of (i) the Third Restatement Effective Date, each Loan Document
dated on or prior to the Third Restatement Effective Date and (ii) any date
after the Third Restatement Effective Date on which the representations or
warranties in this Section 4.4 are made, each Loan Document dated on or prior to
such date, has, in each case, been duly executed and delivered by each Loan
Party party thereto and, assuming due execution and delivery by all parties
other than the Loan Parties, constitutes a legal, valid and binding obligation
of each Loan Party party thereto, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

4.5     No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and (b)
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents), except to the extent such violation or Lien, could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

4.6     Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Parent Borrower, threatened



--------------------------------------------------------------------------------



82


against or affecting the Parent Borrower or any of its Restricted Subsidiaries
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) as of the Third Restatement
Effective Date, that involve this Agreement.

4.7     No Default. No Default or Event of Default has occurred and is
continuing.

4.8     Ownership of Property; Liens. Each of the Parent Borrower and its
Restricted Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to its business, except where such
failure to have good title or valid leasehold interests could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. None of the assets or rights of the Parent Borrower or any of its
Restricted Subsidiaries is subject to any Lien other than Liens permitted under
Section 7.3.

4.9     Intellectual Property. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, each
Group Member owns, licenses or otherwise possesses the right to use all
Intellectual Property necessary for the conduct of its business as currently
conducted. Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, no material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property owned by any Group Member, nor does the Parent Borrower know of any
valid basis for any such claim. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, the
use of Intellectual Property by each Group Member does not infringe on the
Intellectual Property rights of any Person in any material respect.

4.10     Taxes. Except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, each Group Member has
filed or caused to be filed all Federal, state and other Tax returns that are
required to be filed and has paid all Taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other Taxes imposed on it or any of its property by any Governmental Authority
to the extent such Taxes have become due and payable (other than any the amount
or validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no Tax Lien has been filed,
and, to the knowledge of the Parent Borrower, no claim is being asserted, with
respect to any such Tax that could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

4.11     Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Parent
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U‑1, as applicable, referred to in Regulation U.

4.12     Labor Matters. Except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Parent Borrower, threatened; (b) hours worked by and payment
made to employees of each Group Member have not been in violation of the Fair
Labor Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all



--------------------------------------------------------------------------------



83


payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member to the extent required by GAAP.

4.13     ERISA. Except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect: (a) each Group Member and
each of their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans or Foreign
Plans and the regulations and published interpretations thereunder; and (b) no
ERISA Event or Foreign Plan Event has occurred or is reasonably expected to
occur. Except as set forth on Schedule 4.13, the present value of all
accumulated benefit obligations under each Pension Plan (based on the
assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Pension Plan allocable to such accrued benefits by an amount
that could reasonably be expected to have a Material Adverse Effect, and the
present value of all accumulated benefit obligations of all underfunded Pension
Plans (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation-Retirement Benefits) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Pension Plans by an amount
that could reasonably be expected to have a Material Adverse Effect.

4.14     Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

4.15     Subsidiaries. As of the Third Restatement Effective Date, (a) Schedule
4.15(a)(i) sets forth the name and jurisdiction of incorporation of each
Restricted Subsidiary and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party and Schedule 4.15(a)(ii) sets
forth the name and jurisdiction of each Unrestricted Subsidiary and each
Permitted Joint Venture and, as to each such Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party and (b) other than as set forth
on Schedule 4.15(b), there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of the Parent Borrower or any Restricted
Subsidiary, except as created by the Loan Documents.

4.16     Use of Proceeds. The proceeds of the Term Loans and Revolving Loans
made on the Third Restatement Effective Date shall be used to satisfy the
condition set forth in Section 5.2(a) and to pay related fees and expenses. The
proceeds of the Revolving Loans, the Swingline Loans and the Letters of Credit
after the Third Restatement Effective Date shall be used for general corporate
purposes. The proceeds of any Incremental Term Loans and Revolving Loans made in
respect of any Incremental Revolving Commitments shall be used for general
corporate purposes.

4.17     Environmental Matters. Except as, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect:
(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;
(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group



--------------------------------------------------------------------------------



84


Member (the “Business”), nor does the Parent Borrower have knowledge or reason
to believe that any such notice will be received or is being threatened;
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Parent Borrower, threatened, under any Environmental
Law to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18     Accuracy of Information, etc. No statement or information, other than
projections, pro forma financial statements, forward-looking statements,
estimates with respect to future performance and information of a general
economic or industry specific nature, contained in this Agreement, any other
Loan Document, the Confidential Information Memorandum or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum (as
supplemented), as of the date thereof), any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein, taken as a whole, not misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements thereto). The projections, pro forma financial information,
forward-looking statements and estimates with respect to future performance
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Parent Borrower to be reasonable
at the time made, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the Third Restatement Effective Date, all information in
any Beneficial Ownership Certification delivered hereunder is true and correct
in all material respects.

4.19     Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable



--------------------------------------------------------------------------------



85


security interest in the Collateral described therein and proceeds thereof. In
the case of the Pledged Stock, when stock certificates representing such Pledged
Stock are delivered to the Administrative Agent (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.19(a) in appropriate form
are filed in the offices specified on Schedule 4.19(a), the Administrative Agent
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the U.S. Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case to the extent security interests in such
Collateral can be perfected by delivery of such Pledged Stock or the filing of
financing statements (and without, for the avoidance of doubt, perfection
requirements with respect to Deposit Accounts or Securities Accounts), as
applicable, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3).
(b)     Schedule 1.1B lists, as of the Third Restatement Effective Date, each
parcel of owned real property located in the United States and held by the
Parent Borrower or any of its Restricted Subsidiaries that is a U.S. Loan Party
that has an assessed taxable value in excess of $10,000,000.
(c)     Each of the Mortgages, as amended by the applicable Mortgage Amendment
(if any), from and after the execution, delivery and, if applicable, appropriate
filing thereof, will be effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
applicable Mortgage (or in respect of any Mortgage in existence as of the Third
Restatement Effective Date, the applicable Mortgage Amendment) is filed in the
applicable office specified on Schedule 4.19(b), each such Mortgage shall
constitute (or continue to constitute, as applicable) a fully perfected Lien on,
and security interest in, all right, title and interest of the U.S. Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), of first priority, subject
only to Liens permitted by Section 7.3.

4.20     Solvency. The Parent Borrower and the Loan Parties are, on a
consolidated basis, and after giving effect to the Transactions and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith, Solvent.

4.21     Certain Documents. As of any date, the Parent Borrower has delivered to
the Administrative Agent a complete and correct copy of the Senior Unsecured
Debt Agreement entered into prior to such date, including any amendments,
supplements or modifications with respect to any of the foregoing.

4.22     OFAC; Anti-Money Laundering; Patriot Act. (a) No Group Member is (i) a
Person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Party and Prohibiting Transactions With Persons Who Commit, Threaten to Commit,
or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a Person who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such Person in any manner violative of such
Section 2, or (iii) a Person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended. 



--------------------------------------------------------------------------------



86


(c) Each Group Member is in compliance, in all material respects, with the
Patriot Act.
(d) The Parent Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Parent Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Parent Borrower, any Subsidiary or to the knowledge of the Parent
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Parent Borrower, any agent of the
Parent Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Loan or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

4.23     Centre of Main Interest of the Dutch Borrower. In respect of the Dutch
Borrower and for the purposes of Regulation (EU) No 2015/848 of the European
Parliament and of the Council of the European Union of 20 May 2015 on insolvency
proceedings (recast) (the “Regulation”), its centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in the Netherlands.

4.24     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.



SECTION 5. CONDITIONS PRECEDENT

5.1     Conditions to Each Extension of Credit On or After the Third Restatement
Effective Date. The agreement of each Lender to make any extension of credit
requested to be made by it on any date on or after the Third Restatement
Effective Date (except as such conditions may be limited as described in Section
1.5) is subject to the satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except that any representation or
warranty which is already qualified as to materiality or by reference to
Material Adverse Effect shall be true and correct in all respects) on and as of
such date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(c)    Additional Borrower. If such extension of credit is the first extension
of credit requested by an Additional Borrower, the conditions contained in
Section 5.1(a) above with respect to such Additional Borrower and Section 5.3
have been satisfied with respect to such Additional Borrower.
Each borrowing by and issuance of a Letter of Credit on behalf of a Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.1 have been satisfied.




--------------------------------------------------------------------------------




87


5.2     Conditions to the Third Restatement Effective Date. The agreement of
each Lender to make the initial extensions of credit requested to be made by it
on the Third Restatement Effective Date is subject to the satisfaction, prior to
or concurrently with the making of such extension of credit on the Third
Restatement Effective Date, of the following conditions precedent:
(a) Agreement. The Administrative Agent shall have received (i) this Agreement,
executed and delivered by the Administrative Agent, each Borrower, each Term
Lender and each Revolving Lender listed on Schedule 1.1A (it being understood
that a signature page to the 2018 Replacement Facility Amendment shall be deemed
execution of this Agreement) and (ii) all Existing Term Loans shall have been
replaced with Term Loans hereunder and all Existing Revolving Commitments and
Existing Revolving Loans shall have been replaced with Revolving Commitments and
Revolving Loans hereunder (and in each case all accrued interest on the Existing
Term Loans, Existing Revolving Commitments and Existing Revolving Loans and
other amounts outstanding in respect thereof shall have been paid in full).
(b) Fees. The Lenders and the Agents shall have received all fees required to be
paid by the Parent Borrower as of the Third Restatement Effective Date as set
forth in a writing signed by the Parent Borrower, and reimbursement for all
expenses required to be reimbursed by the Parent Borrower as of the Third
Restatement Effective Date as set forth in a writing signed by the Parent
Borrower for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Third Restatement Effective
Date, and all interest, fees, expenses and other amounts due under the Existing
Credit Agreement shall have been paid.
(c) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Third Restatement Effective Date, substantially in
the form of Exhibit C, with appropriate insertions and attachments, including
the certificate of incorporation (or equivalent) of each Loan Party certified by
the relevant authority of the jurisdiction of incorporation of such Loan Party
(in each case, to the extent applicable in such jurisdiction of incorporation),
and (ii) a good standing certificate (or equivalent) for each Loan Party from
its jurisdiction of incorporation (in each case, to the extent applicable in
such jurisdiction of incorporation and, with respect to any Foreign Loan Party,
to the extent customary in the applicable jurisdiction of incorporation).
(d) Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of (a) Gibson, Dunn & Crutcher LLP with respect to certain matters
relating to the Parent Borrower and certain other Loan Parties in form and
substance reasonably satisfactory to the Administrative Agent, (b) McCarthy
Tétrault LLP with respect to certain matters relating to the Canadian Borrower
in form and substance reasonably satisfactory to the Administrative Agent, (c)
Greenberg Traurig, LLP with respect to certain matters relating to the Dutch
Borrower in form and substance reasonably satisfactory to the Administrative
Agent, (d) Gibson, Dunn & Crutcher UK LLP with respect to certain matters
relating to the U.K. Borrower in form and substance reasonably satisfactory to
the Administrative Agent and (e) Murtha Cullina LLP and Barnes & Thornburg LLP
with respect to certain matters relating to the other Loan Parties in form and
substance reasonably satisfactory to the Administrative Agent.
(e) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and



--------------------------------------------------------------------------------



88


Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
(f) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein
with respect to the U.S. Loan Parties, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall be in proper form for filing, registration or recordation.
(g) Flood Insurance. With respect to each Mortgaged Property as of the Third
Restatement Effective Date that is located in a special flood hazard area, to
the extent required by Regulation H of the Board, the Parent Borrower shall have
delivered to the Administrative Agent (A) a policy of flood insurance that (1)
covers any parcel of improved real property that is encumbered by such Mortgage
and is located in a special flood hazard area, (2) is written in an amount that
is reasonably satisfactory to the Administrative Agent and (3) has a term ending
not later than the maturity of the Indebtedness secured by such Mortgage and (B)
confirmation that the Parent Borrower has received the notice required pursuant
to Section 208.25(i) of Regulation H of the Board.
(h) Projections. The Parent Borrower shall have delivered to the Administrative
Agent satisfactory annual projections for the Parent Borrower and its
consolidated Subsidiaries through 2023.
(i) Amended and Restated Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) the Guarantee and Collateral Agreement, executed
and delivered by the Parent Borrower and each other U.S. Loan Party as of the
Third Restatement Effective Date and (ii) an Acknowledgement and Consent in the
form attached to the Guarantee and Collateral Agreement, executed and delivered
by each Issuer (as defined therein), if any, that is not a Loan Party.
(j) Know Your Customer Information. The Administrative Agent shall have
received, at least three Business Days prior to the Third Restatement Effective
Date, all documentation and other information about the Loan Parties as has been
reasonably requested in writing at least 10 days prior to the Third Restatement
Effective Date by the Administrative Agent, in each case as the Administrative
Agent reasonably determines is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and AML Legislation and, to the extent any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, such Borrower shall have delivered to each Lender so requesting a
Beneficial Ownership Certification in relation to such Borrower.
For the purpose of determining compliance with the conditions specified in this
Section 5.2, each Lender that has signed this Agreement or the 2018 Replacement
Facility Amendment shall be deemed to have accepted, and to be satisfied with,
each document or other matter required under this Section 5.2 unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Third Restatement Effective Date specifying its objection
thereto.

5.3     Conditions to Initial Extension of Credit to Each Additional Borrower.
The agreement of each Revolving Lender or Issuing Lender to make any Loans or
issue any Letters of Credit to any Additional Borrower is subject to the
satisfaction of the following conditions precedent:



--------------------------------------------------------------------------------



89


(a) Foreign Guarantee Agreement. In respect of any Additional Borrower that is a
Foreign Subsidiary, the Administrative Agent shall have received the Foreign
Guarantee Agreement (or a joinder in respect thereof), executed and delivered by
such Additional Borrower.
(b) Guarantee and Collateral Agreement. In respect of any Additional Borrower
that is a Domestic Subsidiary, such Additional Borrower shall have become party
to the Guarantee and Collateral Agreement.
(c) Joinder Agreement. The Administrative Agent shall have received an
Additional Borrower Joinder Agreement, substantially in the form of Exhibit J-1
or J-2, as applicable, executed and delivered by such Additional Borrower and
the Parent Borrower.
(d) Foreign Security Documents. In respect of any Additional Borrower that is a
Foreign Subsidiary, the Administrative Agent shall have received security
documents in form and substance reasonably satisfactory to the Administrative
Agent granting a Lien on property of such Additional Borrower as set forth in
such security documents and subject to applicable law to secure the Obligations
of the Additional Borrowers that are Foreign Subsidiaries. Notwithstanding the
foregoing, no such foreign security documents shall be required to be governed
by the law of any jurisdiction other than the jurisdiction in which the
applicable Additional Borrower is organized; provided that, if such Additional
Borrower is organized under the laws of any jurisdiction of Canada, the
Administrative Agent may require foreign security documents governed by the laws
of any Province of Canada (including the Province of Quebec, if applicable) (i)
in which such Additional Borrower maintains tangible property or (ii) which
governs a monetary claim (as defined in Article 2713.1 and following of the
Civil Code of Québec).
(e) Legal Opinion. The Administrative Agent shall have received an opinion of
counsel for such Additional Borrower reasonably acceptable to the Administrative
Agent, covering such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request.
(f) Other Documents. The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Additional Borrower, the authorization of the transactions contemplated hereby
relating to such Additional Borrower and any other legal matters relating to
such Additional Borrower, all in form and substance reasonably satisfactory to
the Administrative Agent, including (i) a certificate of such Additional
Borrower substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the certificate of incorporation (or equivalent) of such
Additional Borrower certified by the relevant authority of the jurisdiction of
incorporation (or equivalent) of such Additional Borrower (in each case, to the
extent applicable in such jurisdiction of incorporation), and (ii) a long form
good standing certificate (or equivalent) for such Additional Borrower from its
jurisdiction of incorporation (in each case, to the extent applicable in such
jurisdiction of incorporation).
(g) Know Your Customer Information. The Administrative Agent and each Lender
shall have received all documentation and other information about such
Additional Borrower as has been reasonably requested in writing by the
Administrative Agent as the Administrative Agent reasonably determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and AML
Legislation.



--------------------------------------------------------------------------------



90


(h) Additional Representations and Warranties. Unless otherwise agreed by the
Administrative Agent, the following representations and warranties shall be true
and correct on and as of such date:
(i) Pari Passu. Subject to applicable Requirements of Law, the obligations of
such Additional Borrower under this Agreement, when executed and delivered by
such Additional Borrower, will rank at least pari passu on a contractual basis
with all unsecured Indebtedness of such Additional Borrower.
(ii) No Immunities, etc. Such Additional Borrower is subject to civil and
commercial law with respect to its obligations under this Agreement and any
Note, and the execution, delivery and performance by such Additional Borrower of
this Agreement constitute and will constitute private and commercial acts and
not public or governmental acts. Neither such Additional Borrower nor any of its
property, whether or not held for its own account, has any immunity (sovereign
or other similar immunity) from any suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or other similar immunity) under laws of the jurisdiction
in which such Additional Borrower is organized and existing in respect of its
obligations under this Agreement or any Note. To the extent permitted by
applicable law, such Additional Borrower has waived, and hereby does waive,
every immunity (sovereign or otherwise) to which it or any of its properties
would otherwise be entitled from any legal action, suit or proceeding, from
jurisdiction of any court and from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) under the laws of the jurisdiction
in which such Additional Borrower is organized and existing in respect of its
obligations under this Agreement and any Note. The waiver by such Additional
Borrower described in the immediately preceding sentence is the legal, valid and
binding obligation of such Additional Borrower, subject to customary
qualifications and limitations.
(iii) No Recordation Necessary. This Agreement and each Note, if any, is in
proper legal form under the law of the jurisdiction in which such Additional
Borrower is organized and existing for the enforcement hereof or thereof against
such Additional Borrower under the law of such jurisdiction, and to ensure the
legality, validity, enforceability or admissibility in evidence of this
Agreement and any such Note, subject to customary qualifications and
limitations. It is not necessary to ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement and any such Note
that this Agreement, any Note or any other document be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Additional Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
this Agreement, any Note or any other document, except (x) for any such filing,
registration or recording, or execution or notarization or payment of any
registration charge or stamp or similar tax as has been made or is not required
to be made until this Agreement, any Note or any other document is sought to be
enforced or that is required to perfect the grant of any security or is
otherwise required pursuant to the Loan Documents and (y) for any charge or tax
as has been timely paid.
(iv) Exchange Controls. The execution, delivery and performance by such
Additional Borrower of this Agreement, any Note or the other Loan Documents is,
under



--------------------------------------------------------------------------------



91


applicable foreign exchange control regulations of the jurisdiction in which
such Additional Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided any
notification or authorization described in immediately preceding clause (ii)
shall be made or obtained as soon as is reasonably practicable).
(i) Dutch Works Council Act. Solely in the case of the Dutch Borrower, the Dutch
Borrower shall have received a positive advice of the works council of the Dutch
Borrower pursuant to Article 25 of the Dutch Works Council Act.

SECTION 6. AFFIRMATIVE COVENANTS
The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount
(other than contingent indemnification obligations) is owing to any Lender or
the Administrative Agent hereunder, the Parent Borrower shall and shall cause
each of its Restricted Subsidiaries to:

6.1     Financial Statements. Furnish to the Administrative Agent (for
distribution to the Lenders):
(a)    as soon as available, but in any event within the later of (i) 90 days
after the end of each fiscal year of the Parent Borrower and (ii) the date of
required delivery to the SEC after giving effect to any permitted extensions of
time (but in any event no later than 105 days after the end of each fiscal year
of the Parent Borrower), (x) a copy of the audited consolidated balance sheet of
the Parent Borrower and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income, stockholders’ equity
and cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception (other than with respect to, or resulting solely from
an upcoming maturity date under any Facility occurring within one year from the
time such opinion is delivered), or qualification arising out of the scope of
the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing and (y) a detailed reconciliation,
reflecting such financial information for the Parent Borrower and the Restricted
Subsidiaries for the applicable period, on the one hand, and the Parent Borrower
and the Subsidiaries for the applicable period, on the other hand, and
reflecting adjustments necessary to eliminate the accounts of (a) Unrestricted
Subsidiaries (if any) and (b) Permitted Joint Ventures that were consolidated
into the accounts of Parent Borrower and the Restricted Subsidiaries (if any),
other than Specified Permitted Joint Ventures (if any), in each case of clauses
(a) and (b), that would be Significant Subsidiaries if they were Restricted
Subsidiaries, from such consolidated financial statements, prepared in
accordance with GAAP and in form reasonably satisfactory to the Administrative
Agent; and
(b)    as soon as available, but in any event not later than the later of (i) 45
days after the end of each of the first three quarterly periods of each fiscal
year of the Parent Borrower and (ii) the date of required delivery to the SEC
after giving effect to any permitted extensions of time (but in any event no
later than 50 days after the end of each of the first three quarterly periods of
each fiscal year of the Parent Borrower), (x) the unaudited consolidated balance
sheet of the Parent Borrower and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all



--------------------------------------------------------------------------------



92


material respects (subject to normal year‑end audit adjustments and the absence
of footnotes) and (y) a detailed reconciliation, reflecting such financial
information for the Parent Borrower and the Restricted Subsidiaries for the
applicable period, on the one hand, and the Parent Borrower and the Subsidiaries
for the applicable period, on the other hand, and reflecting adjustments
necessary to eliminate the accounts of (a) Unrestricted Subsidiaries (if any)
and (b) Permitted Joint Ventures that were consolidated into the accounts of
Parent Borrower and the Restricted Subsidiaries (if any), other than Specified
Permitted Joint Ventures (if any), in each case of clauses (a) and (b), that
would be Significant Subsidiaries if they were Restricted Subsidiaries, from
such consolidated financial statements, prepared in accordance with GAAP and in
form reasonably satisfactory to the Administrative Agent.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be)
consistently throughout the periods reflected therein and with prior periods.
Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the Parent Borrower’s website at
http://www.wolverineworldwide.com. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. Any notice or other
communication delivered pursuant to this ‎Section 6,1, or otherwise pursuant to
this Agreement, shall be deemed to contain material non-public information
within the meaning of the federal securities laws unless (i) expressly marked by
the Parent Borrower as “PUBLIC”, (ii) such notice or communication consists of
copies of the Parent Borrower’s public filings with the SEC or (iii) such notice
or communication has been posted on the Parent Borrower’s website on the
Internet at http://www.wolverineworldwide.com, and, accordingly, the Parent
Borrower hereby authorizes the Administrative Agent to make such documents,
financial statements, notices or communications, along with the Loan Documents,
available to Public-Siders. The Borrower will not request that any other
material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws.

6.2     Certificates; Other Information. Furnish to the Administrative Agent
(for distribution to the Lenders) (or, in the case of clause (g), to the
relevant Lender):
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
pursuant to Section 7.1, except as specified in such certificate;
(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Parent Borrower,
as the case may be, and



--------------------------------------------------------------------------------



93


(y) to the extent not previously disclosed to the Administrative Agent, (1) a
description of any change in the jurisdiction of organization of any Loan Party,
(2) a list of any registered or applied for Intellectual Property acquired by
any Loan Party and (3) a description of any Person that has become a Group
Member, in each case since the date of the most recent report delivered pursuant
to this clause (y) (or, in the case of the first such report so delivered, since
the Third Restatement Effective Date);
(c)    as soon as available, and in any event no later than 90 days after the
end of each fiscal year of the Parent Borrower, a detailed consolidated budget
for the following fiscal year (including a projected consolidated balance sheet
of the Parent Borrower and its Subsidiaries as of the end of the following
fiscal year, the related consolidated statements of projected cash flow and
projected income and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;
(d)    no later than five Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Senior Unsecured Debt
Agreement;
(e)    within five days after the same are sent, copies of all financial
statements and reports that the Parent Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all financial statements and reports that
the Parent Borrower may make to, or file with, the SEC or any national
securities exchange;
(f)     promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) or 101(l) of ERISA that any Group Member or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided,
that if the relevant Group Members or ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plans, then, upon reasonable request of the Administrative Agent,
such Group Member or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Parent Borrower
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and
(g)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request, including such financial information
as may be reasonably requested concerning Permitted Joint Ventures and such
information and documentation as may reasonably be requested by the
Administrative Agent or any Lender from time to time for purposes of compliance
by the Administrative Agent or such Lender with applicable laws (including
without limitation the USA Patriot Act, the Financial Crimes Enforcement Network
of the U.S. Department of the Treasury, the Beneficial Ownership Regulation and
other “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act), and any policy or procedure implemented by the
Administrative Agent or such Lender to comply therewith.
Information required to be delivered pursuant to this Section 6.2 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been



--------------------------------------------------------------------------------



94


granted access or such reports shall be available on the website of the SEC at
http://www.sec.gov or on the Parent Borrower’s website at
http://www.wolverineworldwide.com. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.



6.3     Payment of Taxes. Pay its Tax liabilities, that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Parent Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.

6.4     Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in each case (other than with respect to
any Borrower in connection with clause (a)(i) above) to the extent that failure
to do so could not reasonably be expected to result in a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

6.5     Maintenance of Property; Insurance. (a) Except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition (except for disposition of assets permitted under this Agreement and
ordinary wear and tear) and (b) maintain with financially sound and reputable
insurance companies insurance in such amounts and against such risks (but
including in any event public liability, product liability and business
interruption) as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations
(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then Parent Borrower will (i)
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws, (ii) cooperate with the Administrative Agent and the Flood Designated
Lender and provide information reasonably required by the Administrative Agent
and the Flood Designated Lender to comply with the Flood Insurance Laws and
(iii) promptly deliver to the Administrative Agent and the Flood Designated
Lender evidence of such compliance in form and substance reasonably acceptable
to the Administrative Agent and the Flood Designated Lender, including, without
limitation, evidence of annual renewals of such insurance.

6.6     Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries (i) that are full, true and
correct in all material respects and (ii) are in conformity in all material
respects with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent, upon reasonable prior notice during
normal business hours, to visit and inspect any of its properties and examine
and make abstracts from any of its books and records (other than, in each case,
any privileged materials) at any reasonable time and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants (it being understood that, in the case of any such
meetings or advice from such independent accountants, the Parent Borrower shall
be deemed to



--------------------------------------------------------------------------------



95


have satisfied its obligations under this Section 6.6 to the extent that it has
used commercially reasonable efforts to cause its independent accountants to
participate in any such meeting).

6.7     Notices. Promptly give notice to the Administrative Agent (for delivery
to the Lenders) of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case could reasonably be expected to result in a Material Adverse Effect;
(c)     any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
(d)    the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $5,000,000, as
soon as possible and in any event within 10 days after the Parent Borrower knows
thereof; and
(e)    any development or event that has had or could reasonably be expected to
result in a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8     Environmental Laws. (a) Comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.
(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, other than such orders and directives as to which an appeal has been
timely and properly taken in good faith.
(c) Any breach of any covenant in this Section 6.8 by the Parent Borrower or any
Subsidiary in the observance or performance of its obligations contained in
Section 6.8(a) or (b) shall not be deemed to be a default or an Event of Default
as specified in Section 8(d) so long as (i) such breach, individually or in the
aggregate with all other breaches in respect of Section 6.8(a) or (b), could not
reasonably be expected to result in a Material Adverse Effect and (ii) the
Parent Borrower undertakes a prompt response that is diligently pursued,
consistent with principles of prudent environmental management and all
applicable Environmental Laws, to any facts, conditions, events or circumstances
that what would otherwise be a breach of any covenant in this Section 6.8.



--------------------------------------------------------------------------------




96


6.9     Additional Collateral, etc. (a)     With respect to any property
acquired after the Third Restatement Effective Date by any U.S. Loan Party
(other than (x) Excluded Collateral, (y) any property described in paragraph
(b), (c) or (d) below and (z) any property subject to a Lien expressly permitted
by Section 7.3(c)) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, within 30 days after the
acquisition thereof (subject to extension by the Administrative Agent in its
sole discretion) (i) execute and deliver to the Administrative Agent such
amendments or supplements to the Guarantee and Collateral Agreement or such
other documents as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including (if applicable) the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.
(b) With respect to any fee interest in any real property having an assessed
taxable value of at least $10,000,000 acquired after the Third Restatement
Effective Date by any U.S. Loan Party (other than any such real property subject
to a Lien expressly permitted by Section 7.3(c) and other than any Excluded
Collateral), within 60 days after the acquisition thereof (subject to extension
by the Administrative Agent in its sole discretion) (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Secured Parties with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such lesser amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) deliver to the
Administrative Agent (A) a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Parent
Borrower or the applicable U.S. Loan Party in the event any such property is
located in a special flood hazard area) and (B) evidence of flood insurance as
required by this Agreement, (iv) deliver to the Administrative Agent a copy of
all material documents affecting such Mortgaged Property and (v) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(c) With respect to any new Restricted Subsidiary (other than an Excluded
Foreign Subsidiary or an Immaterial Subsidiary) created or acquired after the
Third Restatement Effective Date directly by any U.S. Loan Party (which, for the
purposes of this paragraph (c), shall include any such existing Subsidiary
created or acquired after the Third Restatement Effective Date directly by any
U.S. Loan Party that ceases to be an Excluded Foreign Subsidiary, an Immaterial
Subsidiary, an Unrestricted Subsidiary or a Permitted Joint Venture), within 30
days after the creation or acquisition of such Subsidiary (subject to extension
by the Administrative Agent in its sole discretion and, to the extent such
Subsidiary is formed in contemplation of a Limited Condition Acquisition, within
30 days of the consummation of such Limited Condition Acquisition) (i) execute
and deliver to the Administrative Agent such supplements or amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any U.S. Loan Party (provided that in no
event shall Excluded Collateral be required to be so pledged), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock
(excluding any such certificates representing Excluded Collateral), together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) solely in the case of any such



--------------------------------------------------------------------------------



97


Subsidiary that is a Wholly-Owned Subsidiary, cause such new Subsidiary (other
than an Excluded Foreign Subsidiary or an Immaterial Subsidiary) (A) to become a
party to the Guarantee and Collateral Agreement, (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Lenders a perfected first priority (subject to Liens permitted under Section
7.3) security interest in the Collateral (excluding Excluded Collateral)
described in the Guarantee and Collateral Agreement with respect to such new
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent and (C)
to deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Third Restatement Effective Date by any U.S. Loan Party, within 30
days after the creation or acquisition thereof (subject to extension by the
Administrative Agent in its sole discretion and, to the extent such Subsidiary
is formed in contemplation of a Limited Condition Acquisition, within 30 days of
the consummation of such Limited Condition Acquisition) (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any such U.S. Loan Party (provided that in no event shall more than 65%
of the total outstanding voting Capital Stock of any such new Subsidiary or any
Excluded Collateral be required to be so pledged and, provided further, that,
for the avoidance of doubt, no Capital Stock of any such new Subsidiary that is
owned directly or indirectly by a CFC shall be required to be so pledged (unless
such CFC shall have elected to become a Subsidiary Guarantor pursuant to the
proviso of the definition thereof)), (ii) deliver to the Administrative Agent
the certificates representing such Capital Stock (excluding any such
certificates representing Excluded Collateral), together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant U.S. Loan Party, and take such other action as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
Notwithstanding the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any real property acquired by any U.S. Loan Party after
the Third Restatement Effective Date until (1) the date that occurs 45 days
after the Administrative Agent has delivered to the Lenders (which may be
delivered electronically) the following documents in respect of such real
property: (i) a completed flood hazard determination from a third party vendor;
(ii) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable U.S. Loan Party of that fact and (if applicable)
notification to the applicable U.S. Loan Party that flood insurance coverage is
not available and (B) evidence of the receipt by the applicable U.S. Loan Party
of such notice; and (iii) if such notice is required to be provided to the
applicable U.S. Loan Party and flood insurance is available in the community in
which such real property is located, evidence of required flood insurance and
(2) the Administrative Agent shall have received written confirmation from the
Flood Designated Lender that flood insurance due diligence and flood insurance
compliance has been completed by the Flood Designated Lender (such written
confirmation not to be unreasonably conditioned, withheld or delayed).

6.10     Post-Closing Covenants. To the extent that the requirements of Section
6.10(a) are not satisfied on the Third Restatement Effective Date, they shall be
satisfied within sixty 60 days (or



--------------------------------------------------------------------------------



98


such longer period as the Administrative Agent may agree to in its sole
discretion) after the Third Restatement Effective Date:
(a) Mortgages Amendments, etc. With respect to each Mortgage encumbering each
Mortgaged Property owned or leased by the Parent Borrower or a Subsidiary
Guarantor as of the Third Restatement Effective Date, the Parent Borrower shall
have delivered to the Administrative Agent (i) an amendment thereof (each, a
“Mortgage Amendment”), setting forth such changes as are reasonably necessary to
reflect that the lien securing the Obligations on the Third Restatement
Effective Date encumbers such Mortgaged Property and to further grant, preserve,
protect and perfect the validity and priority of the security interest thereby
created and perfected, (ii) a datedown/modification endorsement or re-issued
policy with respect to each policy of title insurance insuring the interest of
the mortgagee with respect to each such Mortgage and (iii) an opinion of local
counsel as to the recordability of the applicable Mortgage Amendment and
enforceability under the applicable local law of the applicable Mortgage, as
modified by the applicable Mortgage Amendment, and such other matters as may be
reasonably requested by the Administrative Agent, each of the foregoing
reasonably satisfactory to the Administrative Agent.

6.11     Designation of Subsidiaries. (a) The Parent Borrower may at any time
designate any (x) Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary or (y) Subsidiary or other
Person as to which the Parent Borrower or any Restricted Subsidiary is party to
a joint venture agreement as a Permitted Joint Venture; provided that (i)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, (ii) no Subsidiary may be designated as
an Unrestricted Subsidiary if it has Indebtedness with recourse to any Group
Member, (iii) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary, (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary if such Subsidiary is
a Person with respect to which any Group Member has any direct or indirect
obligation to make capital contributions or to maintain such Subsidiary’s
financial condition, (v) after giving effect to such designation, the Parent
Borrower is in compliance with the financial covenants set forth in Section 7.1
for the most recently ended Reference Period for which financial statements have
been delivered pursuant to Section 6.1, on a pro forma basis, giving effect to
the respective designation (as well as all other designations of Unrestricted
Subsidiaries or Permitted Joint Ventures and Restricted Subsidiaries consummated
during the most recently ended Reference Period for which financial statements
have been delivered pursuant to Section 6.1), (vi) no Subsidiary may be
designated an Unrestricted Subsidiary if, after giving effect to such
designation, Unrestricted Subsidiaries have, in the aggregate, (x) at the last
day of the Reference Period most recently ended, total assets equal to or
greater than 10.0% of the Consolidated Total Assets of the Parent Borrower and
its Subsidiaries at such date of designation or (y) revenues during such
Reference Period equal to or greater than 10.0% of the consolidated revenues of
the Parent Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP and (vii) no Borrower may be designated as an
Unrestricted Subsidiary or a Permitted Joint Venture.
(b) The designation of any Subsidiary as an Unrestricted Subsidiary or Permitted
Joint Venture shall constitute an Investment by the Parent Borrower therein, at
the date of designation in an amount equal to the fair market value of the
Parent Borrower’s investment therein as determined in good faith by the board of
directors of the Parent Borrower. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall, at the time of such designation, constitute
the incurrence of any Indebtedness or Liens of such Subsidiary existing at such
time. Upon a redesignation of any Subsidiary as a Restricted Subsidiary, the
Investments of the Parent Borrower in Unrestricted Subsidiaries shall be reduced
by the fair market value of the Parent Borrower’s Investment in such Subsidiary
at the time of such redesignation (as determined in good faith by the board of
directors of the Parent Borrower) (it being understood that such reduction shall
not exceed the Parent Borrower’s initial Investment in such



--------------------------------------------------------------------------------



99


Subsidiary, less returns on such Investment received by the Parent Borrower).
Any property transferred to or from an Unrestricted Subsidiary or Permitted
Joint Venture shall be valued at its fair market value at the time of such
transfer, in each case as determined in good faith by the board of directors of
the Parent Borrower.
(c) If, as of the last day of any Reference Period ended after the Third
Restatement Effective Date, Unrestricted Subsidiaries have, in the aggregate,
(i) total assets at such day equal to or greater than 10.0% of the Consolidated
Total Assets of the Parent Borrower and its Subsidiaries at such date or (ii)
revenues during such Reference Period equal to or greater than 10.0% of the
consolidated revenues of the Parent Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP, then the Parent
Borrower shall, no later than five Business Days subsequent to the date on which
financial statements for such fiscal period are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Unrestricted Subsidiaries as Restricted Subsidiaries in accordance with Section
6.11(a) such that, following such designation(s), Unrestricted Subsidiaries
have, in the aggregate (i) total assets at the last day of such Reference Period
of less than 10.0% of the Consolidated Total Assets of the Parent Borrower and
its Subsidiaries at such date and (ii) total revenues during such Reference
Period of less than 10.0% of the consolidated revenues of the Parent Borrower
and its Subsidiaries for such period, in each case determined in accordance with
GAAP.
(d) The Parent Borrower may at any time designate any Permitted Joint Venture as
a Specified Permitted Joint Venture or any Specified Permitted Joint Venture as
a Permitted Joint Venture; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) after giving effect to such designation, the Parent Borrower is
in compliance with the financial covenants set forth in Section 7.1 for the most
recently ended Reference Period for which financial statements have been
delivered pursuant to Section 6.1, on a pro forma basis, giving effect to the
respective designation (as well as all other designations of Permitted Joint
Ventures and Specified Permitted Joint Ventures consummated during the most
recently ended Reference Period for which financial statements have been
delivered pursuant to Section 6.1), (iii) no Permitted Joint Venture may be
designated as a Specified Permitted Joint Venture if it was previously
designated as a Specified Permitted Joint Venture, and (iv) the Parent Borrower,
in its sole discretion, shall have delivered a written notice to the
Administrative Agent attaching a certificate of a Responsible Officer, in form
and substance reasonably acceptable to the Administrative Agent, setting forth
in reasonable detail the calculations and representations necessary to
demonstrate the Parent Borrower’s satisfaction of the conditions set forth
above.

6.12     Anti-Corruption Laws; Sanctions. Maintain in effect and enforce
policies and procedures designed to ensure compliance by the Parent Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

SECTION 7. NEGATIVE COVENANTS
The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount
(other than contingent indemnification obligations) is owing to any Lender or
the Administrative Agent hereunder, the Parent Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:

7.1     Financial Condition Covenants.
(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any Reference Period to exceed either (x) for all such dates
before the satisfaction of the



--------------------------------------------------------------------------------



100


Investment Grade Condition, 4.50:1.00, or (y) for all such dates on and after
the satisfaction of the Investment Grade Condition, if any, 3.75:1.00; provided
that for the four consecutive fiscal quarters ending immediately after the
consummation of a Qualified Acquisition (including the fiscal quarter in which
such Qualified Acquisition occurs), the Consolidated Leverage Ratio applicable
to this clause (y) shall be 4.00:1.00.
(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Parent
Borrower to be less than 3.00:1.00.

7.2     Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness of (i) the Parent Borrower to any Restricted Subsidiary,
(ii) any Wholly Owned Subsidiary Guarantor to the Parent Borrower or any other
Restricted Subsidiary, (iii) any Subsidiary Guarantor that is not a Wholly Owned
Subsidiary Guarantor to any other Subsidiary Guarantor that is not a Wholly
Owned Subsidiary Guarantor, (iv) any Restricted Subsidiary that is not a Wholly
Owned Subsidiary Guarantor to the Parent Borrower or any other Restricted
Subsidiary (provided that any such Indebtedness that is owed by a Restricted
Subsidiary that is not a Wholly Owned Subsidiary Guarantor to a Loan Party
(other than as permitted by clause (iii) hereof) shall be subject to Section
7.7(f)), (v) any Restricted Subsidiary to the Parent Borrower or any other
Restricted Subsidiary incurred pursuant to any IP Reorganization Transaction
permitted under Section 7.17, (vi) any Additional Borrower that is a Foreign
Subsidiary to any Foreign Subsidiary, (vii) any Foreign Subsidiary to any
Additional Borrower, (viii) any Foreign Subsidiary to any other Foreign
Subsidiary and (ix) any of the Parent Borrower or any Subsidiary to the Parent
Borrower or any other Subsidiary, if such Investment is permitted under Section
7.7;
(c)    Guarantee Obligations (i) incurred by the Parent Borrower or any of its
Restricted Subsidiaries of obligations of any Wholly Owned Subsidiary Guarantor,
(ii) incurred by any Restricted Subsidiary of obligations of the Parent
Borrower, (iii) incurred by any Subsidiary Guarantor that is not a Wholly Owned
Subsidiary Guarantor of obligations of any other Subsidiary Guarantor that is
not a Wholly Owned Subsidiary Guarantor, (iv) incurred by the Parent Borrower or
any of its Restricted Subsidiaries of obligations of any Restricted Subsidiary
that is not a Wholly Owned Subsidiary Guarantor (provided that any such
Guarantee Obligation incurred pursuant to this clause (iv) shall be subject to
Section 7.7(f) or 7.7(o)), (v) incurred by any Foreign Subsidiary of obligations
of any Additional Borrower, (vi) incurred by any Additional Borrower that is a
Foreign Subsidiary of obligations of any Foreign Subsidiary, (vii) incurred by
any Foreign Subsidiary of obligations of any other Foreign Subsidiary and (viii)
incurred by any of the Parent Borrower or any Subsidiary of obligations of the
Parent Borrower or any Subsidiary, if such Investment is permitted under Section
7.7;
(d)    Indebtedness outstanding on the Third Restatement Effective Date and, to
the extent not otherwise permitted by this Section 7.2, listed on Schedule
7.2(d), unless such Indebtedness is in an outstanding principal amount of less
than $50,000 (provided the aggregate principal amount of all such unlisted
Indebtedness shall not exceed $1,000,000), and any Permitted Refinancing
Indebtedness in respect thereof;
(e)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(c) in an aggregate principal amount
not to exceed $60,000,000 at any one time outstanding;



--------------------------------------------------------------------------------



101


(f)    (i) Indebtedness of the Parent Borrower in respect of the Senior
Unsecured Debt in an aggregate principal amount not to exceed $375,000,000, (ii)
Indebtedness of the Parent Borrower in respect of Permitted Unsecured Debt
(other than any Senior Unsecured Debt), provided that the Net Cash Proceeds of
such Permitted Unsecured Debt are used to prepay the Term Loans, (iii) Permitted
Refinancing Indebtedness in respect of any Indebtedness permitted under Section
7.2(f)(i) and (ii); and (iv) Guarantee Obligations of any Subsidiary Guarantor
in respect of Indebtedness permitted under Section 7.2(f);
(g)    Earnout Obligations incurred in connection with Permitted Acquisitions;
(h)    Receivables Transaction Attributed Indebtedness and Factoring
Indebtedness in an aggregate at any time outstanding not to exceed $300,000,000;
(i)    to the extent constituting Indebtedness, obligations in respect of Swap
Agreements otherwise permitted hereunder;
(j)    obligations in respect of customs, performance, bid, appeal and surety
bonds and completion guarantees and similar obligations provided by the Parent
Borrower or any Restricted Subsidiary in the ordinary course of business;
(k)    (i) Indebtedness acquired or assumed by the Parent Borrower or any
Restricted Subsidiaries in connection with a Permitted Acquisition; provided,
that (w) such Indebtedness is not incurred in connection with, or in
contemplation of, such transaction; (x) on the date of the acquisition or
assumption of such Indebtedness, on a pro forma basis, giving effect to such
Permitted Acquisition and any Indebtedness acquired, assumed or incurred in
connection therewith, the Consolidated Leverage Ratio immediately after such
acquisition or assumption of Indebtedness (determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.1(a) or (b)) is at least 0.25 less than the Consolidated
Leverage Ratio required by Section 7.1(a) for the most recently ended fiscal
quarter for which financial information has been delivered pursuant to Section
6.1(a) or (b) and (y) immediately after giving effect to such acquisition or
assumption, such Indebtedness is not guaranteed in any respect by the Parent
Borrower or any Restricted Subsidiary (other than by any such Person that so
becomes a Restricted Subsidiary or is the survivor of a merger with such Person
and any of its Subsidiaries) (and such Indebtedness shall not contain a
requirement that such Indebtedness be guaranteed by the Parent Borrower or any
Restricted Subsidiary that is not a guarantor in respect thereof immediately
after giving effect to such acquisition or assumption) and (ii) any Permitted
Refinancing Indebtedness in respect thereof; 
(l)    (i) unsecured Indebtedness incurred by the Parent Borrower or any
Restricted Subsidiaries in connection with a Permitted Acquisition; provided
that (w) such Indebtedness matures no earlier than 181 days after the Maturity
Date, (x) on the date of incurrence of such Indebtedness, on a pro forma basis,
giving effect to such Permitted Acquisition and any Indebtedness acquired,
assumed or incurred in connection therewith, the Consolidated Leverage Ratio
immediately after such incurrence of Indebtedness (determined on the basis of
the financial information most recently delivered to the Administrative Agent
pursuant to Section 6.1(a) or (b)) is at least 0.25 less than the Consolidated
Leverage Ratio required by Section 7.1(a) for the most recently ended fiscal
quarter for which financial information has been delivered pursuant to Section
6.1(a) or (b), (y) such Indebtedness shall not have a definition of “Change of
Control” or “Change in Control” (or any other defined term having a similar
purpose) that is materially more restrictive than the definition of Change of
Control set forth herein and (z) such Indebtedness shall not be subject to a
financial maintenance covenant more favorable to the lenders providing



--------------------------------------------------------------------------------



102


such Indebtedness than those contained in the Loan Documents (other than for
periods after the Maturity Date) and (ii) any Permitted Refinancing Indebtedness
in respect thereof;
(m)    Indebtedness relating to Disqualified Capital Stock (i) issued to or
owned by any Borrower, any Subsidiary Guarantor or any Additional Borrower and
(ii) not issued by (x) the Parent Borrower, (y) any Subsidiary Guarantor or (z)
any Additional Borrower (unless, in the case of clause (ii)(y) or (ii)(z),
either (A) such Disqualified Capital Stock issued by a Subsidiary Guarantor or
an Additional Borrower is issued to the Parent Borrower,(B) such Disqualified
Capital Stock issued by a Wholly Owned Subsidiary Guarantor is issued to the
Parent Borrower or any other Wholly Owned Subsidiary Guarantor) or (C) such
Disqualified Capital Stock issued by an Additional Borrower is issued to the
Parent Borrower or a Wholly Owned Subsidiary Guarantor;
(n)    (i) secured or unsecured notes (such notes, “Incremental Equivalent
Debt”); provided that (A) the aggregate principal amount of all Incremental
Equivalent Debt, together with the aggregate principal amount (or committed
amount, if applicable) of all Term Loans (including Incremental Term Loans) and
Revolving Commitments (including Incremental Revolving Commitments) shall not
exceed the greater of (x) $1,750,000,000 and (y) an amount such that, on a pro
forma basis, after giving effect to the incurrence of such Indebtedness (and
after giving effect to any transaction to be consummated in connection therewith
and assuming that any Incremental Revolving Commitments incurred in connection
therewith are fully drawn), the Consolidated Secured Leverage Ratio, recomputed
as of the last day of the most recently ended fiscal quarter of the Parent
Borrower for which financial statements are available, is less than or equal to
3.00:1.00, (B) the incurrence of such Indebtedness shall be subject to clauses
(B), (C) and (D) of the proviso to Section 2.25(a), as if such Incremental
Equivalent Debt were an Incremental Term Loan or Incremental Revolving
Commitment, as applicable, and the date of incurrence of such Incremental
Equivalent Debt were an Incremental Facility Closing Date, (C) such Indebtedness
shall mature no earlier than 181 days after the Maturity Date, (D) such
Incremental Equivalent Debt shall not have a definition of “Change of Control”
or “Change in Control” (or any other defined term having a similar purpose) that
is materially more restrictive than the definition of Change of Control set
forth herein and (E) such Incremental Equivalent Debt shall not be subject to a
financial maintenance covenant more favorable to the holders thereof than those
contained in the Loan Documents (other than for periods after the Maturity Date)
and (ii) any Permitted Refinancing Indebtedness in respect thereof;
(o)    Indebtedness arising from agreements of the Parent Borrower or any
Restricted Subsidiary providing for customary indemnification, adjustment of
purchase price or similar obligations, in each case incurred or assumed in
connection with the disposition of any business, assets or a Restricted
Subsidiary otherwise permitted hereunder; provided that any such Indebtedness in
connection with a Permitted Acquisition in respect of Persons that do not, upon
the acquisition thereof (subject to any grace period set forth in Section 6.9),
become Subsidiary Guarantors or property that is not, upon acquisition thereof,
owned by Subsidiary Guarantors shall be subject to the consideration limitation
in clause 7.7(h)(iv);
(p)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with customary Deposit Accounts and Securities Accounts
maintained by a Loan Party as part of its ordinary cash management program;
(q)    unsecured Guarantee Obligations incurred by the Parent Borrower of cash
management obligations of Subsidiaries incurred in the ordinary course of
business;



--------------------------------------------------------------------------------



103


(r)    unsecured Guarantee Obligations incurred in the ordinary course of
business by the Parent Borrower of operating leases of Subsidiaries; and
(s)    additional Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Parent Borrower and all
Restricted Subsidiaries) not to exceed the greater of $225,000,000 and 10.0% of
Consolidated Total Assets of the Parent Borrower and its Subsidiaries at such
date in the aggregate at any time outstanding.
For purposes of determining compliance with this Section 7.2, (A) Indebtedness
need not be incurred solely by reference to one category described in this
Section 7.2, but is permitted to be incurred in part under any combination
thereof and of any other available exemption and (B) in the event that
Indebtedness (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness described in this Section 7.2, the Parent
Borrower, in its sole discretion, may divide or classify any such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 7.2 and will be entitled to only include the amount and type of such
item of Indebtedness (or any portion thereof) in one or more (as relevant) of
the above clauses (or any portion thereof) and such item of Indebtedness (or any
portion thereof) shall be treated as having been incurred or existing pursuant
to only such clause or clauses (or any portion thereof); provided that all
Indebtedness incurred or established hereunder on the Closing Date and related
Guarantees on the Closing Date will, at all times, be treated as incurred on the
Closing Date under Section 7.2(a).

7.3     Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a)    Permitted Encumbrances;
(b)    Liens in existence on the Third Restatement Effective Date and, to the
extent not otherwise permitted by this Section 7.3, listed on Schedule 7.3(b),
unless neither (x) the aggregate outstanding principal amount of the obligations
secured thereby nor (y) the aggregate fair market value (determined as of the
Third Restatement Effective Date) of the assets subject thereto exceeds (as to
the Parent Borrower and all Restricted Subsidiaries) $50,000 (provided that the
aggregate outstanding principal amount of the obligations secured by, or the
aggregate fair market value (determined as of the date such Lien is incurred) of
the assets subject to, any Lien existing on the Third Restatement Effective Date
not otherwise permitted by this Section 7.3 and not listed on Schedule 7.3(b)
does not exceed $1,000,000), provided that no such Lien is spread to cover any
additional property after the Third Restatement Effective Date and that the
amount of Indebtedness secured thereby is not increased;
(c)    Liens securing Indebtedness of the Parent Borrower or any Restricted
Subsidiary incurred pursuant to Section 7.2(e) to finance the acquisition of
fixed or capital assets (or Permitted Refinancing Indebtedness in respect
thereof), provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and proceeds thereof and (iii) the amount of Indebtedness
secured thereby is not increased;
(d)    Liens created pursuant to the Security Documents;
(e)    any Lien existing on any asset prior to the acquisition thereof by the
Parent Borrower or any Restricted Subsidiary or existing on any asset of any
Person that becomes a Restricted Subsidiary after the Third Restatement
Effective Date prior to the time such Person becomes a



--------------------------------------------------------------------------------



104


Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other assets of the Parent Borrower or any Restricted Subsidiary other than
proceeds thereof and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(f)     any interest or title of a lessor under any lease entered into by the
Parent Borrower or any Restricted Subsidiary in the ordinary course of its
business and covering only the assets so leased;
(g)    Liens on assets of Restricted Subsidiaries solely in favor of the Parent
Borrower or a Loan Party as secured party and securing Indebtedness owing by a
Restricted Subsidiary to the Parent Borrower or a Loan Party;
(h)    Liens incurred in connection with any transfer of an interest in accounts
or notes receivable or related assets as part of a Qualified Receivables
Transaction, including Liens granted on any Qualified Receivables Account in
favor of the financial institution counterparty to the applicable Qualified
Receivables Transaction;
(i)     Liens on the real property owned by Foreign Subsidiaries listed on
Schedule 7.3(i) hereto; provided that the aggregate outstanding principal amount
of all Indebtedness secured by all Liens permitted under this clause (i) does
not exceed $25,000,000 at any time;
(j)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(k)    Liens securing obligations in respect of Swap Agreements incurred in the
ordinary course of business;
(l)    Liens renewing, extending or refunding any Lien permitted by Section
7.3(c) or Section 7.3(e), provided, that (i) the principal amount of
Indebtedness secured by any such Lien immediately prior to such extension,
renewal or refunding is not increased and (ii) such Lien is not extended to any
additional property;
(m)    Liens for taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member;
(n)    Liens with respect to property or assets of the Parent Borrower or any
Restricted Subsidiary securing Incremental Equivalent Debt, provided that such
Incremental Equivalent Debt shall be secured only by a Lien on the Collateral
and on a pari passu or subordinated basis with the Obligations and shall be
subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent;
(o)    Liens on assets of Foreign Subsidiaries; provided that the aggregate
outstanding principal amount of all Indebtedness secured by all Liens permitted
under this clause (o) does not exceed $50,000,000 at any time;



--------------------------------------------------------------------------------



105


(p)    Liens resulting from or with respect to deposits provided in connection
with leases in the ordinary course of business;
(q)    Liens granted to Permitted Joint Venture counterparties in any Borrower
or Restricted Subsidiary’s equity interest in such Permitted Joint Venture
pursuant to the terms of the applicable joint venture agreement for so long as
such Liens are required by the terms of such joint venture agreement; and
(r) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Parent Borrower and
all Restricted Subsidiaries) the greater of $112,500,000 and 5.0% of
Consolidated Total Assets of the Parent Borrower and its Subsidiaries at such
date.
For purposes of determining compliance with this Section 7.3, (A) a Lien need
not be incurred solely by reference to one category described in this Section
7.3, but is permitted to be incurred in part under any combination thereof and
of any other available exemption and (B) in the event that a Lien (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Liens described in Section 7.3, the Parent Borrower, in its sole
discretion, may divide or classify any such Lien (or any portion thereof) in any
manner that complies with this Section 7.3 and will be entitled to only include
the amount and type of such Lien (or any portion thereof) in one or more (as
relevant) of the above clauses (or any portion thereof) and such Lien (or any
portion thereof) shall be treated as having been incurred or existing pursuant
to only such clause or clauses (or any portion thereof); provided that all Liens
incurred or established under the Security Documents on the Closing Date and
related Guarantees thereunder on the Closing Date will, at all times, be treated
as incurred on the Closing Date under Section 7.3(d).

7.4     Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), consummate a Division as the Dividing Person, or
otherwise Dispose of all or substantially all of its property or business,
except that:
(a)    (i) any Person may be merged or consolidated with or into the Parent
Borrower (provided that the Parent Borrower shall be the continuing or surviving
corporation), (ii) any Person (other than the Parent Borrower) may be merged or
consolidated with or into an Additional Borrower (provided that (x) such
Additional Borrower shall be the continuing or surviving corporation and (y) no
Domestic Subsidiary may be merged or consolidated with an Additional Borrower
that is not a Domestic Subsidiary), (iii) any Person may be merged with or into
any Restricted Subsidiary (provided that (w) the Restricted Subsidiary shall be
the continuing or surviving corporation; (x) if any of the involved parties is a
Wholly Owned Subsidiary, then the surviving entity shall be a Wholly Owned
Subsidiary, (y) (i) if any of the involved parties is a U.S. Loan Party, then
the surviving entity shall be a U.S. Loan Party or (ii) if none of the involved
parties is a U.S. Loan Party and any of the involved parties is a Foreign Loan
Party, then the surviving entity shall be a Foreign Loan Party or U.S. Loan
Party and (z) if any of the involved parties is a Wholly Owned Subsidiary
Guarantor, then the surviving entity shall be a Wholly Owned Subsidiary
Guarantor), (iv) any Subsidiary that is a Delaware limited liability company may
consummate a Division as the Dividing Person if, immediately upon the
consummation of the Division, the assets of the applicable Dividing Person are
held by one or more Subsidiaries at such time, or, with respect to assets not so
held by one or more Subsidiaries, such Division, in the aggregate, would
otherwise result in a Disposition permitted by Section 7.5 and (v) any
Subsidiary may liquidate or dissolve if the Parent Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Parent Borrower and is not materially



--------------------------------------------------------------------------------



106


disadvantageous to the Lenders; provided that any such merger or Division
involving a Person that is not a Wholly Owned Subsidiary of the Parent Borrower
immediately prior to such merger or Division shall not be permitted unless also
permitted by Section 7.7 and any such merger in connection with the Purchase of
any Person that is not a Wholly Owned Subsidiary of the Parent Borrower
immediately prior to such merger shall not be permitted unless also permitted by
Section 7.7; provided further that, notwithstanding anything to the contrary in
this Agreement, any Subsidiary which is a Division Successor resulting from a
Division of assets of a Material Subsidiary may not be deemed to be an
Immaterial Subsidiary at the time of or in connection with the applicable
Division unless the conditions set forth in the proviso in the definition of
Material Subsidiary are satisfied at such time or in connection therewith.
(b)    any Restricted Subsidiary (other than an Additional Borrower) may
liquidate or dissolve (i) if the Parent Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Parent Borrower
and is not materially disadvantageous to the Lenders or (ii) pursuant to any IP
Reorganization Transaction permitted by Section 7.17;
(c)    (i) any Restricted Subsidiary of the Parent Borrower may Dispose of any
or all of its assets (x) to the Parent Borrower or any Wholly Owned Subsidiary
Guarantor (upon voluntary liquidation or otherwise), (y) pursuant to a
Disposition permitted by Section 7.5, (ii) any Restricted Subsidiary of the
Parent Borrower that is not a Wholly Owned Subsidiary Guarantor may Dispose of
any or all of its assets to any Subsidiary Guarantor, (iii) any Restricted
Subsidiary of the Parent Borrower that is a Foreign Subsidiary (other than an
Additional Borrower) may Dispose of any or all of its assets to any Restricted
Subsidiary, (iv) any Additional Borrower that is a Foreign Subsidiary may
Dispose of any or all of its assets to any other Borrower and (v) any Restricted
Subsidiary may Dispose of any or all of its assets to the Parent Borrower or any
other Restricted Subsidiary in any IP Reorganization Transaction permitted by
Section 7.17;
(d) any Group Member (other than the Parent Borrower) may convert into another
type of legal entity, subject to the requirements of any Security Documents
applicable to such Group member; and
(e)    any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation.

7.5     Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:
(a)    the Disposition of obsolete or worn out property in the ordinary course
of business;
(b)     the sale of inventory in the ordinary course of business;
(c)    Dispositions permitted by clause (i) of Section 7.4(b);
(d)    the Disposition of any asset (i) of the Parent Borrower or any Restricted
Subsidiary to the Parent Borrower or any Wholly Owned Subsidiary Guarantor, (ii)
of any Restricted Subsidiary that is not a Wholly Owned Subsidiary Guarantor to
a Subsidiary Guarantor, (iii) solely among Restricted Subsidiaries that are not
Loan Parties, (iv) of a Restricted Subsidiary that is not a Loan Party to a Loan
Party, (v) solely among Loan Parties (other than a Borrower) that are not Wholly
Owned Subsidiary Guarantors, (vi) solely among Foreign Subsidiaries and (vii) of
the Parent Borrower or any Restricted Subsidiary to the Parent Borrower or any
Restricted Subsidiary in any IP Reorganization Transaction permitted by Section
7.17;



--------------------------------------------------------------------------------



107


(e)    the sale or issuance of (i) any Restricted Subsidiary’s Capital Stock to
the Parent Borrower or any Wholly Owned Subsidiary Guarantor, (ii) any Foreign
Subsidiary’s Capital Stock to any Additional Borrower or other Foreign
Subsidiary and (iii) any Permitted Joint Venture’s Capital Stock in connection
with the formation of such Permitted Joint Venture or pursuant to the
organizational documents of such Permitted Joint Venture;
(f)    any Disposition of an interest in accounts or notes receivable and
related assets as part of a Qualified Receivables Transaction;
(g)    any Lien permitted under Section 7.3, any merger, consolidation,
liquidation or dissolution permitted under Section 7.4, any Restricted Payment
permitted under Section 7.6 and any Investment permitted under Section 7.7;
(h)    any Disposition pursuant to any Swap Agreement permitted hereunder;
(i)    any Disposition of accounts receivable (and rights ancillary thereto) of
Restricted Subsidiaries pursuant to, and in accordance with the terms of, the
factoring agreement pursuant to which the Factoring Indebtedness referred to in
Section 7.2(h) is incurred;
(j)    any (i) Disposition pursuant to any non-exclusive license of Intellectual
Property, (ii) any exclusive license of Intellectual Property entered into in
the ordinary course of business of the applicable Group Member and (iii) any
exclusive license of Intellectual Property that does not materially interfere
with the business and operations of the Parent Borrower and its Restricted
Subsidiaries in the reasonable judgment of the Parent Borrower;
(k)    dispositions of accounts receivable and other rights to payment
principally for collection purposes; and
(l)    the Disposition of other property having a fair market value not to
exceed the greater of $170,000,000 and 7.5% of Consolidated Total Assets of the
Parent Borrower and its Subsidiaries at such date in the aggregate for any
fiscal year of the Parent Borrower; provided that (i) the consideration for any
such Disposition (or series of related Dispositions) in excess of $40,000,000
consists of at least 75% cash consideration (provided that for purposes of the
75% cash consideration requirement (A) (1) the amount of any Indebtedness of the
Parent Borrower or any Restricted Subsidiary (as shown on such person’s most
recent balance sheet or in the notes thereto) that is assumed by the transferee
of any such assets, (2) the amount of any trade-in value applied to the purchase
price of any replacement assets acquired in connection with such Disposition and
(3) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (3), not in
excess of $40,000,000, in each case shall be deemed to be cash and (B) Cash
Equivalents and marketable U.S. debt securities (determined in accordance with
GAAP) shall be deemed to be cash), (ii) no Event of Default then exists or would
result therefrom and (iii) the Net Cash Proceeds thereof are applied in
accordance with Section 2.12(b).

7.6     Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of such Group Member, whether now or hereafter
outstanding, or make any other distribution in respect of such Group Member’s
Capital Stock, either directly or



--------------------------------------------------------------------------------



108


indirectly, whether in cash or property or in obligations of such Group Member
(collectively, “Restricted Payments”), except that:
(a)    any (i) Restricted Subsidiary may declare or make Restricted Payments
ratably with respect to any class of its Capital Stock and (ii) Restricted
Subsidiary may declare or make Restricted Payments in any IP Reorganization
Transaction permitted by Section 7.17;
(b)    dividends may be declared and made by the Parent Borrower with respect to
its Capital Stock payable solely in additional shares of its common stock or
Acceptable Preferred Equity;
(c)    so long as no Default or Event of Default shall have occurred and be
continuing, the Parent Borrower may purchase the Parent Borrower’s common stock
or common stock options from present or former officers or employees of any
Group Member upon the death, disability or termination of employment of such
officer or employee, provided, that the aggregate amount of payments under this
clause (c) after the Third Restatement Effective Date (net of any proceeds
received by the Parent Borrower after the Third Restatement Effective Date in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $10,000,000;
(d)    dividends and other Restricted Payments may be declared and made by any
Restricted Subsidiary with respect to its Capital Stock (i) to the Parent
Borrower or any Subsidiary Guarantor or Additional Borrower that owns Capital
Stock of such Subsidiary, (ii) with respect to any such Restricted Subsidiary
that is a Loan Party to any Loan Party that owns Capital Stock of such
Subsidiary, (iii) with respect to any Restricted Subsidiary that is not a Loan
Party, to any Loan Party that owns Capital Stock of such Subsidiary and (iv)
with respect to any Restricted Subsidiary that is not a Loan Party (and for
which no Loan Party owns any Capital Stock) to any other Restricted Subsidiary
that is not a Loan Party that owns Capital Stock of such Subsidiary;
(e)    so long as no Default or Event of Default shall have occurred and be
continuing, the Parent Borrower and its Restricted Subsidiaries may declare and
make additional Restricted Payments; provided that such Restricted Payments (or
portion thereof to the extent the Parent Borrower is relying on this clause (e))
shall not exceed the sum of (i) $50,000,000 in the aggregate in any fiscal year
if, on a pro forma basis, after giving effect to the making of such Restricted
Payment and the incurrence of any Indebtedness in connection therewith, the
Consolidated Leverage Ratio, recomputed as of the last day of the most recently
ended fiscal quarter of the Parent Borrower for which financial statements are
available, is greater than or equal to 3.50:1.00 plus (ii) the Available Amount
if, on a pro forma basis, after giving effect to the making of such Restricted
Payment and the incurrence of any Indebtedness in connection therewith, the
Consolidated Leverage Ratio, recomputed as of the last day of the most recently
ended fiscal quarter of the Parent Borrower for which financial statements are
available, is less than 4.25:1.00 but greater than or equal to 3.50:1.00;
provided, further, for the avoidance of doubt, that any such additional
Restricted Payment (or portion thereof to the extent the Parent Borrower is
relying on this clause (e)) shall not be subject to any monetary limitation
hereunder so long as, on a pro forma basis, after giving effect to the making of
such Restricted Payment and the incurrence of any Indebtedness in connection
therewith, the Consolidated Leverage Ratio, recomputed as of the last day of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements are available, is less than 3.50:1.00; and



--------------------------------------------------------------------------------



109


(f) to the extent all or a portion of such transactions constitute Restricted
Payments, transactions permitted under Section 7.7(p).
For purposes of determining compliance with this Section 7.6, (A) Restricted
Payments need not be made solely by reference to one category described in this
Section 7.6, but are permitted to be made in part under any combination thereof
and of any other available exemption and (B) in the event that a Restricted
Payment (or any portion thereof) meets the criteria of more than one of the
categories of permitted Restricted Payments described in this Section 7.6, the
Parent Borrower, in its sole discretion, may divide or classify any such
Restricted Payment (or any portion thereof) in any manner that complies with
this Section 7.6 and will be entitled to only include the amount and type of
such Restricted Payment (or any portion thereof) in one or more (as relevant) of
the above clauses (or any portion thereof) and such item of Restricted Payment
(or any portion thereof) shall be treated as having been made pursuant to only
such clause or clauses (or any portion thereof).

7.7     Investments. Prior to the satisfaction of the Investment Grade
Condition, make any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase (including pursuant to any
merger with, or as a Division Successor pursuant to the Division of, any Person
that was not a Wholly Owned Subsidiary prior to such merger or Division) any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
other Person (all of the foregoing, “Investments”), except:
(a)    (i) extensions of trade credit or other advances in the ordinary course
of business (including any such Investments between and among Parent and its
Subsidiaries) and (ii) Investments existing on the Third Restatement Effective
Date and, to the extent not otherwise permitted by Section 7.7, set forth on
Schedule 7.7(a), unless such Investment (valued at cost) does not exceed $50,000
(provided that the aggregate amount (valued at cost) of such unlisted
Investments does not exceed $1,000,000);
(b)    investments in Cash Equivalents;
(c)    Guarantee Obligations permitted by Section 7.2;
(d)    loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
consistent with prudent business practice and in an aggregate amount for all
Group Members not to exceed $5,000,000 at any one time outstanding; and payroll,
travel and similar advances to cover matters that are expected at the time of
such advances ultimately to be treated as expenses for accounting purposes and
that are made in the ordinary course of business;
(e)    subject to Section 7.17, the Parent Borrower and its Restricted
Subsidiaries may make additional Investments, loans or advances in connection
with IP Reorganization Transactions;
(f)    (i) Investments, loans or advances made by the Parent Borrower or any
Restricted Subsidiary in the Parent Borrower or any Subsidiary Guarantor, (ii)
Investments, loans or advances made by any Restricted Subsidiary that is not a
Loan Party in any Loan Party, (iii) Investments, loans or advances made by any
Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party, (iv) Investments, loans or advances made by
(x) any Loan Party in any Restricted Subsidiary that is not a Loan Party and (y)
by the Parent Borrower, any Wholly Owned Subsidiary Guarantor or any Additional
Borrower in any Loan Party (other than the Parent Borrower) that is not a Wholly
Owned Subsidiary Guarantor in an



--------------------------------------------------------------------------------



110


aggregate amount (as to clauses (x) and (y) taken together) not to exceed the
greater of $175,000,000 and 8.0% of Consolidated Total Assets of the Parent
Borrower and its Subsidiaries at such date at any time outstanding, (v)
Investments, loans or advances made by any Additional Borrower or Foreign
Subsidiary, in each case, that is a Non-Domestic Subsidiary in any other
Additional Borrower or Foreign Subsidiary, in each case, that is a Non-Domestic
Subsidiary, (vi) Investments, loans or advances made by the Parent Borrower or
any Restricted Subsidiary in the Parent Borrower or any Restricted Subsidiary in
any IP Reorganization Transaction permitted by Section 7.17, (vii) Investments,
loans or advances made by the Parent Borrower or any Restricted Subsidiary in
the Parent Borrower or any Restricted Subsidiary that is not a Foreign
Subsidiary, (viii) Investments, loans or advances made by any Foreign Subsidiary
in the Parent Borrower, any Restricted Subsidiary or any other Foreign
Subsidiary and (ix) Investments by the Parent Borrower or a Restricted
Subsidiary in a Securitization Subsidiary or any Investment by a Securitization
Subsidiary in any other Person, in each case, in connection with a Qualified
Receivables Transaction; provided, however, that any Investment in a
Securitization Subsidiary by the Company or a Restricted Subsidiary pursuant to
this Section 7.7(f) is in the form of a Purchase Money Note or a contribution of
additional receivables;
(g)    Investments in assets useful in the business of the Parent Borrower and
its Restricted Subsidiaries made by the Parent Borrower or any of its Restricted
Subsidiaries with the proceeds of any Reinvestment Deferred Amount;
(h)    Permitted Acquisitions; provided that with respect to each purchase or
other acquisition made pursuant to this Section 7.7(h): 
(i) immediately before and immediately after giving effect on a pro forma basis
to any such purchase or other acquisition (and any related acquisition,
assumption or incurrence of Indebtedness), the Parent Borrower shall be in pro
forma compliance with the financial covenants set forth in Section 7.1, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.1(a) or (b)
as though such purchase or other acquisition (and any related acquisition,
assumption or incurrence of Indebtedness) had been consummated as of the first
day of the fiscal period covered thereby; provided that, with respect to any
Permitted Acquisition that is a Limited Condition Acquisition for which the
Parent Borrower has made an LCA Election, the relevant date for the
determinations under this clause (i) shall be the LCA Test Date in accordance
with Section 1.5; and
(ii) the aggregate consideration (whether cash or property, as valued in good
faith by the Parent Borrower) given by the U.S. Loan Parties for all Purchases
(or portions thereof) consummated in reliance on this Section 7.7(h) from and
after the Third Amendment Effective Date at any time that the Consolidated
Leverage Ratio at the time of the consummation of the Permitted Acquisition is
greater than or equal to 3.50:1.00 (on a pro forma basis after giving effect to
the making of such Investment and the incurrence of any Indebtedness in
connection therewith, recomputed as of the last day of the most recently ended
fiscal quarter of the Parent Borrower for which financial statements are
available), of (x) Persons that do not, upon the acquisition thereof, become
Loan Parties or (y) property that is not, upon acquisition thereof, owned by
Loan Parties, shall not exceed $350,000,000 in the aggregate from and after the
Third Amendment Effective Date; provided, that in the case of any Purchase with
respect to which certain Persons will become Loan Parties upon consummation
thereof and others will not, or certain property will become owned by Loan
Parties upon consummation thereof and other property will not, the aggregate
consideration subject to the limitations in this



--------------------------------------------------------------------------------



111


Section 7.7(h)(ii) will be allocated and determined in good faith by Parent
Borrower based upon the equity value of any such Persons and/or the fair market
asset value of any such assets, as applicable; provided, further, for the
avoidance of doubt, that the limitation set forth in this Section 7.7(h)(ii)
shall be inapplicable to any Purchase consummated at any time that the
Consolidated Leverage Ratio at the time of the consummation of the Permitted
Acquisition is less than 3.50:1.00 (on a pro forma basis after giving effect to
the making of such Investment and the incurrence of any Indebtedness in
connection therewith, recomputed as of the last day of the most recently ended
fiscal quarter of the Parent Borrower for which financial statements are
available) and any consideration paid in connection with any such Purchase shall
not count against the $350,000,000 cap set forth above;
(i)    Investments comprised of capital contributions (whether in the form of
cash, a note, or other assets) in a Securitization Subsidiary in connection with
a Qualified Receivables Transaction (including Standard Securitization
Repurchase Obligations) or otherwise resulting from transfers of assets
permitted hereunder to such Securitization Subsidiary;
(j)    Guarantees by the Parent Borrower or any Restricted Subsidiary of
Indebtedness or other obligations (including operating lease obligations),
incurred in the ordinary course of business, of the Parent Borrower or any other
Loan Party;
(k)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(l)    any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 7.5;
(m)    so long as no Default or Event of Default shall have occurred and be
continuing, the Parent Borrower and its Restricted Subsidiaries may declare and
make additional Investments; provided that such Investments (or portion thereof
to the extent the Parent Borrower is relying on this clause (m)) shall not
exceed the Available Amount if, on a pro forma basis, after giving effect to the
making of such Investments and the incurrence of any Indebtedness in connection
therewith, the Consolidated Leverage Ratio, recomputed as of the last day of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements are available, is less than 4.25:1.00 but greater than or equal to
3.50:1.00; provided, further, for the avoidance of doubt, that any such
additional Investments (or portion thereof to the extent the Parent Borrower is
relying on this clause (m)) shall not be subject to any monetary limitation
hereunder so long as, on a pro forma basis, after giving effect to the making of
such Investments and the incurrence of any Indebtedness in connection therewith,
the Consolidated Leverage Ratio, recomputed as of the last day of the most
recently ended fiscal quarter of the Parent Borrower for which financial
statements are available, is less than 3.50:1.00;
(n)    Investments with respect to Swap Agreements otherwise permitted
hereunder;
(o)    in addition to Investments otherwise expressly permitted by this Section,
Investments by the Parent Borrower or any of its Restricted Subsidiaries in an
aggregate amount (valued at cost) outstanding at any time not to exceed the
greater of $225,000,000 and 10.0% of Consolidated Total Assets of the Parent
Borrower and its Subsidiaries at such date (which aggregate amount shall be net
of returns on such Investments received by the Parent Borrower or any of its
Restricted Subsidiaries); and



--------------------------------------------------------------------------------



112


(p) Investments in Permitted Joint Ventures (including, for the avoidance of
doubt, Specified Permitted Joint Ventures) outstanding at any time not to exceed
the greater of $150,000,000 and 7.0% of Consolidated Total Assets of the Parent
Borrower and its Subsidiaries at such date (which aggregate amount shall be net
of returns on such Investments received by the Parent Borrower or any of its
Restricted Subsidiaries).
Investments shall be valued at cost (without giving effect to any subsequent
increases in value); provided, that the outstanding amount thereof at any time
shall be valued net of returns on such Investments received by Parent Borrower
or any of its Restricted Subsidiaries.
For purposes of determining compliance with this Section 7.7, (A) an Investment
need not be incurred solely by reference to one category described in this
Section 7.7, but is permitted to be made or existing in part under any
combination thereof and of any other available exemption and (B) in the event
that an Investment (or any portion thereof) meets the criteria of one or more of
the categories of permitted Investments (or any portion thereof) described in
this Section 7.7, the Parent Borrower, in its sole discretion, may divide or
classify any such Investment (or any portion thereof) in any manner that
complies with this Section 7.7 and will be entitled to only include the amount
and type of such Investment (or any portion thereof) in one or more (as
relevant) of the above clauses (or any portion thereof) and such Investment (or
any portion thereof) shall be treated as having been made or existing pursuant
to only such clause or clauses (or any portion thereof); provided, that all
Investments described in Section 7.7(a) shall be deemed outstanding under
Section 7.7(a).

7.8     Optional Payments and Modifications of Certain Debt Instruments. (a)
Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to the Senior Unsecured Debt, Permitted Unsecured Debt or any
Indebtedness that is subordinated to the Obligations; provided that the Parent
Borrower shall be permitted to repay any Senior Unsecured Debt or Permitted
Unsecured Debt and any Borrower shall be permitted to repay any Indebtedness
that is subordinated to the Obligations so long as, (i) on a pro forma basis,
after giving effect to such prepayment and any Indebtedness incurred with
respect thereto, (x) the Consolidated Leverage Ratio (determined on the basis of
the financial information most recently delivered to the Administrative Agent
pursuant to Section 6.1(a) or (b)) is less than 4.00:1.00 and (ii) the
Consolidated Secured Leverage Ratio (determined on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 6.1(a) or (b)) is less than 2.25:1.00; provided, further that the Parent
Borrower shall be permitted to repay the Senior Unsecured Debt so long as on a
pro forma basis, after giving effect to such prepayment and any Indebtedness
incurred with respect thereto, (A) the Consolidated Secured Leverage Ratio
(determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.1(a) or (b)) is less than
3.25:1.00 and (B) on the date of such repayment, Liquidity is in excess of
$150,000,000 or (b) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Senior Unsecured Debt, Permitted Unsecured Debt or any such
subordinated Indebtedness (other than any such amendment, modification, waiver
or other change that (i) would extend the maturity or reduce the amount of any
payment of principal thereof or reduce the rate or extend any date for payment
of interest thereon or (ii) is not materially adverse to the Lenders). For
purposes of determining compliance with this Section 7.8, (A) a payment need not
be incurred solely by reference to one category described in this Section 7.8,
but is permitted to be made or existing in part under any combination thereof
and of any other available exemption and (B) in the event that a payment (or any
portion thereof) meets the criteria of one or more of the categories of
permitted payments (or any portion thereof) described in this Section 7.8, the
Parent Borrower, in its sole discretion, may divide or classify any such payment
(or any portion thereof) in any manner that complies with this Section 7.8 and
will be entitled to only include the amount and type of such payment (or any
portion thereof) in one or more (as relevant) of the above clauses (or any
portion



--------------------------------------------------------------------------------



113


thereof) and such payment (or any portion thereof) shall be treated as having
been made pursuant to only such clause or clauses (or any portion thereof).

7.9     Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any Borrower or any Subsidiary Guarantor) involving aggregate
payments or consideration in one or a series of related transactions in excess
of $15,000,000 except (a) transactions otherwise permitted under this Agreement
and (b) transactions on fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided that this Section
7.9 shall not prohibit (i) transactions between or among Loan Parties not
involving any other Affiliate, (ii) any Restricted Payment permitted by Section
7.6, (iii) any guaranty, advance or other investment permitted by Section 7.7 by
the Parent Borrower or any Restricted Subsidiary in any Restricted Subsidiary or
in any Permitted Joint Venture (including, for the avoidance of doubt, any
Specified Permitted Joint Venture), (iv) transactions pursuant to agreements in
effect on either the Original Closing Date, Second Restatement Effective Date or
the Third Restatement Effective Date and disclosed in the Parent Borrower’s
filings with the SEC and any extensions, renewals, amendments or modifications
thereof (provided, that this clause (iv) shall not apply to any extension, or
renewal of, or any amendment or modification of such agreements that is less
favorable to the Parent Borrower or the applicable Restricted Subsidiaries, as
the case may be, than the terms of such transaction as in effect on either the
Original Closing Date, Second Restatement Effective Date or the Third
Restatement Effective Date, as applicable), (v) the payment of reasonable and
customary amounts paid to, and indemnities provided on behalf of, officers,
directors, managers, employees or consultants of the Parent Borrower or any
Restricted Subsidiary, (vi) transactions between the Parent Borrower or any
Restricted Subsidiary, on the one hand, and any Securitization Subsidiary, on
the other hand, in connection with any Qualified Receivables Transaction and
(vii) any IP Reorganization Transactions.

7.10     Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Parent Borrower
or any Restricted Subsidiary has actual or reasonably anticipated exposure
(other than those in respect of Capital Stock) and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Parent
Borrower or any Restricted Subsidiary.

7.11     Changes in Fiscal Periods. Permit the fiscal year of the Parent
Borrower to end on a day other than the Saturday closest to (either before or
after) December 31 or change the Parent Borrower’s method of determining fiscal
quarters, provided that the fiscal quarters of the Parent Borrower may be
modified to be based on one five-week period and two four-week periods per
fiscal quarter.

7.12     Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents, provided that the foregoing shall not apply to
restrictions or conditions (a) imposed by law or by this Agreement, the other
Loan Documents, any Swap Agreement or the Senior Unsecured Debt Agreement, (b)
(i) existing on the Third Restatement Effective Date and identified on Schedule
7.12 and (ii) any extension or renewal of such restriction or condition or any
agreement evidencing such restriction or condition or any amendment or
modification thereof, in each case that does not materially expand the scope of
any such restriction or condition, (c) contained in agreements relating to the
sale of a Subsidiary or Subsidiaries pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is, or the
Subsidiaries that are, to be sold (or,



--------------------------------------------------------------------------------



114


in each case, the assets of, or equity interests therein), (d) contained in any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby and proceeds thereof), (e)
contained in leases or other agreements that are customary and restrict the
assignment (or subletting) thereof and relate only to the assets subject
thereto, (f) (i) binding on a Restricted Subsidiary at the time such Restricted
Subsidiary is acquired, so long as such restrictions were not entered into
solely in contemplation of such Restricted Subsidiary becoming a Restricted
Subsidiary and (ii) any renewal or extension of a restriction or condition
permitted by clause (f)(i) or any agreement evidencing such restriction or
condition or any amendment or modification thereof so long as such renewal or
extension does not materially expand the scope of such restriction or condition,
(g) contained in agreements relating to a Disposition permitted hereunder
pending such Disposition, provided such restrictions and conditions apply only
to the assets subject to such Disposition, (h) are set forth in agreements
governing Indebtedness or other obligations of Foreign Subsidiaries, (i) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures other similar arrangements permitted hereunder
(including without limitation Permitted Joint Ventures), (j) are restrictions
with respect to cash collateral so long as the Lien in respect of such cash
collateral is permitted under Section 7.3, (k) are provisions requiring the
granting of a Lien to any Person on any Collateral if a Lien is granted with
respect to such Collateral securing the Obligations (it being understood that
any such Lien shall only be permitted if permitted under Section 7.3), (l) are
set forth in any Permitted Refinancing Indebtedness (so long as such
restrictions set forth therein are not materially more restrictive than the
comparable provisions of the Indebtedness being refinanced), (m) are customary
net worth provisions contained in real property leases or licenses of
Intellectual Property, so long as the Parent Borrower has determined in good
faith that such provisions could not reasonably be expected to impair the
ability of the Parent Borrower and the other Loan Parties to satisfy the
Obligations or (n) contained in agreements created in connection with any
Qualified Receivables Transaction that, in the good faith determination of the
Parent Borrower, are necessary or advisable to effect such Qualified Receivables
Transaction.

7.13     Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Parent Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Parent Borrower or any
other Restricted Subsidiary of the Parent Borrower or (b) make loans or advances
to, or other Investments in, the Parent Borrower or any other Restricted
Subsidiary of the Parent Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and/or the Senior Unsecured Debt Agreement, (ii) (x) existing on the
Third Restatement Effective Date and identified on Schedule 7.13 and (y) any
extension or renewal of such encumbrance or restriction or any agreement
evidencing such encumbrance or restriction or any amendment or modification
thereof, in each case that does not materially expand the scope of any such
encumbrance or restriction, (iii) any restrictions with respect to a Subsidiary
(or the assets or Capital Stock thereof) imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iv) leases or other
agreements that are customary and restrict the assignment (or subletting)
thereof or relate only to the assets subject thereto, (v) (x) any restrictions
that are binding on a Restricted Subsidiary at the time such Subsidiary is
acquired, so long as such restrictions were not entered into solely in
contemplation of such Subsidiary becoming a Subsidiary and (y) any renewal or
extension of a restriction or condition permitted by clause (v)(x) or any
agreement evidencing such restriction or condition or any amendment or
modification thereof that does not materially expand the scope of such
restriction or condition, (vi) any agreement relating to a Disposition permitted
hereunder pending such Disposition, provided such restrictions and conditions
apply only to the assets subject to such Disposition, (vii) any agreement
governing Indebtedness or other obligations of a Foreign Subsidiary, (viii)
customary provisions contained in joint venture agreements and other similar
agreements applicable to joint ventures (including Permitted Joint Ventures) or
other similar arrangements



--------------------------------------------------------------------------------



115


permitted hereunder, (ix) agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby and proceeds thereof), (x) any provisions requiring the granting of a
Lien to any Person on any Collateral if a Lien is granted with respect to such
Collateral securing the Obligations (it being understood that any such Lien
shall be permitted only if permitted under Section 7.3), (xi) any agreement
relating to Permitted Refinancing Indebtedness (so long as such restrictions set
forth therein are not materially more restrictive than the comparable provisions
of the Indebtedness being refinanced), (xii) are restrictions with respect to
cash collateral so long as the Lien in respect of such cash collateral is
permitted under Section 7.3, (xiii) are customary net worth provisions contained
in real property leases or licenses of Intellectual Property, so long as the
Parent Borrower has determined in good faith that such provisions could not
reasonably be expected to impair the ability of the Parent Borrower and the
other Loan Parties to satisfy the Obligations or (xiv) encumbrances or
restrictions created in connection with any Qualified Receivables Transaction
that, in the good faith determination of the Parent Borrower, are necessary or
advisable to effect such Qualified Receivables Transaction.

7.14     Lines of Business. Enter into any business, either directly or through
any Restricted Subsidiary, except for those businesses in which the Parent
Borrower and its Restricted Subsidiaries are engaged on the Third Restatement
Effective Date or that are reasonably related thereto.

7.15     Canadian Defined Benefit Plans. No Canadian Borrower will (a) without
the prior consent of the Administrative Agent, acting reasonably, establish,
contribute to or assume an obligation to contribute to the “defined benefit
provision” of any “registered pension plan”, as those terms are defined in the
Income Tax Act (Canada) (a “Canadian Defined Benefit Plan”), except as may be
required by applicable law, or (b)(i) acquire an interest in any Person if such
Person sponsors, maintains or contributes to, or at any time in the five-year
period preceding such acquisition has sponsored, maintained or contributed to a
Canadian Defined Benefit Plan if such acquisition would, or could reasonably be
expected to, result in a Material Adverse Effect or (ii) cause or allow any
Person described in (i) above, to become, or to merge, amalgamate, or
consolidate with, a Loan Party if such becoming, or merging, amalgamating, or
consolidating with would, or could reasonably be expected to, result in a
Material Adverse Effect.

7.16     Anti-Corruption Laws; Sanctions. Request any Loan or Letter of Credit,
and shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
violation of applicable Sanctions or (C) in any other manner that would result
in the violation of any Sanctions applicable to any party hereto.

7.17     IP Reorganizations. Notwithstanding the foregoing provisions of Article
VII of the Credit Agreement, so long as no Default or Event of Default shall
have occurred and be continuing, the Parent Borrower and its Subsidiaries may
consummate the IP Reorganization (including any IP Reorganization Transactions);
provided that either (a) on a pro forma basis, after giving effect to any such
IP Reorganization (including any IP Reorganization Transactions), including the
incurrence of any Indebtedness in connection therewith, the Consolidated
Leverage Ratio, recomputed as of the last day of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements are available, is
less than 3.50:1.00 or (b) the value (as reasonably determined by Parent
Borrower) of the IP Assets to be transferred from the Parent Borrower or
Subsidiary Guarantors to Subsidiaries that are not Subsidiary Guarantors,
without duplication, in such IP Reorganization (including any IP Reorganization



--------------------------------------------------------------------------------



116


Transactions) does not at the time of transfer exceed 67.0% of the total value
(as reasonably determined by Parent Borrower) of the IP Assets of the Parent
Borrower and the Subsidiary Guarantors as of the last day of the most recently
ended fiscal quarter of the Parent Borrower for which financial statements are
available.

SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.1, clause (i) or (ii) of Section 6.4(a) (with
respect to any Borrower only), Section 6.7(a) or Section 7 of this Agreement
(and, if such failure relates to a nonconsensual Lien for which neither (x) the
aggregate outstanding principal amount of the obligations secured thereby nor
(y) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds $5,000,000, either (i) such
failure shall remain unremedied for 30 calendar days after the earlier of (1)
the day on which the President, the Chief Executive Officer, the Chief Financial
Officer or the Treasurer of the Parent Borrower first obtains knowledge of such
failure or (2) the day on which notice of such failure is given to the Parent
Borrower by the Administrative Agent or any Lender (the “Commencement Date”) or
(ii) the Parent Borrower or its Restricted Subsidiary, as the case may be, shall
fail, before the expiration of 15 calendar days after the Commencement Date, to
begin, and at all times thereafter to continue, to contest such nonconsensual
Lien in good faith by appropriate legal proceedings) or Sections 5.5 and 5.7(b)
of the Guarantee and Collateral Agreement; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in Sections 8(a) through (c)), and such default shall continue
unremedied for a period of 30 days after notice to the Parent Borrower from the
Administrative Agent or the Required Lenders; or
(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such



--------------------------------------------------------------------------------



117


holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $50,000,000 or more; or
(f)    (i) the Parent Borrower or any Significant Subsidiary shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution (other than, for the avoidance of doubt, any liquidation or
dissolution permitted by Sections 7.4(b) or 7.4(c)(i)), composition or other
relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (ii) there shall be commenced
against the Parent Borrower or any Significant Subsidiary any case, proceeding
or other action of a nature referred to in clause (i) above that (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed or undischarged for a period of 60 days; or (iii) there
shall be commenced against the Parent Borrower or any Significant Subsidiary any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Parent Borrower or any Significant
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent Borrower or any Significant Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) or the Parent Borrower
or any Significant Subsidiary shall make a general assignment for the benefit of
its creditors; or
(g)    (i) an ERISA Event or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; or (iv) a Group Member having filed (a) for surseance van betaling
or voorlopige surseance van betaling, (b) any notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990) or section 60
paragraphs 2 and/or 3 of the Social Insurance Financing Act of the Netherlands
(Wet Financiering Sociale Verzekeringen) in conjunction with section 36 of the
Tax Collection Act or (c) an out-of-court restructuring plan (buitengerechtelijk
schuldeisersakkoord) and in each case in clauses (i) through (iv) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to result in a Material Adverse Effect; or
(h)    one or more judgments or decrees shall be entered against the Parent
Borrower or any Significant Subsidiary involving in the aggregate a liability
(not paid or fully covered by insurance as to which the relevant insurance
company has not disputed coverage) of $50,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or



--------------------------------------------------------------------------------



118


(i)    other than in each case in compliance with the terms of the Loan
Documents, any of the Security Documents shall cease, for any reason, to be in
full force and effect in any material respect, or any Loan Party or any
Affiliate of any Loan Party shall so assert in writing, or any Lien created by
any of the Security Documents on any property with a fair market value
(individually or in the aggregate for all affected properties) of more than
$5,000,000 shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or
(j)    other than in each case in compliance with the terms of the Loan
Documents, (i) the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert in writing,
(ii) after effectiveness of the Foreign Guarantee Agreement, the guarantee
contained in Section 2 thereof shall cease, for any reason, to be in full force
and effect or any Foreign Loan Party or any Affiliate of any Foreign Loan Party
shall so assert in writing, or (iii) this Agreement shall cease, for any reason,
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert in writing; or
(k)    (i) the acquisition of beneficial ownership, directly or indirectly, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
(the “Exchange Act”) and the rules of the SEC thereunder as in effect on the
Third Restatement Effective Date), other than Permitted Holders, of Capital
Stock representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Parent Borrower;
or (ii) a Specified Change of Control shall occur (any of the foregoing, a
“Change of Control”); provided that (i) a Person or “group” shall not be deemed
to beneficially own securities subject to an equity or asset purchase agreement,
merger agreement or similar agreement (or voting or option or similar agreement
related thereto) until the consummation of the transactions contemplated by such
agreement and (ii) if any “group” includes one or more Permitted Holders, the
issued and outstanding Capital Stock of the Parent Borrower beneficially owned,
directly or indirectly, by any Permitted Holders that are part of such “group”
shall not be treated as being beneficially owned by any other member of such
“group” for purposes of determining whether a Change in Control has occurred; or
(l)    the subordination provisions contained in any Indebtedness required by
the terms hereof to be subordinated to the Obligations shall cease, for any
reason, to be in full force and effect in any material respect or any Loan Party
or any Affiliate of any Loan Party shall so assert in writing;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Parent Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Parent
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the



--------------------------------------------------------------------------------



119


same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrowers shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrowers (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrowers.

SECTION 9. THE AGENTS

9.1     Appointment. (a) Each Lender hereby irrevocably designates and appoints
each of the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes each of the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
(b) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the security trustee of such Lender under the English Security
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of the
English Security Documents and to exercise such powers and perform such rights,
powers, authorities and discretions as are expressly delegated to the
Administrative Agent by the terms of the English Security Documents, together
with such other rights, powers, authorities and discretions as are reasonably
incidental thereto. Without limiting the generality of the foregoing, each
Lender hereby authorizes the Administrative Agent to enter into each English
Security Document on behalf of and for the benefit of the Lenders and the other
Secured Parties and agrees to be bound by the terms thereof. It is understood
and agreed that the Administrative Agent shall not have any duties or
responsibilities, except those set forth in the English Security Documents, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any Loan
Document or otherwise exist against the Administrative Agent.

9.2     Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in‑fact
selected by it with reasonable care.

9.3     Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys‑in‑fact or
affiliates shall be (i) liable for any action



--------------------------------------------------------------------------------



120


lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

9.4     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrowers), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5     Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Parent
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6     Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys‑in‑fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own



--------------------------------------------------------------------------------



121


appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates.

9.7     Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

9.8     Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9     Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Parent
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to any Borrower shall have occurred and be continuing) be
subject to approval by the Parent Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or



--------------------------------------------------------------------------------



122


further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

9.10     Arrangers and Co-Syndication Agents. Neither the Arrangers nor the
Co-Syndication Agents shall have any duties or responsibilities hereunder in
their respective capacities as such.

9.11     Province of Quebec. For the purposes of holding any security granted by
the Canadian Borrower or any other Loan Party pursuant to the laws of the
Province of Quebec, each Secured Party hereby irrevocably appoints and
authorizes the Administrative Agent to act as the hypothecary representative
(i.e. “fondé de pouvoir”) (in such capacity, the “Hypothecary Representative”)
of the Secured Parties as contemplated under Article 2692 of the Civil Code of
Québec, and to enter into, to take and to hold on its behalf, and for its
benefit, any hypothec, and to exercise such powers and duties that are conferred
upon the Hypothecary Representative under any hypothec. The Hypothecary
Representative shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to it pursuant to any hypothec, pledge,
applicable laws or otherwise, (b) benefit from and be subject to all provisions
hereof with respect to the Administrative Agent mutatis mutandis, including,
without limitation, all such provisions with respect to the liability or
responsibility to and indemnification by the Secured Parties, and (c) be
entitled to delegate from time to time any of its powers or duties under any
hypothec or pledge on such terms and conditions as it may determine from time to
time. Any person who becomes a Secured Party shall, by its execution of an
Assignment and Acceptance, be deemed to have consented to and confirmed the
Administrative Agent as the hypothecary representative as aforesaid and to have
ratified, as of the date it becomes a Secured Party, all actions taken by the
Hypothecary Representative in such capacity. The substitution of the
Administrative Agent pursuant to the provisions of this Article 9.11 shall also
constitute the substitution of the Hypothecary Representative.

9.12     Appointment of Administrative Agent as Security Trustee for English
Security Documents. For the purposes of any Liens or Collateral created under
the English Security Documents, the following additional provisions shall apply,
in addition to the provisions set out in this Section 9 or otherwise hereunder
(without prejudice to the rights and obligations of the Administrative Agent
under the other provisions of this Agreement and the other Loan Documents), and
the following additional provisions of this Section 9.12 shall be governed by
English law.
(a)     In this Section 9.12, the following expressions have the following
meanings: (i) “Appointee” means any receiver, administrator or other insolvency
officer appointed in respect of any Loan Party or its assets; (ii) “Charged
Property” means the assets of the Loan Parties subject to a security interest
under the English Security Documents, and (iii) “Delegate” means any delegate,
agent, attorney or co-trustee appointed by the Administrative Agent (in its
capacity as security trustee).
(b)     The Secured Parties appoint the Administrative Agent to hold the
security interests constituted by the English Security Documents on trust for
the Secured Parties on the terms of the Loan Documents and the Administrative
Agent accepts that appointment.



--------------------------------------------------------------------------------



123


(c)     The Administrative Agent, its subsidiaries and associated companies may
each retain for its own account and benefit any fee, remuneration and profits
paid to it in connection with (i) its activities under the Loan Documents; and
(ii) its engagement in any kind of banking or other business with any Loan
Party.
(d)     Nothing in this Agreement constitutes the Administrative Agent as a
trustee or fiduciary of, nor shall the Administrative Agent have any duty or
responsibility to, any Loan Party.
(e)     The Administrative Agent shall have no duties or obligations to any
other Person except for those which are expressly specified in the Loan
Documents or mandatorily required by applicable law.
(f)     The Administrative Agent may appoint one or more Delegates on such terms
(which may include the power to sub-delegate) and subject to such conditions as
it thinks fit, to exercise and perform all or any of the duties, rights, powers
and discretions vested in it by the English Security Documents and shall not be
obliged to supervise any Delegate or be responsible to any person for any loss
incurred by reason of any act, omission, misconduct or default on the part of
any Delegate.
(g)     The Administrative Agent may (whether for the purpose of complying with
any law or regulation of any overseas jurisdiction, or for any other reason)
appoint (and subsequently remove) any person to act jointly with the
Administrative Agent either as a separate trustee or as a co-trustee on such
terms and subject to such conditions as the Administrative Agent thinks fit and
with such of the duties, rights, powers and discretions vested in the
Administrative Agent by the English Security Documents as may be conferred by
the instrument of appointment of that person.
(h)     The Administrative Agent shall notify the Lenders of the appointment of
each Appointee (other than a Delegate).
(i)     The Administrative Agent may pay reasonable remuneration to any Delegate
or Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Administrative Agent.
(j)     Each Delegate and each Appointee shall have every benefit, right, power
and discretion and the benefit of every exculpation (together “Rights”) of the
Administrative Agent (in its capacity as security trustee) under the English
Security Documents, and each reference to the Administrative Agent (where the
context requires that such reference is to the Administrative Agent in its
capacity as security trustee) in the provisions of the English Security
Documents which confer Rights shall be deemed to include a reference to each
Delegate and each Appointee.
(k)     Each Secured Party confirms its approval of the English Security
Documents and authorizes and instructs the Administrative Agent: (i) to execute
and deliver the English Security Documents; (ii) to exercise the rights, powers
and discretions given to the Administrative Agent (in its capacity as security
trustee) under or in connection with the English Security Documents together
with any other incidental rights, powers and discretions; and (iii) to give any
authorizations and confirmations to be given by the Administrative Agent (in its
capacity as security trustee) on behalf of the Secured Parties under the English
Security Documents.
(l)     The Administrative Agent may accept without inquiry the title (if any)
which any person may have to the Charged Property.



--------------------------------------------------------------------------------



124


(m)     Each other Secured Party confirms that it does not wish to be registered
as a joint proprietor of any security interest constituted by an English
Security Document and accordingly authorizes: (a) the Administrative Agent to
hold such security interest in its sole name (or in the name of any Delegate) as
trustee for the Secured Parties; and (b) the Land Registry (or other relevant
registry) to register the Administrative Agent (or any Delegate or Appointee) as
a sole proprietor of such security interest.
(n)     Except to the extent that an English Security Document otherwise
requires, any moneys which the Administrative Agent receives under or pursuant
to an English Security Document may be: (a) invested in any investments which
the Administrative Agent selects and which are authorized by applicable law; or
(b) placed on deposit at any bank or institution (including the Administrative
Agent) on terms that the Administrative Agent thinks fit, in each case in the
name or under the control of the Administrative Agent, and the Administrative
Agent shall hold those moneys, together with any accrued income (net of any
applicable Tax) to the order of the Lenders, on trust for the Lenders, and shall
pay them to the Lenders in accordance with the terms of the relevant English
Security Document.
(o)     On a disposal of any of the Charged Property which is permitted under
the Loan Documents or any other release permitted under Section 10.14, the
Administrative Agent shall (at the cost of the Loan Parties) execute any release
of the English Security Documents or other claim over that Charged Property and
issue any certificates of non-crystallisation of floating charges that may be
required or take any other action that the Administrative Agent considers
desirable.
(p)     The Administrative Agent shall not be liable for:
(i) any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by an English Security
Document;
(ii) any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by an English Security
Document;
(iii) the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Loan Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Loan Document; or
(iv) any shortfall which arises on enforcing an English Security Document.
(q)     The Administrative Agent shall not be obligated to:
(i) obtain any authorization or environmental permit in respect of any of the
Charged Property or an English Security Document;
(ii) hold in its own possession an English Security Document, title deed or
other document relating to the Charged Property or an English Security Document;
(iii) perfect, protect, register, make any filing or give any notice in respect
of an English Security Document (or the order of ranking of an English Security
Document), unless that failure arises directly from its own gross negligence or
willful misconduct; or
(iv) require any further assurances in relation to an English Security Document.



--------------------------------------------------------------------------------



125


(r)     In respect of any English Security Document, the Administrative Agent
shall not be obligated to: (i) insure, or require any other person to insure,
the Charged Property; or (ii) make any enquiry or conduct any investigation into
the legality, validity, effectiveness, adequacy or enforceability of any
insurance existing over such Charged Property.
(s)     In respect of any English Security Document, the Administrative Agent
shall not have any obligation or duty to any person for any loss suffered, and
it shall not be liable for any damages, costs or losses to any person, as a
result of: (i) the lack or inadequacy of any insurance; or (ii) the failure of
the Administrative Agent to notify the insurers of any material fact relating to
the risk assumed by them, or of any other information of any kind, unless
Required Lenders have requested it to do so in writing and the Administrative
Agent has failed to do so within fourteen days after receipt of that request.
(t)     Every appointment of a successor Administrative Agent under an English
Security Document shall be by deed.
(u)     Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty of
the Administrative Agent in relation to the trusts constituted by this
Agreement.
(v)     In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK), the provisions
of this Agreement shall prevail to the extent allowed by law, and shall
constitute a restriction or exclusion for the purposes of the Trustee Act 2000
(UK).
(w)     The perpetuity period under the rule against perpetuities if applicable
to this Agreement and any English Security Document shall be 80 years from the
date of this Agreement.

9.13     Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, each Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this



--------------------------------------------------------------------------------



126


Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of subsections (b) through (g) of Part I of
PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Loan Party, that none of the Administrative Agent, or any Arranger, any
Co-Syndication Agent or any of their respective Affiliates is a fiduciary with
respect to the Collateral or the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).
(c) The Administrative Agent, each Arranger and each Co-Syndication Agent hereby
informs the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

SECTION 10. MISCELLANEOUS

10.1     Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of



--------------------------------------------------------------------------------



127


maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Majority Facility Lenders of each adversely affected
Facility) and (y) that any amendment or modification of the financial covenants
in this agreement (or defined terms used in the financial covenants in this
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (iii)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral, release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement or release all or substantially all of the Foreign Loan Parties from
their obligations under the Foreign Guarantee Agreement, in each case without
the written consent of all Lenders; (iv) amend, modify or waive any provision of
Section 2.18 without the written consent of each Lender directly and adversely
affected thereby; (v) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (vi) amend, modify or waive any
provision of Section 6.5 of the Guarantee and Collateral Agreement with respect
to the order in which the proceeds of Collateral or of the guarantee set forth
in Section 2 thereof are applied or the pro rata sharing provisions set forth
therein without the written consent of each Lender directly and adversely
affected thereby; (vii) amend, modify or waive any provision of Section 6.5 of
the Foreign Guarantee Agreement with respect to the order in which the proceeds
of the guarantee set forth in Section 2 thereof or the pro rata sharing
provisions set forth therein without the written consent of each Lender directly
and adversely affected thereby; (viii) amend, modify or waive any provision of
Section 9 or any other provision of any Loan Document that affects the
Administrative Agent without the written consent of the Administrative Agent;
(ix) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swingline Lender; or (x) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and Revolving Extensions of Credit and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended (x)
with the written consent of the Administrative Agent, the Parent Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all outstanding Tranche A
Term Loans (“Replaced Term Loans”) with a replacement term loan tranche
hereunder (“Replacement Term Loans”), provided that (a) the aggregate principal
amount of such



--------------------------------------------------------------------------------



128


Replacement Term Loans shall not exceed the aggregate principal amount of such
Replaced Term Loans (plus unpaid accrued interest and premium (including tender
premium) thereon, any committed or undrawn amounts and underwriting discounts,
fees, commissions and expenses, associated with such Replaced Term Loans), (b)
the Applicable Margin for such Replacement Term Loans shall not be higher than
the Applicable Margin for such Replaced Term Loans and (c) the weighted average
life to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Replaced Term Loans at the time of
such refinancing. and (y) with the written consent of the Administrative Agent,
the Parent Borrower and the Lenders providing the relevant Replacement Revolving
Facility (as defined below) to permit the refinancing, replacement or
modification of all or any portion of the Revolving Facility or any Incremental
Revolving Facility (a “Replaced Revolving Facility”) with a replacement
revolving facility hereunder (a “Replacement Revolving Facility”); provided that
(i) the aggregate amount of such Replacement Revolving Facility shall not exceed
the aggregate amount of such Replaced Revolving Facility (plus unpaid accrued
interest and premium (including tender premium) thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Replaced Revolving Facility), (ii) the Applicable Margin
for such Replacement Revolving Facility shall not be higher than the Applicable
Margin for such Replaced Revolving Facility and (iii) the termination date of
such Replacement Revolving Facility shall be no earlier than the termination
date of the Replaced Revolving Facility.
Furthermore, notwithstanding the foregoing, the Administrative Agent and the
Parent Borrower may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct, amend or cure
any ambiguity, inconsistency or defect or correct any typographical error or
other manifest error in any Loan Document.

10.2     Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
email), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice or
email, when received, addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
Parent Borrower:
Wolverine World Wide, Inc.
 
9341 Courtland Drive N.E.
 
Rockford, Michigan 49351
 
Attention: Mike Stornant, Chief Financial Officer
 
Telecopy: (616) 866-5715
 
Telephone: (616) 866-5728
 
Email: mike.stornant@wwwinc.com
 
 
with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
 
Los Angeles, CA 90071
 
Attention: Linda L. Curtis
 
Telecopy: 213-229-6582
 
Telephone: 213-229-7582
 
 
Additional Borrowers:
C/O Wolverine World Wide, Inc.
 
9341 Courtland Drive N.E.
 
Rockford, Michigan 49351




--------------------------------------------------------------------------------



129


 
Attention: Mike Stornant, Chief Financial Officer
 
Telecopy: (616) 866-5715
 
Telephone: (616) 866-5728
 
Email: mike.stornant@wwwinc.com
 
 
with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
 
Los Angeles, CA 90071
 
Attention: Linda L. Curtis
 
Telecopy: 213-229-6582
 
Telephone: 213-229-75821
 
 
Administrative Agent (and with respect to any notices to JPMorgan Chase Bank,
N.A., as Issuing Lender):
JPMorgan Chase Bank, N.A.
10 South Dearborn St.
Chicago, IL 60603
 
 
Telecopy: 844-490-5663
 
Telephone: 312-385-7084
 
Email: Jpm.agency.cri@jpmchase.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Parent Borrower (on
behalf of itself and the other Borrowers) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

10.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4     Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5     Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay or
reimburse each of the Administrative Agent and the Arrangers for all its
reasonable and invoiced costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the


1 Wolverine/GDC to confirm

--------------------------------------------------------------------------------



130


transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one counsel to the Administrative Agent and the Arrangers, one
firm of regulatory counsel and one firm of local counsel in each appropriate
jurisdiction and other counsel retained with the Parent Borrower’s consent (such
consent not to be unreasonably withheld or delayed) and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Parent Borrower prior to the Third Restatement Effective Date (in the
case of amounts to be paid on the Third Restatement Effective Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, the Issuing Lender, the Swingline Lender and the Administrative Agent
for all its reasonable and invoiced costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any such other documents, including the fees and
disbursements of one counsel to the Lenders and the Administrative Agent, one
firm of local counsel in each appropriate jurisdiction and other counsel
retained with the Parent Borrower’s consent (not to be unreasonably withheld or
delayed) (provided that in the case of an actual (or perceived, if set forth in
a writing by the affected party to the Parent Borrower) conflict of interest,
where the affected party informs the Parent Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
party), (c) to pay, indemnify, and hold each Lender, the Issuing Lender, the
Swingline Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from the Parent Borrower’s delay in paying, stamp, excise and other
similar Taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, (d) to pay or
reimburse each Foreign Currency Lender or the Issuing Lender for all of its
reasonable and invoiced losses, costs or expenses sustained in connection with
any conversion of Obligations, fees, payments or any other amounts payable to
such Foreign Currency Lender or the Issuing Lender, as applicable, from any
currency other than Dollars to its Dollar Equivalent; provided that such
conversion shall have resulted from the Parent Borrower’s failure to comply with
its obligations hereunder and (e) to pay, indemnify, and hold each Lender, the
Issuing Lender, the Swingline Lender and the Administrative Agent, their
respective affiliates, and their respective officers, directors, employees,
agents, advisors and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any claim, litigation, investigation or
proceeding regardless of whether any Indemnitee is a party thereto and whether
or not the same are brought by any Borrower, the equity holders, affiliates or
creditors of the Parent Borrower or any other Person, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable fees
and expenses of one firm of counsel for all Indemnitees and, if necessary, one
firm of regulatory counsel and one firm of local counsel in each appropriate
jurisdiction for all Indemnitees (provided that in the case of an actual (or
perceived, if set forth in a writing by the affected Indemnitee to the Parent
Borrower) conflict of interest, where the Indemnitee informs the Parent Borrower
of such conflict and thereafter retains its own counsel, the reasonable and
invoiced costs and expenses of another firm of counsel for such affected
Indemnitee), in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(e), collectively, the “Indemnified Liabilities”), provided, that the Parent
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of, or material breach
of any Loan Document by, such Indemnitee, provided, further, that this Section
10.5(e) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim,



--------------------------------------------------------------------------------



131


and provided further that this Section 10.5(e) shall not require the
reimbursement of costs, expenses and disbursements of any Indemnitee incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents (it being understood that any reimbursement in connection with such
costs, expenses and disbursements shall be governed by Section 10.5(a)). Without
limiting the foregoing, and to the extent permitted by applicable law, the each
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent any such damages are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee or a material breach of any Loan Document by such Indemnitee. No
Indemnitee shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Parent Borrower pursuant to this
Section 10.5 shall be submitted to Michael Stornant (Telephone No. (616)
866-5715) (Telecopy No. (616) 866-5715), at the address of the Parent Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Parent Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

10.6     Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) other than as contemplated by Section 2.19(h), no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, the Parent Borrower or any Affiliate of the Parent Borrower, all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed) of:
(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 8(a) or Section
8(f) has occurred and is continuing, any other Person; and provided, further,
that the Parent Borrower shall be deemed to have consented to any such
assignment unless the Parent Borrower shall object thereto by written notice to
the Administrative Agent within 10 Business Days after having received notice
thereof;



--------------------------------------------------------------------------------



132


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund; and
(C) the Issuing Lender; provided that no consent of the Issuing Lender shall be
required (i) for an assignment of all or any portion of a Term Loan or (ii) if
the Issuing Lender’s exposure in respect of Letters of Credit issued by it is
less than $1,000,000.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Tranche A Term Facility and any Incremental
Term Facility, $1,000,000) unless each of the Parent Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Parent Borrower shall be required if an Event of Default has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;
(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or a portion of its Term Loans
(or Incremental Term Loans) to the Parent Borrower at a price below the par
value thereof; provided that any such assignment shall be subject to the
following additional conditions: (1) no Default or Event of Default shall have
occurred and be continuing immediately before and after giving effect to such
assignment, (2) on the date of effectiveness of such purchase and assignment,
there shall be no more than $50,000,000 in aggregate amount of Revolving Loans
and Swingline Loans outstanding, (3) no proceeds of Revolving Loans, Swingline
Loans or Letters of Credit shall be used to fund such purchase and assignment,
(4) any such offer to purchase shall be offered to all Term Lenders of a
particular tranche on a pro rata basis, with mechanics to be agreed by the
Administrative Agent and the Parent Borrower, (5) any Loans so purchased shall
be immediately cancelled and retired and (6) the Parent Borrower shall provide,
as of the date of its offer to purchase and as of the date of the effectiveness
of such purchase and assignment, a customary representation and warranty that it
is not in possession of any material non-public information with



--------------------------------------------------------------------------------



133


respect to the Parent Borrower, its Subsidiaries or their respective securities
that (i) has not been disclosed to the assigning Lender prior to such date and
(ii) could reasonably be expected to have a material effect upon, or otherwise
be material to, a Lender’s decision to assign Loans to the Parent Borrower (in
each case, other than because such assigning Lender does not wish to receive
material non-public information with respect to the Parent Borrower, its
Subsidiaries or their respective securities).
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.19,
2.20, 2.21 and 10.5 with respect to the facts and circumstances occurring prior
to the effective date of the assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.6(c).
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.6(b) and any written
consent to such assignment required by Section 10.6(b), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Parent Borrower, the Administrative Agent, the Issuing Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (i) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (ii) directly
affects such



--------------------------------------------------------------------------------



134


Participant. Each Lender that sells a participation agrees, at the Parent
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Parent Borrower to effectuate the provisions of Section 2.23 with respect to any
Participant. The Parent Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.19, 2.20 and 2.21 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(f) (it being
understood that the documentation required under Section 2.20(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(b);
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.19 and 2.20 as if it were an assignee under Section 10.6(b) and (ii)
shall not be entitled to receive any greater payment under Sections 2.19 or
2.20, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from an adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
Third Restatement Effective Date that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the Borrowers (upon request) or otherwise to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Parent Borrower, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in this paragraph (d).

10.7     Adjustments; Set‑off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it by a U.S. Loan Party (other than in connection with an assignment
made pursuant to Section 10.6), or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set‑off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender by such
U.S. Loan Party, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender by such U.S. Loan Party, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Lender to share the excess payment or



--------------------------------------------------------------------------------



135


benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Subsidiary Guarantor shall be
applied to any Excluded Swap Obligations of such Subsidiary Guarantor.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to any Borrower, any such notice
being expressly waived by each Borrower to the extent permitted by applicable
law, with the prior written consent of the Administrative Agent, upon any
Obligations becoming due and payable by Parent Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Parent Borrower; provided
that if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set‑off. Each Lender agrees promptly to
notify the Parent Borrower and the Administrative Agent after any such
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such application.

10.8     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Administrative Agent.

10.9     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------




136


10.12     Submission To Jurisdiction; Waivers. (a) Each Borrower hereby
irrevocably and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York in the Borough of
Manhattan, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof; provided, that nothing
contained herein or in any other Loan Document will prevent any Lender or the
Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right under the Security Documents or against any Collateral or
any other property of any Loan Party in any other forum in which jurisdiction
can be established;
(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and
(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.
(b) Without limiting Section 10.12(a), each Loan Party hereby irrevocably
designates, appoints, authorizes and empowers the Parent Borrower, with offices
currently located at 9341 Courtland Drive N.E., Rockford, Michigan 49351, United
States (the “Process Agent”), as its agent to receive on behalf of itself and
its property, service of copies of the summons and complaint and any other
process which may be served in any suit, action or proceeding brought in the
United States District Court for the Southern District of New York or the courts
of the State of New York in the Borough of Manhattan, and any appellate court
thereof. Such service may be made by delivering a copy of such process to such
Loan Party in care of the Process Agent at its address specified above, with a
copy delivered to such Loan Party in accordance with Section 10.2, and each Loan
Party hereby authorizes and directs the Process Agent to accept such service on
its behalf. The appointment of the Process Agent shall be irrevocable until the
appointment of a successor Process Agent. Each Loan Party further agrees to
promptly appoint a successor Process Agent in the United States (which shall
accept such appointment in form and substance satisfactory to the Administrative
Agent) prior to the termination for any reason of the appointment of the initial
Process Agent. Nothing contained herein shall affect the right of any party
hereto to serve process in any manner permitted by law, or limit any right that
any party hereto may have to bring proceedings against any other party hereto in
the courts of any jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction. So long as the Parent
Borrower is the agent of the Loan Parties for services of process, the Parent
Borrower must maintain a place of business



--------------------------------------------------------------------------------



137


in the United States for service of process and shall promptly notify the
Administrative Agent of any change in the address of such location.
(c) To the extent any Additional Borrower has or hereafter may acquire any
immunity from any legal action, suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its assets
or property, such Additional Borrower, to the extent permitted by law, hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement and the other Loan Documents.

10.13     Acknowledgements. Each Borrower hereby acknowledges and agrees that
(a) no fiduciary, advisory or agency relationship between the Loan Parties and
the Credit Parties is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

10.14     Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Parent Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Parent
Borrower having the effect of releasing any guarantee obligations with respect
to any Subsidiary Guarantor that has become an Immaterial Subsidiary or an
Excluded Foreign Subsidiary; provided that if such Subsidiary Guarantor is an
Additional Borrower, then prior to or



--------------------------------------------------------------------------------



138


simultaneously with the release of the guarantee obligations of such Subsidiary,
such Subsidiary’s status as a “Additional Borrower” shall be terminated in
accordance with Section 10.21(b).
(c) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements, Specified Cash Management Agreements and/or
contingent indemnification obligations) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(the date of the occurrence of the foregoing, the “Termination Date”), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.
(d) If at any time the Investment Grade Condition is attained, the Parent
Borrower may request that the Collateral be released from the Liens created by
Security Documents (excluding, for the avoidance of doubt, the guarantee of
Subsidiaries contained in the Guarantee and Collateral Agreement), and upon the
Parent Borrower’s delivery to the Administrative Agent of an officers’
certificate as described in the definition of Investment Grade Condition
certifying that the Investment Grade Condition has been attained the Security
Documents shall be automatically terminated and all such Collateral shall be
released from the Liens created by the Security Documents without delivery of
any instrument or performance of any act by any Person.

10.15     Judgment Currency.
(a) The Loan Parties’ obligations hereunder and under the other Loan Documents
to make payments in Dollars shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars, except to the extent that such tender or recovery results in
the effective receipt by the Administrative Agent, the respective Lender or
Issuing Lender of the full amount of Dollars expressed to be payable to the
Administrative Agent or such Lender or Issuing Lender under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than Dollars (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in
Dollars, the conversion shall be made at the Dollar Equivalent determined as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).


(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.


(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.15, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.

10.16     Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any



--------------------------------------------------------------------------------



139


Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information (a)
to the Administrative Agent, any other Lender or any affiliate thereof, (b)
subject to an agreement to comply with the provisions of this Section, to any
actual or prospective Transferee or any direct or indirect counterparty to any
Swap Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, in each case, who are instructed to
comply with the confidentiality provisions herein, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) if agreed in writing by the
Parent Borrower in its sole discretion, to any other Person or (k) pursuant to
customary disclosure about the terms of the financing contemplated hereby in the
ordinary course of business to market data collectors and similar service
providers to the loan industry for league table purposes.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent Borrower and its Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.
All information, including requests for waivers and amendments, furnished by the
Parent Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Parent
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
Each Loan Party consents to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties; provided that the Administrative Agent or such Lender shall
provide a draft of any such materials to the Parent Borrower for review and
approval (such approval not to be unreasonably withheld or delayed) prior to the
disclosure, publication or use thereof.

10.17     Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be



--------------------------------------------------------------------------------



140


increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB Rate to the date of repayment, shall
have been received by such Lender.

10.18     WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.19     USA Patriot Act and Canadian Anti-Money Laundering Legislation. (a)
Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Patriot Act.
(b) If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of any Loan Party for the purposes of the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
anti-terrorism laws and “know your client” policies, regulations, laws or rules
applicable in Canada (the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and such other anti-terrorism laws, applicable policies,
regulations, laws or rules in Canada, collectively, including any guidelines or
orders thereunder, “AML Legislation”), then the Administrative Agent: (i) shall
be deemed to have done so as an agent for each Lender and this Agreement shall
constitute a “written agreement” in such regard between each Lender and the
Administrative Agent within the meaning of the applicable AML Legislation; and
(ii) shall provide to the Lenders copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness. Notwithstanding the preceding sentence and except as may otherwise
be agreed in writing, each Lender agrees that the Administrative Agent has no
obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Loan Party or
any such authorized signatory in doing so.

10.20     Existing Credit Agreement. Each Lender and the Parent Borrower agree
that (a) any amounts payable to any Continuing Term Lender (as defined in the
2018 Replacement Facility Amendment) pursuant to Section 2.21 of the Existing
Credit Agreement are hereby waived and (b) with respect to any payment or deemed
payment of Existing Revolving Loans on the Third Restatement Effective Date any
amounts payable pursuant to Section 2.21 as a result of such payment or deemed
payment are hereby waived by any Existing Revolving Lender that is a Revolving
Lender after giving effect to the Third Restatement Effective Date.

10.21     Additional Borrowers. (a) The Parent Borrower may at any time, with
the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), add as a party to this Agreement any Wholly
Owned Subsidiary to be an Additional Borrower. Upon satisfaction of the
conditions specified in Section 5.3, such Subsidiary shall for all purposes be a
party hereto as an Additional Borrower as fully as if it had executed and
delivered this Agreement. The Administrative Agent shall notify the Revolving
Lenders at least five Business Days prior to granting such consent and, if any
Revolving Lender notifies the Administrative Agent within five Business Days
that it is not permitted by applicable Requirements of Law or any of its
organizational policies to make Revolving Loans to, or participate in Letters of
Credit for the account of, the relevant Subsidiary, shall withhold such consent
or shall give such consent only upon effecting changes to the provisions of this
Agreement as are contemplated by paragraph (c) of this Section 10.21 that will
assure that such Revolving Lender is not



--------------------------------------------------------------------------------



141


required to make Revolving Loans to, or participate in Letters of Credit for the
account of, such Subsidiary.
(b) So long as the principal of and interest on any Loans made to any Additional
Borrower under this Agreement shall have been paid in full and all other
obligations of such Additional Borrower under this Agreement (other than
contingent indemnification obligations) shall have been fully performed, the
Parent Borrower may, by not less than five Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the relevant Lenders thereof),
terminate such Subsidiary’s status as a “Additional Borrower”.
(c) In order to accommodate (i) the addition of a Subsidiary as an Additional
Borrower or (ii) extensions of credit to an Additional Borrower, in each case,
where one or more Revolving Lenders are legally able and willing to lend
Revolving Loans to, and participate in Letters of Credit issued for the account
of, such Subsidiary, but other Revolving Lenders are not so able and willing,
the Administrative Agent shall be permitted, with the consent of the Parent
Borrower, to effect such changes to the provisions of this Agreement as it
reasonably believes are appropriate in order for such provisions to operate in a
customary and usual manner for “multiple-currency” syndicated lending agreements
to a corporation and certain of its foreign subsidiaries, all with the intention
of providing procedures for the Revolving Lenders who are so able and willing to
extend credit to such Subsidiaries and for the other Revolving Lenders not to be
required to do so. Prior to effecting any such changes, the Administrative Agent
shall give all Revolving Lenders at least five Business Days’ notice thereof and
an opportunity to comment thereon.

10.22     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 11. DUTCH PARALLEL DEBT

11.1     Foreign Parallel Debt. In this Section 11.1 “Foreign Corresponding
Debt” means the Obligations of a Loan Party other than the Parent Borrower or
any Loan Party that is not a Foreign



--------------------------------------------------------------------------------



142


Subsidiary, in each case, under or in connection with the Loan Documents.
“Foreign Parallel Debt” means any amount which a Loan Party other than the
Parent Borrower or any Loan Party that is not a Foreign Subsidiary, in each
case, owes to the Administrative Agent under this Section 11.1.
(a) Each Foreign Loan Party irrevocably and unconditionally undertakes to pay to
the Administrative Agent amounts equal to, and in the currency or currencies of,
its Foreign Corresponding Debt.
(b) The Foreign Parallel Debt of each Foreign Loan Party: (i) shall become due
and payable at the same time as its Foreign Corresponding Debt; and (ii) is
independent and separate from, and without prejudice to, its Foreign
Corresponding Debt.
(c) For purposes of this Section 11.1, the Administrative Agent: (i) is the
independent and separate creditor of each Foreign Parallel Debt; (ii) acts in
its own name and not as agent, representative or trustee of the Secured Parties
and its claims in respect of each Foreign Parallel Debt shall not be held on
trust; and (iii) shall have the independent and separate right to demand payment
of each Foreign Parallel Debt in its own name (including, without limitation,
through any suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in any kind of insolvency proceeding).
(d) The Foreign Parallel Debt of each Foreign Loan Party shall be (i) decreased
to the extent that its Foreign Corresponding Debt has been irrevocably and
unconditionally paid or discharged, and (ii) increased to the extent to that its
Foreign Corresponding Debt has increased, and the Foreign Corresponding Debt of
each Foreign Loan Party shall be (x) decreased to the extent that its Foreign
Parallel Debt has been irrevocably and unconditionally paid or discharged, and
(y) increased to the extent that its Foreign Parallel Debt has increased, in
each case provided that the Foreign Parallel Debt of a Foreign Loan Party shall
never exceed its Foreign Corresponding Debt.
(e) All amounts received or recovered by the Administrative Agent in connection
with this Section 11.1, to the extent permitted by applicable law, shall be
applied in accordance with Section 2.18.
(f) This Section 11.1 applies for the purpose of determining the secured
obligations in the Security Documents governed by Dutch law.









--------------------------------------------------------------------------------





SCHEDULE 1.1A
Commitments


Lender
Revolving Commitment
Tranche A Term Commitment
Issuing Lender Commitment
JPMorgan Chase Bank, N.A.
$96,000,000.00
$24,000,000.00
$12,500,000.00
Wells Fargo Bank, National Association
$96,000,000.00
$24,000,000.00
$12,500,000.00
Bank of America, N.A.
$96,000,000.00
$24,000,000.00
$12,500,000.00
HSBC Bank USA, N.A.
$76,000,000.00
$19,000,000.00
$9,895,833.34
HSBC UK Bank plc
$20,000,000.00
$5,000,000.00
$2,604,166.66
MUFG Union Bank, N.A.
$72,000,000.00
$18,000,000.00
-
Sumitomo Mitsui Banking Corporation
$72,000,000.00
$18,000,000.00
-
PNC Bank, National Association
$72,000,000.00
$18,000,000.00
-
Branch Banking and Trust Company
$40,000,000.00
$10,000,000.00
-
Citizens Bank, N.A.
$40,000,000.00
$10,000,000.00
-
KeyBank National Association
$40,000,000.00
$10,000,000.00
-
CIBC Bank USA
$40,000,000.00
$10,000,000.00
-
The Huntington National Bank
$40,000,000.00
$10,000,000.00
-
Total Allocations
$800,000,000.00
$200,000,000.00
$50,000,000.00





Schedule 1.1A – Page 1

--------------------------------------------------------------------------------





SCHEDULE 1.1B
Mortgaged Property


9341 Courtland Drive NE
Rockford, MI 49351
Land situated in the City of Rockford, County of Kent, Michigan, more
particularly described as:
The North ½ of the Southwest fractional 1/4 of Section 30, Town 9 North, Range
10 West, City of Rockford, Kent County, Michigan. Except the North 325 feet of
the South 455 feet of the West 800 feet of the North 1/2 of the Southwest
fractional 1/4 of said Section 30. Also, the South 1/2 of the Northwest
fractional 1/4, of Section 30, Town 9 North, Range 10 West, City of Rockford,
Kent County, Michigan, Except the North 462 feed of the West 1161.6 feet
thereof. Except that part of the above described parcels which lies West of a
line which is 50.0 feet East of and parallel with the relocated centerline
(Northbound lane) of Northland Drive (1996).


Centerline description, Northbound lane, Northland Drive, Section 30, Town 9
North, Range 10 West, Courtland Township, Kent County, Michigan (1996).
Beginning at the Southwest corner of Section 30, Town 9 North, Range 10 West,
Courtland Township, Kent County, Michigan; thence North 00 degrees 00 minutes 00
seconds East 878.77 feet along the West line of said Section 30; thence North 90
degrees 00 minutes 00 seconds East 98.0 feet to the Place of Beginning of this
centerline description; thence Northerly 999.5 feet along a 13,650.20 foot
radius curve to the left, the long chord of which bears North 02 degrees 05
minutes 52 seconds West 999.33 feet; thence North 04 degrees 11 minutes 44
seconds West 102.96 feet; thence Northerly 999.55 feet along a 13,705.60 foot
radius curve to the right, the long chord of which bears North 02 degrees 06
minute 22 minutes West 999.34 feet to the Point of Ending of this description.
Also, the Southwest 1/4 of the Southeast 1/4 of Section 30, Town 9 North, Range
10 West, City of Rockford, Kent County, Michigan.
Also, the South 1/2 of the Southwest fractional 1/4 of Section 30, Town 9 North,
Range 10 West, City of Rockford, Kent County, Michigan, described as: Commencing
at the Northeast corner of the South 1/2 of the Southwest 1/4; thence West 21.37
feet along the North line of the South 1/2 of the Southwest 1/4 to the Place of
Beginning of this description; thence West along said North line of the South
1/2 of the Southwest 1/4 to the Place of Beginning of this description; thence
West long said North line 150.00 feet; thence South and parallel with the North
and South 1/4 line 100.0 feet; thence East and parallel with said North line
76.35 feet to a point on the Westerly Highway R.O.W., thence Northeasterly 124.2
feet along highway R.O.W. on a curve to the right having a radius of 2541.73
feet back to the place of beginning.


6001 Cane Run Road


Schedule 1.1B – Page 1

--------------------------------------------------------------------------------




Louisville, KY 40258




Situated in the State of Kentucky, County of Jefferson:


TRACT 1:


Being Tract #9 as shown on plat of Riverport, Section 1, of record in Plat and
Subdivision Book 34, Page 44, in the office of the Clerk of Jefferson County,
Kentucky.


TRACT 2:


Being all of Tract #10 of Riverport, Section 1, as shown by final record plat
thereof, of record in Plat and Subdivision Book 34, Page 44, in the office of
the Clerk of Jefferson County, Kentucky; PROVIDED, HOWEVER, there is excluded
from the foregoing Tract #10 so much thereof as is included within Tract #10-A
containing 5.477 acres, as shown by plat thereof, of record in Deed Book 5438,
Page 21, in the aforesaid office.


Source of Title: Book 6281 and Page 417


Parcel Number: 25-2306-0010-0000




Schedule 1.1B – Page 2

--------------------------------------------------------------------------------





SCHEDULE 1.1C
Specified Times


 
 
Loans in euro
 
Loans in sterling
 
Loans in other currencies
 
 
 
 
 
 
 
CDOR, EURIBOR, HIBOR, LIBOR or STIBOR is fixed at:
 
Quotation Day as of 11:00 a.m. (Brussels time)
 
Quotation Day as of 11:00 a.m.
 
Quotation Day as of 11:00 a.m. (London time) in respect of LIBOR, as of 11:00
a.m. (Stockholm time) in respect of STIBOR, as of 11:00 am (Hong Kong time) in
respect of HIBOR, and as of 10:15 a.m.
(Toronto time) in respect of CDOR.













Schedule 1.1C – Page 1

--------------------------------------------------------------------------------





SCHEDULE 1.1D


ADMINISTRATIVE SCHEDULE
FOREIGN CURRENCY LOANS


GENERAL


Administrative Agent’s office for notices/borrowings/payment:


JPMorgan Chase Bank, N.A.
10 South Dearborn St.
Chicago, IL 60603
Telecopy: 844-490-5663
Telephone: 312-385-7084
Email: Jpm.agency.cri@jpmchase.com


CANADIAN DOLLARS
Lenders:


Lenders
Applicable Office for Notices/Payment
JPMorgan Chase Bank, N.A.
Notices: To Administrative Agent at address above
Canadian Payment Office:
 
Agent’s CAD Wire Instructions
 
 
 
 
 
Bank Name:
 
 
SWIFT BIC:
 
 
 
Beneficiary
Bank
 
 
 
Account No.:
 
 
 
Ref:
 
 
 
 
 
 



Borrowings:


Funding must be made available to the Administrative Agent at the Canadian
Payment Office specified above on the Borrowing Date prior to:
12 p.m. London Time


Minimum amount of each Borrowing:
Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)




Schedule 1.1D – Page 1

--------------------------------------------------------------------------------




Payments/Prepayments:


Notice of prepayment must be received by:
11 a.m. Local Time 3 Business Days prior to proposed prepayment date


Minimum amount of each prepayment:
Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)


Payments must be made to the Administrative Agent at the Canadian Payment Office
specified above prior to:
12 p.m. London Time




POUNDS STERLING
Lenders:


Lenders
Applicable Office for Notices/Payment
JPMorgan Chase Bank, N.A.
Notices: To Administrative Agent at address above
UK Payment Office:
 
Agent’s GBP Wire Instructions
 
 
 
 
 
Bank Name
and Account
Name:
 
 
Swift:
 
 
 
Sort Code:
 
 
 
Account No.:
 
 
 
 
 
 



Borrowings:


Funding must be made available to the Administrative Agent at the U.K. Payment
Office specified above on the Borrowing Date prior to:
12 p.m. London Time


Minimum amount of each Borrowing:
Foreign Currency Equivalent of $5,000,000 (rounded up for the currency amount)


Payments/Prepayments:


Notice of prepayment must be received by:
11 a.m. London time 3 Business Days prior to proposed prepayment date


Minimum amount of each prepayment:
Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)


Payments must be made to the Administrative Agent at the U.K. Payment Office
specified above prior to:
11 a.m. London Time


Schedule 1.1D – Page 2

--------------------------------------------------------------------------------










THE EURO
Lenders:


Lenders
Applicable Office for Notices/Payment
JPMorgan Chase Bank, N.A.
Notices: To Administrative Agent at address above
Euro Payment Office:
 
Agent’s EURO Wire Instructions
 
 
 
 
 
Bank Name:
 
 
Swift:
 
 
 
Account
Name:
 
 
 
Swift:
 
 
 
Account No.:
 
 
 
 
 
 





Borrowings:


Funding must be made available to the Administrative Agent at the Euro Payment
Office specified above on the Borrowing Date prior to:
12 p.m. London time


Minimum amount of each Borrowing:
Foreign Currency Equivalent of $5,000,000 (rounded up for the currency amount)


Payments/Prepayments:


Notice of prepayment must be received by:
11 a.m. London time 3 Business Days prior to proposed prepayment date


Minimum amount of each prepayment:
Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)


Payments must be made to the Administrative Agent at the Euro Payment Office
specified above prior to:
11 a.m. London time






Schedule 1.1D – Page 3

--------------------------------------------------------------------------------




HONG KONG DOLLARS
Lenders:


Lenders
Applicable Office for Notices/Payment
JPMorgan Chase Bank, N.A.
Notices: To Administrative Agent at address above
Hong Kong Payment Office:
 
Agent’s HKD Wire Instructions
 
 
 
 
 
Bank Name:
 
 
Swift:
 
 
 
Account Name:
 
 
 
Swift:
 
 
 
Account No.:
 
 
 
 
 
 





Borrowings:


Funding must be made available to the Administrative Agent at the Hong Kong
Payment Office specified above on the Borrowing Date prior to:
9 a.m. Local Time


Minimum amount of each Borrowing:
Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)


Payments/Prepayments:


Notice of prepayment must be received by:
11 a.m. Local Time 3 Business Days prior to proposed prepayment date


Minimum amount of each prepayment:
Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)


Payments must be made to the Administrative Agent at the Hong Kong Payment
Office specified above prior to:
9 a.m. Local Time






Schedule 1.1D – Page 4

--------------------------------------------------------------------------------




SWEDISH KRONOR
Lenders:


Lenders
Applicable Office for Notices/Payment
JPMorgan Chase Bank, N.A.
Notices: To Administrative Agent at address above
Sweidsh Payment Office:
 
Agent’s SEK Wire Instructions
 
 
 
 
 
Bank Name:
 
 
Swift:
 
 
 
Account Name:
 
 
 
Swift:
 
 
 
Account No.:
 
 
 
 
 
 



Borrowings:


Funding must be made available to the Administrative Agent at the Swedish
Payment Office specified above on the Borrowing Date prior to:
9 a.m. Local Time


Minimum amount of each Borrowing:
Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)


Payments/Prepayments:


Notice of prepayment must be received by:
11 a.m. Local Time 3 Business Days prior to proposed prepayment date


Minimum amount of each prepayment:
Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)


Payments must be made to the Adminstrative Agent at the Swedish Payment Office
specified above prior to:
9 a.m. Local Time






Schedule 1.1D – Page 5

--------------------------------------------------------------------------------




SWISS FRANCS
Lenders:


Lenders
Applicable Office for Notices/Payment
JPMorgan Chase Bank, N.A.
Notices: To Administrative Agent at address above
Sweidsh Payment Office:
 
Agent’s CHF Wire Instructions
 
 
 
 
 
Bank Name:
 
 
Swift:
 
 
 
Account Name:
 
 
 
Swift:
 
 
 
Account No.:
 
 
 
 
 
 



Borrowings:


Funding must be made available to the Administrative Agent at the Swiss Payment
Office specified above on the Borrowing Date prior to:
9 a.m. Local Time


Minimum amount of each Borrowing:
Foreign Currency Equivalent (as defined below) of $5,000,000 (rounded up for the
currency amount)


Payments/Prepayments:


Notice of prepayment must be received by:
11 a.m. Local Time 3 Business Days prior to proposed prepayment date


Minimum amount of each prepayment:
Foreign Currency Equivalent of $1,000,000 (rounded up for the currency amount)


Payments must be made to the Administrative Agent at the Swiss Payment Office
specified above prior to:
9 a.m. Local Time




For purposes of this Schedule:
“Foreign Currency Equivalent“ means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.


Schedule 1.1D – Page 6

--------------------------------------------------------------------------------





SCHEDULE 1.1E
Foreign Currency Lenders


Set forth below are the Revolving Lenders that, as of the Closing Date, are
Foreign Currency Lenders with respect to Canadian Dollars, Pounds Sterling, the
Euro, Hong Kong Dollars, Swedish Kronor and Swiss Francs.
Revolving Lender
JPMorgan Chase Bank, N.A.
Wells Fargo Bank, National Association
Bank of America, N.A.
HSBC Bank USA, N.A.
HSBC UK Bank plc
MUFG Union Bank, N.A.
Sumitomo Mitsui Banking Corporation
PNC Bank, National Association
Branch Banking and Trust Company
Citizens Bank, N.A.
KeyBank National Association
CIBC Bank USA
The Huntington National Bank









Schedule 1.1E – Page 1

--------------------------------------------------------------------------------







SCHEDULE 4.13
ERISA Matters


None.








Schedule 4.13 – Page 1

--------------------------------------------------------------------------------





SCHEDULE 4.15(a)(i)
Restricted Subsidiaries




Restricted Subsidiary
Jurisdiction of Organization
Owner if Loan Party
Percentage Ownership by a Loan Party
Wolverine Worldwide Leathers, Inc.
Delaware, USA
Wolverine World Wide, Inc.
100%
Wolverine Outdoors, Inc.
Michigan, USA
Wolverine World Wide, Inc.
100%
Wolverine Slipper Group, Inc.
Michigan, USA
Wolverine World Wide, Inc.
100%
Wolverine Sourcing, Inc.
Michigan, USA
Wolverine World Wide, Inc.
100%
Hush Puppies Retail, LLC
Michigan, USA
Wolverine World Wide, Inc.
100%
Wolverine Product Management, LLC
Michigan, USA
Wolverine World Wide, Inc.
100%
SR/Ecom, LLC
Massachusetts, USA
Wolverine World Wide, Inc.
100%
Stride Rite Children’s Group, LLC
Massachusetts, USA
Wolverine World Wide, Inc.
100%
Wolverine Distribution, Inc.
Delaware, USA
Wolverine World Wide, Inc.
100%
The Stride Rite Corporation
Massachusetts, USA
Wolverine World Wide, Inc.
100%
Saucony, Inc.
Massachusetts, USA
The Stride Rite Corporation
100%
Stride Rite International Corp.
Massachusetts, USA
The Stride Rite Corporation
100%
Stride Rite de Mexico, S.A. de C.V.
Mexico City, Federal District,
Mexico
The Stride Rite Corporation
1%
Stride Rite de Mexico, S.A. de C.V.
Mexico City, Federal District,
Mexico
SR Holdings, LLC
99%
Saucony UK, Inc.
Massachusetts, USA
Saucony, Inc.
100%
Sperry Top-Sider, LLC
Massachusetts, USA
Saucony, Inc.
100%



Schedule 4.15(a)(i)– Page 1

--------------------------------------------------------------------------------




Keds, LLC
Massachusetts, USA
Saucony, Inc.
100%
Saucony IP Holdings LLC
Delaware, USA
Saucony, Inc.
100%
SRL, LLC
Delaware, USA
Saucony, Inc.
100%
SR Holdings, LLC
Delaware, USA
Saucony, Inc.
100%
Stride Rite International Services Brazil Ltda.
Brazil
Saucony, Inc.
0.1%
Stride Rite International Services Brazil Ltda.
Brazil
Not owned by Loan Party (99.9%)
0%
Wolverine de Mexico, S.A. de C.V.
Monterrey, Nuevo Leon, Mexico
Hush Puppies Retail, LLC
99%
Wolverine de Mexico, S.A. de C.V.
Monterrey, Nuevo Leon, Mexico
Not owned by Loan Party (1%)
0%
Gemini Intellectual Property, LLC
Delaware, USA
Wolverine Outdoors, Inc.
100%
Gemini Asia Merrell, LLC
Delaware, USA
Not owned by Loan Party
0%
Gemini Asia Saucony, LLC
Delaware, USA
Not owned by Loan Party
0%
Rockford Global C.V.
The Netherlands
Wolverine Outdoors, Inc.
99.9999%
Rockford Global C.V.
The Netherlands
Not owned by Loan Party (.0001%)
0%
Krause Global B.V.
The Netherlands
Not owned by Loan Party
0%
Spartan Shoe Company Limited
Cayman Islands
Not owned by Loan Party
0%
Wolverine World Wide HK Limited
Hong Kong
Not owned by Loan Party
0%
Wolverine Vietnam LLC
Vietnam
Not owned by Loan Party
0%
Wolverine Consulting Services (Zhuhai) Company Limited
People’s Republic of China (Zhuhai Municipality)
Not owned by Loan Party
0%
Wolverine Sourcing, Ltd.
Cayman Islands
Not owned by Loan Party
0%



Schedule 4.15(a)(i)– Page 2

--------------------------------------------------------------------------------




Wolverine Worldwide Leathers HK Limited
Hong Kong
Not owned by Loan Party
0%
Krause Leathers (Thailand) Limited
Thailand
Wolverine Europe B.V.
0.01%
Krause Leathers (Thailand) Limited
Thailand
Not owned by Loan Party (99.99%)
0%
Wolverine World Wide Europe Limited
United Kingdom (England and Wales)
Not owned by Loan Party
0%
Wolverine Europe Limited
United Kingdom (England and Wales)
Not owned by Loan Party
0%
Wolverine Europe Retail Limited
United Kingdom (England and Wales)
Wolverine Europe Limited
100%
Wolverine Europe B.V.
The Netherlands
Not owned by Loan Party
0%
Wolverine Worldwide Brands Private Limited
India
Wolverine Europe Limited
1%
Wolverine Worldwide Brands Private Limited
India
Wolverine Europe B.V.
99%
Gemini Operations B.V.
The Netherlands
Wolverine Europe B.V.
100%
Wolverine Trading (HK) Limited
Hong Kong
Wolverine Europe B.V.
100%
Wolverine Trading (Zhuhai) Company Limited
People’s Republic of China (Zhuhai Municipality)
Not owned by Loan Party
0%
Wolverine World Wide Canada ULC
Alberta, Canada
Wolverine Europe B.V.
100%
LifeStyle Brands (BVI) Limited
British Virgin Islands
Wolverine Europe B.V.
100%
LifeStyle Brands (HK) Limited
Hong Kong
Not owned by Loan Party
0%
LifeStyle Brands (Shanghai) Limited
People’s Republic of China (Shanghai Municipality)
Not owned by Loan Party
0%
LifeStyle Brands of Colombia SAS
Colombia
Wolverine Europe B.V.
51%
LifeStyle and Heritage Brands of Mexico S. de R.L. de C.V.
Mexico
Wolverine Europe B.V.
60%
LifeStyle and Heritage Servicios S. de R.L. de C.V.
Mexico
Not owned by Loan Party
0%







Schedule 4.15(a)(i)– Page 3

--------------------------------------------------------------------------------





SCHEDULE 4.15(a)(ii)
Unrestricted Subsidiaries






None.




Schedule 4.15(a)(ii)– Page 1

--------------------------------------------------------------------------------





SCHEDULE 4.15(b)
Existing Capital Stock Options


40,000 stock options granted to Taylor Swift that became fully vested on
November 15, 2015.




Schedule 4.15(b)– Page 1

--------------------------------------------------------------------------------





SCHEDULE 4.19(a)
UCC Filing Jurisdictions


Loan Parties organized in each of the jurisdictions set forth below and such
filings to be made in the offices specified:




Delaware:     Delaware Secretary of State
Michigan:     Michigan Department of State
Massachusetts: Massachusetts Secretary of the Commonwealth














Schedule 4.19(a)– Page 3

--------------------------------------------------------------------------------





SCHEDULE 4.19(b)
Mortgage Filing Jurisdictions


9341 Courtland Drive NE
Rockford, MI 49351 (Kent County)


6001 Cane Run Road
Louisville, KY 40258 (Jefferson County)


Schedule 4.19(b)– Page 1



--------------------------------------------------------------------------------





SCHEDULE 7.2(d)
Existing Indebtedness


Amended and Restated Guaranty made by the Parent Borrower in respect of certain
loans or extensions of credit, including letters of credit, overdrafts on
operating accounts and rate management transactions and agreements regarding
treasury management products (including ACH and BACS), in each case, provided by
JPMorgan Chase Bank, N.A. and its Affiliates.


Capital lease obligations related to the offices in Richmond, Indiana in the
amount of $381,363.08 as of September 29, 2018.


Line of credit obligations for LifeStyle and Heritage Brands of Mexico S. de
R.L. de C.V. of MXN 28,800,000 drawn of as of September 29, 2018.


Investments listed on Schedule 7.7(a) as of the Third Restatement Effective
Date, in each case solely to the extent constituting Indebtedness.


Schedule 7.2(d) - Page 1



--------------------------------------------------------------------------------





SCHEDULE 7.3(b)
Existing Liens


DEBTOR(S)
JURISDICTION SEARCHED
SECURED PARTY
FILE NO./
FILE DATE
COLLATERAL
DESCRIPTION
Hush Puppies Retail, LLC
Michigan Department of State
Walt Disney Parks and Resorts U.S., Inc.
2016054492-0/
4/21/2016
Equipment on leased premises



Schedule 7.3(b) - Page 1

--------------------------------------------------------------------------------





SCHEDULE 7.3(i)
Foreign Subsidiary Real Property Liens


None.


Schedule 7.3(i) - Page 1



--------------------------------------------------------------------------------





SCHEDULE 7.7(a)
Existing Investments


Amended and Restated Guaranty made by the Parent Borrower in respect of certain
loans or extensions of credit, including letters of credit, overdrafts on
operating accounts and rate management transactions and agreements regarding
treasury management products (including ACH and BACS), in each case, provided by
JPMorgan Chase Bank, N.A. and its Affiliates.


Three capital contributions totaling $1,980,000 were made to Forus Colombia
S.A.S.


Equity Investments as of the date hereof by Loan Parties in Restricted
Subsidiaries listed on Schedule 4.15(a)(i) that are not Loan Parties.


Schedule 7.7(a) - Page 1



--------------------------------------------------------------------------------





SCHEDULE 7.12
Existing Negative Pledge Clauses


Amended and Restated Guaranty made by the Borrower in respect of certain loans
or extensions of credit, including letters of credit, overdrafts on operating
accounts and rate management transactions and agreements regarding treasury
management products (including ACH and BACS), in each case, provided by JPMorgan
Chase Bank, N.A. and its Affiliates.


Schedule 7.12 - Page 1



--------------------------------------------------------------------------------





SCHEDULE 7.13


Existing Subsidiary Distribution Clauses




None.


Schedule 7.13 - Page 1



--------------------------------------------------------------------------------





EXHIBIT B
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------




Execution Version




 
 
 

SECOND AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT
made by
WOLVERINE WORLD WIDE, INC.,
as Parent Borrower


the Additional Borrowers from time to time parties hereto,
and certain of the Parent Borrower’s Subsidiaries
in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of October 9, 2012
as Amended and Restated on July 13, 2015
as further Amended and Restated on December 6, 2018
 
 
 







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


SECTION 1
DEFINED TERMS
2


1.1
Definitions
2


1.2
Other Definitional Provisions
6


 
 
 
SECTION 2
GUARANTEE
6


2.1
Guarantee
6


2.2
Right of Contribution
6


2.3
No Subrogation
7


2.4
Amendments, etc. with respect to the Primary Obligations
7


2.5
Guarantee Absolute and Unconditional
7


2.6
Reinstatement
8


2.7
Payments
8


2.8
Keepwell
8


 
 
 
SECTION 3
GRANT OF SECURITY INTEREST
9


 
 
 
SECTION 4
REPRESENTATIONS AND WARRANTIES
10


4.1
Title; No Other Liens
10


4.2
Perfected First Priority Liens
10


4.3
Jurisdiction of Organization; Chief Executive Office
10


4.4
Inventory and Equipment
10


4.5
Farm Products
10


4.6
Investment Property
11


4.7
Intellectual Property
11


 
 
 
SECTION 5
COVENANTS
12


5.1
Delivery of Instruments, Certificated Securities and Chattel Paper
12


5.2
Maintenance of Insurance
12


5.3
Intentionally Omitted
12


5.4
Maintenance of Perfected Security Interest; Further Documentation
12


5.5
Changes in Name, etc
13


5.6
[Reserved]
13


5.7
Investment Property
13


5.8
[Reserved]
14


5.9
Intellectual Property
14


 
 
 
SECTION 6
REMEDIAL PROVISIONS
16


6.1
Certain Matters Relating to Receivables
16


6.2
Communications with Obligors; Grantors Remain Liable
16


6.3
Pledged Stock
17


6.4
Proceeds to be Turned Over To Administrative Agent
17


6.5
Application of Proceeds
18


6.6
Code and Other Remedies
18


6.7
Private Sale
19


6.8
Subordination
20


6.9
Deficiency
20







i

--------------------------------------------------------------------------------



SECTION 7
THE ADMINISTRATIVE AGENT
20


7.1
Administrative Agent’s Appointment as Attorney-in-Fact, etc
20


7.2
Duty of Administrative Agent
21


7.3
Execution of Financing Statements
22


7.4
Authority of Administrative Agent
22


 
 
 
SECTION 8
MISCELLANEOUS
22


8.1
Amendments in Writing
22


8.2
Notices
22


8.3
No Waiver by Course of Conduct; Cumulative Remedies
22


8.4
Enforcement Expenses; Indemnification
22


8.5
Successors and Assigns
23


8.6
Set-Off
23


8.7
Counterparts
23


8.8
Severability
23


8.9
Section Headings
23


8.10
Integration
24


8.11
GOVERNING LAW
24


8.12
Submission To Jurisdiction; Waivers
24


8.13
Acknowledgements
24


8.14
Additional Grantors
25


8.15
Releases
25


8.16
WAIVER OF JURY TRIAL
25


8.17
No Novation
25





SCHEDULES
Schedule 1    Notice Addresses
Schedule 2    Investment Property
Schedule 3    Perfection Matters
Schedule 4    Jurisdictions of Organization and Chief Executive Offices
Schedule 5    Inventory and Equipment Locations
Schedule 6    Intellectual Property






ii

--------------------------------------------------------------------------------




1


SECOND AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT
SECOND AMENDED AND RESTATED U.S. GUARANTEE AND COLLATERAL AGREEMENT, dated as of
October 9, 2012, as amended and restated on July 13, 2015 and as further amended
and restated on December 6, 2018, made by each of the signatories hereto
(together with any other entity that may become a party hereto as provided
herein, the “Grantors”), in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of July 31, 2012, as amended and
restated as of July 13, 2015 and as further amended and restated on December 6,
2018 (as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Wolverine World Wide, Inc. (the “Parent
Borrower”), the Lenders and the Administrative Agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the lenders thereunder made
extensions of credit to the Borrowers;
WHEREAS, the Credit Agreement has been amended and restated, and all
obligations, liabilities, indebtedness and liens created by the Credit Agreement
are continued unimpaired and in full force and effect pursuant to the Credit
Agreement;
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Parent Borrower and the other Borrowers upon
the terms and subject to the conditions set forth therein;
WHEREAS, the Parent Borrower is a member of an affiliated group of companies
that includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Parent Borrower to make valuable transfers to
one or more of the other Grantors in connection with the operation of their
respective businesses;
WHEREAS, the Parent Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement;
WHEREAS, the Grantors and the Administrative Agent are parties to the Amended
and Restated Guarantee and Collateral Agreement dated as of October 9, 2012, as
amended and restated as of July 13, 2015 and as further amended prior to the
date hereof (the “Existing Guarantee and Collateral Agreement”); and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Parent Borrower and the other
Borrowers under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement (as defined below) to the Administrative Agent for the
ratable benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Parent
Borrower and the other Borrowers under the Credit




--------------------------------------------------------------------------------



2


Agreement, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, the Existing Guarantee and Collateral
Agreement is hereby amended and restated as of December 6, 2018 as follows:

SECTION 1 DEFINED TERMS

1.1    Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.
(b)    The following terms shall have the following meanings:
“Agreement”: this Second Amended and Restated U.S. Guarantee and Collateral
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.
“Borrowers”: the Parent Borrower and the Additional Borrowers.
“Collateral”: as defined in Section 3.
“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
“Excluded Capital Stock”: (i) any Capital Stock (other than Capital Stock of a
wholly-owned Subsidiary), if the granting of a security interest in such Capital
Stock is prohibited by the applicable organizational, joint venture,
shareholder, stock purchase or similar agreements (after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction or any other applicable law or principles of equity),
(ii) any Capital Stock that is not required to be pledged hereunder pursuant to
clause (i) of the proviso set forth in the definition of “Pledged Stock” and
(iii) any Capital Stock of any Securitization Subsidiary to the extent required,
or not reasonably practical to provide given, the terms of the applicable
Qualified Receivables Transaction.
“Excluded Collateral”:
(i)    any property to the extent that a grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained




--------------------------------------------------------------------------------



3


under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or, in the case of any Investment Property,
Pledged Stock or Pledged Note (other than any of the foregoing issued by a
Grantor), any applicable shareholder, joint venture, or similar agreement,
except to the extent that such Requirement of Law or the term in such contract,
license, agreement, instrument or other document or shareholder, joint venture,
or similar agreement providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under applicable law;
(ii)    any intercompany Indebtedness owing to any Borrower or any Guarantor by
any Excluded Foreign Subsidiary and the New CFC Intercompany Note;
(iii)    any United States intent-to-use trademark application to the extent and
for so long as creation by any Grantor of a security interest therein would
result in the forfeiture by such Grantor of its rights therein, unless and until
acceptable evidence of use of the Trademark has been filed with and accepted by
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that
granting a Lien in such Trademark application prior to such filing would
adversely affect the enforceability or validity of such Trademark application;
(iv)    motor vehicles and other assets subject to certificates of title;
(v)    any Collateral with respect to which the Administrative Agent reasonably
determines in consultation with the Parent Borrower that the cost of obtaining a
security interest therein are excessive in relation to the value of the security
to be afforded by;
(vi)    any intercompany loans, Indebtedness or receivables owed by any CFC or
treated as owed by any CFC for U.S. federal income tax purposes and any property
or assets held directly or directly by any Foreign Subsidiary (including any
Capital Stock owned directly or indirectly by any Foreign Subsidiary);
(vii)    any Excluded Capital Stock;
(viii)    any Qualified Receivables Account; and
(ix)    the Purchase Money Note and any assets or property sold pursuant to a
Qualified Receivables Transaction.
“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any (i) Foreign
Subsidiary, (ii) Foreign Holding Company or (iii) Disregarded Entity the assets
of which consist of Capital Stock in any Foreign Subsidiary.
“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement). Notwithstanding
anything in the Loan Documents to the contrary, no Excluded Foreign Subsidiary
shall be liable for (or provide collateral security for) any Obligations or
Guarantee Obligations of any U.S. Person (including any Guarantee Obligations
with respect thereto).



--------------------------------------------------------------------------------



4


“Guarantors”: the collective reference to each Grantor; provided that each
Grantor shall be considered a Guarantor only with respect to the Primary
Obligations of any other Loan Party.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Parent Borrower or any of its Subsidiaries.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.
“Issuers”: the collective reference to each issuer of any Investment Property.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: with respect to any Loan Party, the collective reference to its
Primary Obligations and Guarantor Obligations.
“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business and
Excluded Collateral).
“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that (i) in no event shall any interests in Disregarded Entities the assets of
which include CFC Debt and more than 65% of the total outstanding Foreign
Subsidiary Voting Stock in respect of each entity described in the definition
thereof be required to be pledged hereunder and (ii) in no event shall any
Excluded Capital Stock be pledged hereunder. For the avoidance of doubt, no
Capital Stock of any Subsidiary that is owned directly or indirectly by a CFC
shall be required to be pledged



--------------------------------------------------------------------------------



5


hereunder (unless such CFC shall have elected to become a Subsidiary Guarantor
pursuant to the proviso of the definition thereof).
“Primary Obligations”: with respect to any Loan Party, the collective reference
to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Specified Swap Agreement or any
Specified Cash Management Agreement, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the other Loan Documents (other than this
Agreement), any Letter of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Loan Party pursuant to the terms of any of the foregoing
agreements); provided, that for purposes of determining any Guarantor
Obligations of any Guarantor under this Agreement, the definition of “Primary
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable), becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account) in each case to the extent constituting Collateral.
“Secured Parties”: the collective reference to the Administrative Agent, the
Swingline Lender, the Lenders and any affiliate of any Lender to which Primary
Obligations or Guarantor Obligations, as applicable, are owed.
“Securities Act”: the Securities Act of 1933, as amended.
“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State



--------------------------------------------------------------------------------



6


thereof or any other country or any political subdivision thereof, or otherwise,
and all common-law rights related thereto, including, without limitation, any of
the foregoing referred to in Schedule 6, and (ii) the right to obtain all
renewals thereof.
“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

1.2    Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2 GUARANTEE

2.1    Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Primary Obligations (other than, with respect
to any Guarantor, any Excluded Swap Obligations of such Guarantor).
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
(c)    Each Guarantor agrees that the Primary Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Primary Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Loan Parties may be free from any Primary Obligations.
(e)    No payment made by the Borrowers, any other Loan Party with Primary
Obligations, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrowers, any other Loan Party with Primary Obligations, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Primary Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any



--------------------------------------------------------------------------------



7


Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Primary Obligations or any
payment received or collected from such Guarantor in respect of the Primary
Obligations), remain liable for the Primary Obligations up to the maximum
liability of such Guarantor hereunder until the Primary Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

2.2    Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.

2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower, any other Loan Party with Primary Obligations or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Primary Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from any Borrower, any other Loan Party with Primary Obligations
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the Loan
Parties on account of the Primary Obligations are paid in full, no Letter of
Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Primary Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Primary
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

2.4    Amendments, etc. with respect to the Primary Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Primary Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Primary Obligations continued, and the Primary
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Primary Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Primary Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.



--------------------------------------------------------------------------------




8


2.5    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Primary
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Primary Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2; and all dealings between the Loan Parties, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower, any other Loan Party with Primary Obligations or any of
the Guarantors with respect to the Primary Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Primary Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Parent Borrower, any other Loan Party with Primary Obligations or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Loan Parties for the Primary Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Borrower,
any other Loan Party with Primary Obligations, any other Guarantor or any other
Person or against any collateral security or guarantee for the Primary
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, any other Loan
Party with Primary Obligations, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any such Borrower, any other Loan Party with
Primary Obligations, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Primary Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower, any other Loan Party with Primary Obligations or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower, any other Loan Party with
Primary Obligations or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Funding Office.

2.8    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed



--------------------------------------------------------------------------------



9


from time to time by each other Loan Party to honor all of its obligations under
this guarantee in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 2.8 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.8, or otherwise under this guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified
Keepwell Provider under this Section 2.8 shall remain in full force and effect
until the Guarantor Obligations shall have been satisfied by payment in full, no
Letter of Credit shall be outstanding and the Commitments shall be terminated.
Each Qualified Keepwell Provider intends that this Section 2.8 constitute, and
this Section 2.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3 GRANT OF SECURITY INTEREST
Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Contracts;
(d)    all Deposit Accounts;
(e)    all Documents (other than title documents with respect to Vehicles);
(f)    all Equipment;
(g)    all Fixtures;
(h)    all General Intangibles;
(i)    all Instruments;
(j)    all Intellectual Property;
(k)    all Inventory;
(l)    all Investment Property;
(m)    all Letter-of-Credit Rights;
(n)    all Securities Accounts;
(o)    all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);



--------------------------------------------------------------------------------



10


(p)    all books and records pertaining to the Collateral; and
(q)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any Excluded Collateral and the term “Collateral” (including all of
the individual items comprising Collateral) shall not include, any Excluded
Collateral.
Notwithstanding anything to the contrary in this Agreement, the Credit
Agreement, or any other Loan Document, no Grantor shall be required to enter
into any deposit account control agreement or securities account control
agreement with respect to any cash, Deposit Account or Securities Account, and
the Administrative Agent is authorized to terminate any such control agreements
entered into by the Administrative Agent with any Grantor prior to the Third
Restatement Effective Date in connection with the Existing Guarantee and
Collateral Agreement or the Existing Credit Agreement.

SECTION 4 REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1    Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens of others. As of the date hereof, no financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except such as have been filed in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to this Agreement or as are permitted by the Credit Agreement. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. Each of the Administrative Agent and each Lender
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

4.2    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3 (which, in the case of all filings and other documents referred to
on said Schedule, have been delivered to the Administrative Agent in completed
and duly executed form) will constitute valid and, to the extent such security
interests may be perfected by such filings under applicable law, perfected
security interests in all of the Collateral in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, enforceable in accordance with the terms hereof
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for Liens permitted by the Credit Agreement.

4.3    Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any),



--------------------------------------------------------------------------------



11


and the location of such Grantor’s chief executive office or sole place of
business or principal residence, as the case may be, are specified on Schedule
4. Such Grantor has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and long-form good
standing certificate as of a date which is recent to the date hereof.

4.4    Inventory and Equipment. On the date hereof, the material Inventory and
the Equipment of the Grantors (other than mobile goods, goods in transit, goods
in the possession of third parties in the ordinary course of business, goods at
a location being serviced or repaired and goods at a retail store location) are
kept at the locations listed on Schedule 5.

4.5    Farm Products. No material portion of the Collateral constitutes, or is
the Proceeds of, Farm Products.

4.6    Investment Property. (a) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor (other than
any Issuer that is a Disregarded Entity the assets of which include CFC Debt)
or, in the case of Foreign Subsidiary Voting Stock, if less, constitutes 65% of
the outstanding Foreign Subsidiary Voting Stock of each relevant Issuer.
(b)    All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and (except in the case of limited liability companies and
limited partnerships) nonassessable.
(c)    Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
(d)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens, except for the security interest created by this Agreement or
as otherwise permitted by the Credit Agreement.

4.7    Intellectual Property.
(a)    Schedule 6 lists all Intellectual Property owned by such Grantor in its
own name and registered with the United States Patent and Trademark Office or
the United States Copyright Office, and all material Intellectual Property owned
by such Grantor in its own name and registered in any similar office or agency
in any other country or any political subdivision thereof as applicable, on the
date hereof.
(b)    Except, in each case, as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, (i) each Grantor
owns, or licenses or otherwise possesses the right to use all Intellectual
Property necessary for the conduct of its business as currently conducted; (ii)
no material claim has been asserted or is pending by any Person challenging or
questioning the use of any Intellectual Property owned by any Grantor or the
validity or effectiveness of any Intellectual Property by any Grantor, nor does
the Grantor know of any valid basis for any such claim; and (iii) the use of
Intellectual Property by each Grantor and the conduct of its business as
currently conducted does not infringe on the Intellectual Property rights of any
Person in any material respect.



--------------------------------------------------------------------------------




12


SECTION 5 COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full (other than contingent indemnification obligations), no Letter
of Credit shall be outstanding and the Commitments shall have terminated:

5.1    Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable in excess of $1,000,000 under or in connection with any of
the Collateral shall be or become evidenced by any Instrument, Certificated
Security or Chattel Paper, such Instrument, Certificated Security or Chattel
Paper shall be delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent concurrently with the delivery of the
Compliance Certificate in respect of the relevant fiscal quarter as required by
Section 6.2(b) of the Credit Agreement, to be held as Collateral pursuant to
this Agreement.

5.2    Maintenance of Insurance. (a) Such Grantor will maintain, with
financially sound and reputable companies, insurance policies as required under
the Credit Agreement.
(b)    If reasonably requested by the Administrative Agent, such insurance shall
name the Administrative Agent as insured party or loss payee, as applicable.
(c)    If requested by the Administrative Agent, the Parent Borrower shall
deliver to the Administrative Agent and the Lenders a report of a reputable
insurance broker with respect to such insurance substantially concurrently with
each delivery of the Parent Borrower’s audited annual financial statements and
such supplemental reports with respect thereto as the Administrative Agent may
from time to time reasonably request; provided, that the Administrative Agent
shall discuss with, and seek clarity from, representatives of the Grantor
reasonably in advance of any request for such report of an insurance broker.

5.3    Intentionally Omitted.

5.4    Maintenance of Perfected Security Interest; Further Documentation. (a)
Such Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever, subject to the limitations on perfection in Section 3
and the rights of such Grantor under the Loan Documents to dispose of the
Collateral and subject to Liens permitted under the Credit Agreement.
(b)    Such Grantor will furnish to the Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.
(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, filing any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby.



--------------------------------------------------------------------------------




13


5.5    Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent (or such shorter time period as is
acceptable to the Administrative Agent in its sole discretion) and delivery to
the Administrative Agent of all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization from that referred to in Section 4.3
or (ii) change its name; provided, that Administrative Agent shall have the
authority to waive any such notice required hereunder either before or after the
applicable change in jurisdiction of organization or name.

5.6    [Reserved].

5.7    Investment Property. (a) If such Grantor shall become entitled to receive
or shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock constituting Collateral of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Administrative Agent and the Lenders, hold the same in
trust for the Administrative Agent and the Lenders and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor, to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations; provided, that in no event
shall this Section 5.7(a) apply to any Excluded Collateral. In case any
distribution of capital shall be made on or in respect of the Investment
Property constituting Collateral or any property shall be distributed upon or
with respect to the Investment Property constituting Collateral pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property
constituting Collateral shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to the Administrative Agent,
hold such money or property in trust for the Administrative Agent and the
Lenders, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.
(b)    [Reserved].
(c)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.

5.8    [Reserved].

5.9    Intellectual Property.
(a)    Except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, such Grantor (either itself or through



--------------------------------------------------------------------------------



14


licensees) will take all reasonable and necessary action to preserve, maintain,
and enforce all of such Grantor’s Intellectual Property that is necessary to the
conduct of its business.
(b)    [Reserved].
(c)    [Reserved].
(d)    Except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, such Grantor (either itself or through licensees) will not do any act
that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
(e)    Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same, unless the forfeiture, abandonment, dedication to
the public or adverse determination could not reasonably be expected to result
in a Material Adverse Effect.
(f)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent concurrently with the delivery of the
Compliance Certificate in respect of the relevant fiscal quarter as required by
Section 6.2(b) of the Credit Agreement. Upon request of the Administrative
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s and the Lenders’
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.
(g)    Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability in respect of Intellectual Property necessary to
the conduct of its business, except where the failure to maintain or pursue such
application, to obtain the relevant registration, or to maintain the
registration of such Intellectual Property could not reasonably be expected to
result in a Material Adverse Effect.
(h)    In the event that any material Intellectual Property of any Grantor is
infringed, misappropriated or diluted by a third party, such Grantor shall take
such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

SECTION 6 REMEDIAL PROVISIONS

6.1    Certain Matters Relating to Receivables. (a) At any time after the
occurrence and during the continuance of an Event of Default (i) the
Administrative Agent shall have the right to make



--------------------------------------------------------------------------------



15


test verifications of the Receivables in any manner and through any medium that
it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications and (ii) upon the Administrative Agent’s request
and at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
(b)    At any time after the occurrence and during the continuance of an Event
of Default, the Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of such Event of
Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of such Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

6.2    Communications with Obligors; Grantors Remain Liable. (a) At any time
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.
(b)    Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3    Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in



--------------------------------------------------------------------------------



16


respect of the Pledged Notes, to the extent permitted in the Credit Agreement,
and to exercise all voting and corporate or other organizational rights with
respect to the Investment Property.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property of the Grantors constituting Collateral and
make application thereof to the Obligations in such order as the Administrative
Agent may determine, and (ii) any or all of the Investment Property of the
Grantors constituting Collateral shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property of the Grantors constituting Collateral as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of such Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property constituting Collateral hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) upon the occurrence and
continuance of any Event of Default, unless otherwise expressly permitted
hereby, pay any dividends or other payments with respect to such Investment
Property constituting Collateral directly to the Administrative Agent.

6.4    Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items with respect to Receivables constituting Collateral shall
be held by such Grantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required). All Proceeds received by the Administrative Agent hereunder
shall be held by the Administrative Agent in a Collateral Account maintained
under its sole dominion and control. All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

6.5    Application of Proceeds. At such intervals as may be agreed upon by the
Parent Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:



--------------------------------------------------------------------------------



17


First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Parent Borrower or to whomsoever may be
lawfully entitled to receive the same.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

6.6    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of



--------------------------------------------------------------------------------



18


Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

6.7    Private Sale. Each Grantor recognizes that the Administrative Agent may
be unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

6.8    Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Parent Borrower shall be fully subordinated to the indefeasible payment in full
in cash of such Grantor’s Obligations.

6.9    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.

SECTION 7 THE ADMINISTRATIVE AGENT

7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;



--------------------------------------------------------------------------------



19


(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    (1)  direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (1)  
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (1)   sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (1) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (1) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (1) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(1) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (1) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Lenders’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) (other than pursuant to clause
(ii) thereof) unless an Event of Default shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.



--------------------------------------------------------------------------------




20


7.2    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

7.3    Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property except Excluded Collateral as further described in
Exhibit A” in any such financing statements. Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof.

7.4    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 8 MISCELLANEOUS

8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

8.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the



--------------------------------------------------------------------------------



21


part of the Administrative Agent or any Lender, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Lender would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4    Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay
or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent.
(b)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Parent Borrower would be required to do so pursuant to Section 10.5 of the
Credit Agreement.
(c)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

8.6    Set-Off. In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without notice to any Grantor, any
such notice being expressly waived by each Grantor to the extent permitted by
applicable law, upon any Obligations becoming due and payable by any Grantor
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor;
provided further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts set off with respect
to any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor. Each Lender agrees promptly to notify the relevant Grantor and the
Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application.

8.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
email or telecopy), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

8.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or



--------------------------------------------------------------------------------



22


unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.11    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12    Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York in the
Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof; provided,
that nothing contained herein or in any other Loan Document will prevent any
Lender or the Administrative Agent from bringing any action to enforce any award
or judgment or exercise any right under this Agreement or against any Collateral
or any other property of any Loan Party in any other forum in which jurisdiction
can be established;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;



--------------------------------------------------------------------------------



23


(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.14    Additional Grantors. Each Subsidiary of the Parent Borrower that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto. Notwithstanding anything to the contrary contained in this
Agreement, in no event shall any Subsidiary other than a U.S. Loan Party become
a party hereto as a Grantor.

8.15    Releases. (a) At such time as the Loans, the Reimbursement Obligations
and the other Obligations (other than Obligations in respect of Specified Swap
Agreements and Specified Cash Management Agreements) shall have been paid in
full (other than contingent indemnification obligations), the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.
b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Parent Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that (i)
all the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement or (ii)
such Subsidiary Guarantor becomes an Unrestricted Subsidiary or otherwise ceases
to be required to be a Subsidiary Guarantor under the terms of the Credit
Agreement; provided that the Parent Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the sale or other disposition or other
occurrence in reasonable detail, including in the case of a sale of the Capital
Stock of such Subsidiary Guarantor the price thereof and any expenses in
connection therewith, together with a certification by the Parent Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents.

8.16    WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------




24


8.17    No Novation. This Agreement shall not extinguish the obligations
outstanding under the Existing Guarantee and Collateral Agreement or discharge
or release the lien or priority of the Existing Guarantee and Collateral
Agreement. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Guarantee and
Collateral Agreement as amended and restated by this Agreement or instruments
securing the same, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed concurrently herewith. Nothing
implied in this Agreement or in any other document contemplated hereby shall be
construed as a release or other discharge of any of the Parent Borrower, any
other Loan Party with Primary Obligations, any of the Guarantors, any other
guarantor or any other Person as a “Borrower,” “Guarantor,” “Subsidiary
Guarantor,” “Loan Party,” or “Grantor” under the Existing Guarantee and
Collateral Agreement.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
WOLVERINE WORLD WIDE, INC., as Parent Borrower
By:
 
 
Name:
 
 
Title:
 


WOLVERINE OUTDOORS, INC., as a Grantor
By:
 
 
Name:
 
 
Title:
 


HUSH PUPPIES RETAIL, LLC, as a Grantor
By:
 
 
Name:
 
 
Title:
 


THE STRIDE RITE CORPORATION, as a Grantor
By:
 
 
Name:
 
 
Title:
 


WOLVERINE DISTRIBUTION, INC., as a Grantor
By:
 
 
Name:
 
 
Title:
 
 
SAUCONY, INC., as a Grantor
By:
 
 
Name:
 
 
Title:
 


SPERRY TOP-SIDER, LLC, as a Grantor
By:
 
 
Name:
 
 
Title:
 





[Signature Page to Amended and Restated U.S. Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------






KEDS, LLC, as a Grantor
By:
 
 
Name:
 
 
Title:
 


STRIDE RITE CHILDREN’S GROUP, LLC, as a Grantor
By:
 
 
Name:
 
 
Title:
 


SR HOLDINGS, LLC, as a Grantor
By:
 
 
Name:
 
 
Title:
 


SAUCONY IP HOLDINGS, LLC, as a Grantor
By:
 
 
Name:
 
 
Title:
 


SRL, LLC, as a Grantor
By:
 
 
Name:
 
 
Title:
 


SR/ECOM, LLC, as a Grantor
By:
 
 
Name:
 
 
Title:
 
WOLVERINE PRODUCT MANAGEMENT, LLC, as a Grantor
By:
 
 
Name:
 
 
Title:
 





[Signature Page to Amended and Restated U.S. Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
 
 
Name:
 
 
Title:
 









[Signature Page to Amended and Restated U.S. Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------




Schedule 1
NOTICE ADDRESSES OF GUARANTORS





--------------------------------------------------------------------------------




Schedule 2
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock:
Issuer
 
Class of Stock
 
Stock Certificate No.
 
No. of Shares

Pledged Notes:
Issuer
 
Payee
 
Principal Amount






--------------------------------------------------------------------------------




Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings
[List each office where a financing statement is to be filed]
Patent and Trademark Filings
[List all filings]
Actions with respect to Pledged Stock
Other Actions
[Describe other actions to be taken]





--------------------------------------------------------------------------------




Schedule 4
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE
Grantor
Jurisdiction of Organization
Location of Chief Executive Office






--------------------------------------------------------------------------------




Schedule 5
LOCATIONS OF INVENTORY AND EQUIPMENT
Grantor
Locations






--------------------------------------------------------------------------------




Schedule 6
COPYRIGHTS AND COPYRIGHT LICENSES
PATENTS AND PATENT LICENSES
TRADEMARKS AND TRADEMARK LICENSES





--------------------------------------------------------------------------------




ACKNOWLEDGEMENT AND CONSENT
The undersigned hereby acknowledges receipt of a copy of the Second Amended and
Restated U.S. Guarantee and Collateral Agreement dated as of December 6, 2018
(the “Agreement”), made by the Grantors parties thereto for the benefit of
JPMorgan Chase Bank, N.A., as Administrative Agent. The undersigned agrees for
the benefit of the Administrative Agent and the Lenders as follows:
1.The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.
2.    The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 5.7(a) of the
Agreement.
3.    The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.
[NAME OF ISSUER]
By:
 
 
Name:
 
Title:
 
Address for Notices:
 
 
 
Fax:




--------------------------------------------------------------------------------





Annex 1 to
Guarantee and Collateral Agreement
ASSUMPTION AGREEMENT, dated as of ________________, 201_, made by
______________________________ (the “Additional Grantor”), in favor of JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.
W I T N E S S E T H :
WHEREAS, Wolverine World Wide, Inc. (the “Parent Borrower”), the Lenders and the
Administrative Agent and the other parties party thereto have entered into a
Credit Agreement, dated as of July 31, 2012, as amended and restated as of
October 10, 2013, as further amended and restated as of July 13, 2015 and as
further amended and restated as of December 6, 2018 (the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Parent Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Second Amended and Restated Guarantee and Collateral Agreement, dated as of
December 6, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Administrative
Agent for the ratable benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



2


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:
 
 
Name:
 
Title:




--------------------------------------------------------------------------------




Annex 1-A to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4
Supplement to Schedule 5
Supplement to Schedule 6



